Exhibit 10.1

Execution Version

 

 

 

CREDIT AGREEMENT

dated as of April 23, 2010

among

ATP OIL & GAS CORPORATION,

as Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

CREDIT SUISSE SECURITIES (USA) LLC,

as Syndication Agent,

NATIXIS,

As Documentation Agent

and

THE LENDERS PARTY HERETO

 

 

 

J.P. MORGAN SECURITIES INC.    CREDIT SUISSE SECURITIES (USA) LLC

Lead Arrangers and Co-Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I      DEFINITIONS AND ACCOUNTING MATTERS   

Section 1.01

  Terms Defined Above    1

Section 1.02

  Certain Defined Terms    1

Section 1.03

  Types of Loans and Borrowings    34

Section 1.04

  Terms Generally; Rules of Construction    34

Section 1.05

  Accounting Terms and Determinations; GAAP    35   ARTICLE II      THE CREDITS
  

Section 2.01

  Commitments    35

Section 2.02

  Loans and Borrowings    35

Section 2.03

  Requests for Borrowings    36

Section 2.04

  Interest Elections    37

Section 2.05

  Funding of Borrowings    38

Section 2.06

  Termination, Reduction and Increase of Aggregate Maximum Credit Amounts    39

Section 2.07

  Borrowing Base    41

Section 2.08

  Letters of Credit    44   ARTICLE III      PAYMENTS OF PRINCIPAL AND INTEREST;
PREPAYMENTS; FEES   

Section 3.01

  Repayment of Loans    48

Section 3.02

  Interest    48

Section 3.03

  Alternate Rate of Interest    49

Section 3.04

  Prepayments    50

Section 3.05

  Fees    52   ARTICLE IV      PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
  

Section 4.01

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs    53

Section 4.02

  Presumption of Payment by the Borrower    54

Section 4.03

  Payments and Deductions to a Defaulting Lender    54

Section 4.04

  Disposition of Proceeds    56   ARTICLE V      INCREASED COSTS; BREAK FUNDING
PAYMENTS; TAXES; ILLEGALITY   

Section 5.01

  Increased Costs    57

Section 5.02

  Break Funding Payments    58

Section 5.03

  Taxes    58

Section 5.04

  Mitigation Obligations; Replacement of Lenders    60

Section 5.05

  Illegality    61

 

i



--------------------------------------------------------------------------------

    ARTICLE VI        CONDITIONS PRECEDENT   

Section 6.01

  Effective Date    61

Section 6.02

  Each Credit Event    64   ARTICLE VII      REPRESENTATIONS AND WARRANTIES   

Section 7.01

  Organization; Powers    65

Section 7.02

  Authority; Enforceability    65

Section 7.03

  Approvals; No Conflicts    65

Section 7.04

  Financial Condition; No Material Adverse Change    66

Section 7.05

  Litigation    66

Section 7.06

  Environmental Matters    67

Section 7.07

  Compliance with the Laws and Agreements; No Defaults    68

Section 7.08

  Investment Company Act    68

Section 7.09

  Taxes    68

Section 7.10

  Employee Benefit Plans    68

Section 7.11

  Disclosure; No Material Misstatements    69

Section 7.12

  Insurance    70

Section 7.13

  Restriction on Liens    70

Section 7.14

  Subsidiaries; Foreign Operations    70

Section 7.15

  Location of Business and Offices    71

Section 7.16

  Properties; Titles, Etc.    71

Section 7.17

  Maintenance of Properties    72

Section 7.18

  Prepayments    72

Section 7.19

  Marketing of Production    73

Section 7.20

  Swap Agreements    73

Section 7.21

  Use of Loans and Letters of Credit    73

Section 7.22

  Solvency    73

Section 7.23

  Foreign Corrupt Practices    74

Section 7.24

  Money Laundering    74

Section 7.25

  OFAC    74   ARTICLE VIII      AFFIRMATIVE COVENANTS   

Section 8.01

  Financial Statements; Other Information    74

Section 8.02

  Notices of Material Events    77

Section 8.03

  Existence; Conduct of Business    77

Section 8.04

  Payment of Obligations    77

Section 8.05

  Performance of Obligations under Loan Documents    78

Section 8.06

  Operation and Maintenance of Properties    78

Section 8.07

  Insurance    78

Section 8.08

  Books and Records; Inspection Rights    79

Section 8.09

  Compliance with Laws    79

Section 8.10

  Environmental Matters    79

Section 8.11

  Further Assurances    80

 

ii



--------------------------------------------------------------------------------

Section 8.12

  Reserve Reports    81

Section 8.13

  Title Information    81

Section 8.14

  Additional Collateral; Additional Guarantors    82

Section 8.15

  ERISA Compliance    84

Section 8.16

  Marketing Activities    84

Section 8.17

  Capital Stock in MLPs    84   ARTICLE IX      NEGATIVE COVENANTS   

Section 9.01

  Financial Covenants    85

Section 9.02

  Debt    86

Section 9.03

  Liens    87

Section 9.04

  Dividends, Distributions and Redemptions; Repayment of Second Lien Notes    87

Section 9.05

  Investments, Loans and Advances    88

Section 9.06

  Nature of Business; International Operations    90

Section 9.07

  Limitation on Leases    90

Section 9.08

  Proceeds of Notes    90

Section 9.09

  ERISA Compliance    90

Section 9.10

  Sale or Discount of Receivables    91

Section 9.11

  Mergers, Etc.    91

Section 9.12

  Sale of Properties    91

Section 9.13

  Environmental Matters    93

Section 9.14

  Transactions with Affiliates    94

Section 9.15

  Subsidiaries    96

Section 9.16

  Negative Pledge Agreements; Dividend Restrictions    96

Section 9.17

  Swap Agreement    96

Section 9.18

  Designation and Conversion of Restricted and Unrestricted Subsidiaries; Debt
of Unrestricted Subsidiaries    97   ARTICLE X      EVENTS OF DEFAULT; REMEDIES
  

Section 10.01

  Events of Default    99

Section 10.02

  Remedies    101   ARTICLE XI      THE AGENTS   

Section 11.01

  Appointment; Powers    102

Section 11.02

  Duties and Obligations of Administrative Agent    102

Section 11.03

  Action by Administrative Agent    103

Section 11.04

  Reliance by Administrative Agent    104

Section 11.05

  Subagents    104

Section 11.06

  Resignation or Removal of Administrative Agent    104

Section 11.07

  Agents as Lenders    105

Section 11.08

  No Reliance    105

Section 11.09

  Administrative Agent May File Proofs of Claim    106

Section 11.10

  Authority of Administrative Agent to Release Collateral and Release or
Subordinate Liens    106

 

iii



--------------------------------------------------------------------------------

Section 11.11

   The Arrangers, the Syndication Agent and the Documentation Agent    107   
ARTICLE XII       MISCELLANEOUS   

Section 12.01

   Notices    107

Section 12.02

   Waivers; Amendments    107

Section 12.03

   Expenses, Indemnity; Damage Waiver    109

Section 12.04

   Successors and Assigns    111

Section 12.05

   Survival; Revival; Reinstatement    114

Section 12.06

   Counterparts; Integration; Effectiveness    114

Section 12.07

   Severability    115

Section 12.08

   Right of Setoff    115

Section 12.09

   GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS    115

Section 12.10

   Headings    116

Section 12.11

   Confidentiality    116

Section 12.12

   Interest Rate Limitation    117

Section 12.13

   EXCULPATION PROVISIONS    118

Section 12.14

   Collateral Matters; Swap Agreements    118

Section 12.15

   No Third Party Beneficiaries    118

Section 12.16

   USA Patriot Act Notice    119

 

iv



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

   List of Maximum Credit Amounts Exhibit A    Form of Note Exhibit B    Form of
Borrowing Request Exhibit C    Form of Interest Election Request Exhibit D   
Form of Compliance Certificate Exhibit E    Security Instruments Exhibit F   
Form of Assignment and Assumption Exhibit G-1    Form of Maximum Credit Amount
Increase Agreement Exhibit G-2    Form of Additional Lender Agreement Exhibit H
   Form of Reserve Report Certificate Schedule 7.05    Litigation Schedule 7.06
   Environmental Schedule 7.10    ERISA Schedule 7.14    Subsidiaries and
Partnerships Schedule 7.15    Subsidiary Organizational Information Schedule
7.18    Prepayments Schedule 7.19    Marketing Contracts Schedule 7.20    Swap
Agreements Schedule 9.05    Investments

 

v



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT dated as of April 23, 2010 is among: ATP Oil & Gas
Corporation, a corporation duly formed and existing under the laws of the State
of Texas (the “Borrower”); each of the Lenders from time to time party hereto;
JPMorgan Chase Bank, N.A. (in its individual capacity, “JPMorgan”), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”); CS Securities (USA)
LLC, as syndication agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Syndication Agent”); and NATIXIS, as
documentation agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Documentation Agent”).

R E C I T A L S

A. The Borrower has requested that the Lenders provide certain loans to and
extensions of credit on behalf of the Borrower.

B. The Lenders have agreed to make such loans and extensions of credit subject
to the terms and conditions of this Agreement.

C. In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Matters

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Act” has the meaning assigned such term in Section 12.16.

“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).

“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(F).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Transaction” has the meaning assigned such term in Section 9.14(a).

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agent; and “Agent” means either the Administrative Agent,
the Syndication Agent or the Documentation Agent, as the context requires.

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be increased, reduced or terminated
pursuant to Section 2.06.

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1.0% and (c) the Adjusted LIBO Rate for
a one month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1.0%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the rate per annum set forth in the
Borrowing Base Utilization Grid below based upon the Borrowing Base Utilization
Percentage then in effect:

 

     Borrowing Base Utilization Grid  

Borrowing Base Utilization Percentage

   <25%     ³ 25% but
<50%     ³ 50% but
<75%     ³ 75% but
<90%     ³ 90%  

Eurodollar Loans

   3.500 %    3.875 %    4.250 %    4.625 %    5.000 % 

ABR Loans

   2.500 %    2.875 %    3.250 %    3.625 %    4.000 % 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower is more than 30 days delinquent in the delivery of a Reserve
Report pursuant to Section 8.12(a) and until such Reserve Report is delivered,
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I; provided that if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon Commitments most recently in effect.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender,
(b) any other Person whose long term senior unsecured debt rating is A-/A3 by
S&P or Moody’s (or their equivalent) or higher and (c) any counterparty under
any Swap Agreement or other marketing agreement in place on the Effective Date.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Approved Petroleum Engineers” means (a) Ryder Scott Company Petroleum
Consultants, L.P., (b) Collarini Associates and (c) any other independent
petroleum engineers reasonably acceptable to the Administrative Agent.

“Arrangers” means J.P. Morgan Securities Inc. and Credit Suisse Securities (USA)
LLC, in their capacities as the exclusive lead arrangers and co-bookrunners
hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

“ATP Octabuoy” means the Borrower’s semi-submersible production platform
currently under construction in China for initial deployment at the Borrower’s
Cheviot Hub in the North Sea during 2012.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Banking Services Provider” means any Lender or Affiliate of a Lender party to a
Treasury Management Agreement.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Board of Directors” means, as to any Person that is a corporation, the board of
directors of such Person or any duly authorized committee thereof or as to any
Person that is not a corporation, the board of managers or such other individual
or group serving a similar function.

 

3



--------------------------------------------------------------------------------

“BOE” means one barrel of oil equivalent, calculated by converting natural gas
to oil equivalent barrels at a ratio of six thousand cubic feet of natural gas
to one stock tank barrel, or 42 U.S. gallons liquid volume, of oil.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Sections 2.07(e), 8.13(c), or 9.12.

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, in respect of any Person, for any period, the
aggregate (determined without duplication) of all exploration and development
expenditures and costs that are capital in nature and any other expenditures
that are capitalized on the balance sheet of such Person in accordance with
GAAP.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder. Notwithstanding the foregoing, leases, facility
use agreements and other agreements between the Borrower and one or more
Restricted Subsidiaries and an Infrastructure Subsidiary permitted in accordance
with Section 9.14 shall not constitute “Capital Leases” for purposes of this
Agreement whether or not required to be recorded as capital leases in accordance
with GAAP.

“Capital Stock” of any Person means any and all shares, units, interests, rights
to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into such equity.

 

4



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a Capital Lease for financial reporting purposes
in accordance with GAAP, and the amount of Debt represented by such obligation
will be the capitalized amount of such obligation at the time any determination
thereof is to be made as determined in accordance with GAAP, and the Stated
Maturity thereof will be the date of the last payment of rent or any other
amount due under such lease prior to the first date such lease may be terminated
without penalty.

“Cash Equivalents” means:

(a) securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality of the United States
(provided that the full faith and credit of the United States is pledged in
support thereof), having maturities of not more than one year from the date of
acquisition;

(b) marketable general obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
and, at the time of acquisition, having a credit rating of “A” (or the
equivalent thereof) or better from either S&P or Moody’s;

(c) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by any commercial bank the
short-term deposit of which is rated at the time of acquisition thereof at least
“A2” or the equivalent thereof by S&P, or “P-2” or the equivalent thereof by
Moody’s, and having combined capital and surplus in excess of $250,000,000;

(d) repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (a), (b) and (c) entered
into with any commercial bank meeting the qualifications specified in clause
(c) above;

(e) commercial paper rated at the time of acquisition thereof at least “A2” or
the equivalent thereof by S&P or “P-2” or the equivalent thereof by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of investments, and in
any case maturing within one year after the date of acquisition thereof;

(f) interests in any investment company or money market fund which invests 95%
or more of its assets in instruments of the type specified in clauses
(a) through (e) above; and

(g) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Cash-Pay Preferred” shall mean any Preferred Stock of the Borrower the terms of
which (a) require the payment of cash dividends but otherwise do not contain any
other provisions that would cause such Preferred Stock to constitute
“Disqualified Capital Stock,” (b) do not contain any significant restrictive or
negative covenants, as determined in good faith by the Borrower,

 

5



--------------------------------------------------------------------------------

and (c) otherwise are materially consistent with those customarily found in cash
pay preferred stock offerings, as determined in good faith by the Borrower.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Restricted
Subsidiaries having a Fair Market Value in excess of $25,000,000 at such date of
determination (as determined in good faith by the Board of Directors).

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Capital Stock representing more
than 50.0% of the aggregate ordinary voting power represented by the issued and
outstanding Capital Stock of the Borrower or (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated by the board of directors of the Borrower
nor (ii) appointed by directors so nominated.

“Change in Law” means (a) the adoption of any law, rule or regulation by any
Governmental Authority after the date of this Agreement, (b) any change in any
law, rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 5.01(b)), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and any successor statute.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b). The amount representing each Lender’s Commitment shall at any
time be the lesser of such Lender’s Maximum Credit Amount and such Lender’s
Applicable Percentage of the then effective Borrowing Base.

“Commodity Agreement” means, in respect of any Person, any forward contract,
commodity swap agreement, commodity option agreement or other similar agreement
or arrangement in respect of Hydrocarbons used, produced, processed or sold by
such Person entered into in the ordinary course of business and that are
designed to protect such Person against fluctuation in Hydrocarbon prices.

“Consolidated Income Taxes” means, with respect to any Person for any period,
taxes imposed upon such Person or other payments required to be made by such
Person by any Governmental Authority which taxes or other payments are
calculated by reference to the

 

6



--------------------------------------------------------------------------------

income, profits or capital of such Person or such Person and its Restricted
Subsidiaries (to the extent such income or profits were included in computing
Consolidated Net Income for such period), regardless of whether such taxes or
payments are required to be remitted to any Governmental Authority.

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Restricted Subsidiaries, for any period, the aggregate of the net
income (or loss) of the Borrower and the Consolidated Restricted Subsidiaries
after allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income of
any Person in which the Borrower or any Consolidated Restricted Subsidiary has
an interest (which interest does not cause the net income of such other Person
to be consolidated with the net income of the Borrower and the Consolidated
Restricted Subsidiaries in accordance with GAAP), except to the extent of the
amount of dividends or distributions actually paid in cash during such period by
such other Person to the Borrower or to a Consolidated Restricted Subsidiary, as
the case may be; (b) the net income (but not loss) during such period of any
Consolidated Restricted Subsidiary to the extent that the declaration or payment
of dividends or similar distributions or transfers or loans by that Consolidated
Restricted Subsidiary is not at the time permitted by operation of the terms of
its charter or any agreement, instrument or Governmental Requirement applicable
to such Consolidated Restricted Subsidiary or is otherwise restricted or
prohibited, in each case determined in accordance with GAAP; (c) any
extraordinary non-cash gains or losses during such period and (d) any gains or
losses attributable to writeups or writedowns of assets, including ceiling test
writedowns; and provided further that if the Borrower or any Consolidated
Restricted Subsidiary shall acquire or dispose of any Property during such
period or a Subsidiary shall be redesignated as either an Unrestricted
Subsidiary or a Restricted Subsidiary, then Consolidated Net Income shall be
calculated after giving pro forma effect to such acquisition or disposition or
redesignation, in accordance with GAAP, as if such acquisition, disposition or
redesignation had occurred on the first day of such period.

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

7



--------------------------------------------------------------------------------

“Convertible Equity” means, with respect to MLP Asset Transfers, Capital Stock
in the applicable MLP or GP which will be, by their terms or by virtue of other
agreements or arrangements, converted into or exchanged for, within 545 days of
the applicable MLP Asset Transfer, an amount in cash equal to at least the Fair
Market Value of such Capital Stock on the date of the applicable MLP Asset
Transfer.

“Credit Party” means the Borrower and each Guarantor.

“Currency Agreement” means in respect of a Person any foreign exchange contract,
currency swap agreement, futures contract, option contract or other similar
agreement as to which such Person is a party or a beneficiary.

“Debt” means, with respect to any Person on any date of determination (without
duplication):

(a) the principal of and premium (if any) in respect of Debt of such Person for
borrowed money;

(b) the principal of and premium (if any) in respect of obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments;

(c) the principal component of all obligations of such Person in respect of
letters of credit, bankers’ acceptances or other similar instruments (including
reimbursement obligations with respect thereto except to the extent such
reimbursement obligation relates to a trade payable, to the extent such letters
of credit are not drawn upon or, if and to the extent drawn upon, such
obligation is satisfied within 30 days of payment on the letter of credit);

(d) the principal component of all obligations of such Person (other than
obligations payable solely in Capital Stock that is not Disqualified Capital
Stock) to pay the deferred and unpaid purchase price of property (except as
described in clause (h) of the penultimate paragraph of this definition of
Debt), which purchase price is due more than six months after the date of
placing such property in service or taking delivery and title thereto to the
extent such obligations would appear as liabilities upon the consolidated
balance sheet of such Person in accordance with GAAP;

(e) Capitalized Lease Obligations and Synthetic Lease Obligations of such Person
to the extent such Capitalized Lease Obligations and Synthetic Lease Obligations
would appear as liabilities on the consolidated balance sheet of such Person in
accordance with GAAP;

(f) the principal component or liquidation preference of all obligations of such
Person with respect to the redemption, repayment or other repurchase of any
Disqualified Capital Stock (including, for clarification purposes only, Cash-Pay
Preferred) or, with respect to any Subsidiary that is not a Guarantor, any
Preferred Stock (but excluding, in each case, any accrued dividends);

(g) the principal component of all Debt of other Persons secured by a Lien on
any asset of such Person, whether or not such Debt is assumed by such Person;
provided, however, that the amount of such Debt will be the lesser of (a) the
Fair Market Value of such

 

8



--------------------------------------------------------------------------------

asset at such date of determination (as determined in the good faith by the
Board of Directors) and (b) the amount of such Debt of such other Persons so
secured;

(h) the principal component of Debt of other Persons to the extent guaranteed by
such Person; and

(i) to the extent not otherwise included in this definition, net obligations of
such Person under Commodity Agreements, Currency Agreements and Interest Rate
Agreements;

provided, however that any Debt which has been defeased in accordance with GAAP
or defeased pursuant to the deposit of cash or Cash Equivalents (in an amount
sufficient to satisfy all such Debt obligations at maturity or redemption, as
applicable, and all payments of interest and premium, if any) in a trust or
account created or pledged for the sole benefit of the holders of such Debt, and
subject to no other Liens, shall not constitute “Debt.”

The amount of Debt of any Person at any date will be the outstanding balance at
such date of all unconditional obligations as described above and the maximum
liability, upon the occurrence of the contingency giving rise to the obligation,
of any contingent obligations at such date.

Notwithstanding the preceding, “Debt” shall not include:

(j) Production Payments and Reserve Sales;

(k) any obligation of a Person in respect of a farm-in agreement or similar
arrangement whereby such Person agrees to pay all or a share of the drilling,
completion or other expenses of an exploratory or development well (which
agreement may be subject to a maximum payment obligation, after which expenses
are shared in accordance with the working or participation interest therein or
in accordance with the agreement of the parties) or perform the drilling,
completion or other operation on such well in exchange for an ownership interest
in an oil or gas property;

(l) any obligations under Currency Agreements, Commodity Agreements and Interest
Rate Agreements; provided that such Agreements are entered into for bona fide
hedging purposes of the Borrower or its Restricted Subsidiaries (as determined
in good faith by the Board of Directors or senior management of the Borrower,
whether or not accounted for as a hedge in accordance with GAAP) and, in the
case of Currency Agreements or Commodity Agreements, such Currency Agreements or
Commodity Agreements are related to business transactions of the Borrower or its
Restricted Subsidiaries entered into in the ordinary course of business and, in
the case of Interest Rate Agreements, such Interest Rate Agreements
substantially correspond in terms of notional amount, duration and interest
rates, as applicable, to Debt of the Borrower or its Restricted Subsidiaries
Incurred without violation of this Agreement;

(m) any obligation arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, guarantees, adjustment of purchase
price, holdbacks, contingency payment obligations or similar obligations (other
than guarantees of Debt), in each case, Incurred or assumed in connection with
the acquisition or disposition of any business,

 

9



--------------------------------------------------------------------------------

assets or Capital Stock of a Restricted Subsidiary, provided that such Debt is
not reflected on the face of the balance sheet of the Borrower or any Restricted
Subsidiary;

(n) any obligation arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business, provided that such Debt is extinguished within ten business days of
Incurrence;

(o) in-kind obligations relating to net oil or natural gas balancing positions
arising in the ordinary course of business;

(p) all contracts and other obligations, agreements, instruments or arrangements
described in clauses (c), (d), or (f) of the definition of “Excepted Liens”;

(q) accrued expenses and trade payables and other accrued liabilities arising in
the ordinary course of business that are not overdue by 90 days past the invoice
or billing date or more or are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; and

(r) Specified Convertible Preferred.

In addition, “Debt” of any Person shall include Debt described in the first
paragraph of this definition of “Debt” that would not appear as a liability on
the balance sheet of such Person if:

(s) such Debt is the obligation of a partnership or joint venture that is not a
Restricted Subsidiary (a “Joint Venture”);

(t) such Person or a Restricted Subsidiary of such Person is a general partner
of the Joint Venture or otherwise liable for all or a portion of the Joint
Venture’s liabilities (a “General Partner”) and

(u) there is recourse, by contract or operation of law, with respect to the
payment of such Debt to property or assets of such Person or a Restricted
Subsidiary of such Person; and then such Debt shall be included in an amount not
to exceed:

(i) the lesser of (A) the net assets of the General Partner and (B) the amount
of such obligations to the extent that there is recourse, by contract or
operation of law, to the property or assets of such Person or a Restricted
Subsidiary of such Person; or

(ii) if less than the amount determined pursuant to clause (i) immediately
above, the actual amount of such Debt that is recourse to such Person or a
Restricted Subsidiary of such Person, if the Debt is evidenced by a writing and
is for a determinable amount.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

10



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement, (c) failed, within three Business Days
after request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit, (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute or (e) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Capital Stock (which would not
constitute Disqualified Capital Stock), pursuant to a sinking fund obligation or
otherwise, or is convertible or exchangeable for Debt or redeemable for any
consideration other than other Capital Stock (which would not constitute
Disqualified Capital Stock) at the option of the holder thereof, in whole or in
part, on or prior to the date that is one year after the earlier of (a) the
Maturity Date and (b) the date on which there are no Loans, LC Exposure or other
obligations hereunder outstanding and all of the Commitments are terminated.

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following:

(a) increased by, without duplication and to the extent deducted (and not added
back) in calculating such Consolidated Net Income:

(1) Interest Expense;

 

11



--------------------------------------------------------------------------------

(2) Consolidated Income Taxes of the Borrower and its Restricted Subsidiaries
paid or accrued in accordance with GAAP for such period;

(3) consolidated depletion and depreciation expense of the Borrower and its
Restricted Subsidiaries;

(4) consolidated amortization expense or impairment charges of the Borrower and
its Restricted Subsidiaries recorded in connection with the application of
Statement of Financial Accounting Standard No. 142, “Goodwill and Other
Intangibles” and Statement of Financial Accounting Standard No. 144, “Accounting
for the Impairment or Disposal of Long Lived Assets”;

(5) other non-cash charges of the Borrower and its Restricted Subsidiaries
(excluding any such non-cash charge to the extent it represents an accrual of or
reserve for cash charges in any future period or amortization of a prepaid cash
expense that was paid in a prior period not included in the calculation); and

(6) consolidated exploration expense of the Borrower and its Restricted
Subsidiaries;

(7) expenses associated with the prepayment by the Borrower of the Existing
Credit Agreement in an aggregate amount not to exceed $25,000,000;

(b) increased or decreased by, without duplication any gain or loss realized
upon the sale or other disposition of any property, plant or equipment of the
Borrower or its Consolidated Restricted Subsidiaries (including pursuant to any
Synthetic Leases) which is not sold or otherwise disposed of in the ordinary
course of business and any gain (loss) realized upon the sale or other
disposition of any Capital Stock of any Person, if applicable for such period;
and less, to the extent included in calculating such Consolidated Net Income and
in excess of any costs or expenses attributable thereto that were deducted (and
not added back) in calculating such Consolidated Net Income, other non-cash
gains (excluding any non-cash gain to the extent it represents the reversal of
an accrual or reserve for a potential cash item that reduced EBITDAX in any
prior period); and

(c) decreased by all payments made under leases, facility use agreements and
other agreements between the Borrower and one or more Restricted Subsidiaries
and an Infrastructure Subsidiary permitted in accordance with Section 9.14 that
would be Capital Leases but for the application of the final sentence of the
definition of “Capital Lease.”

Notwithstanding the preceding clause (b), clauses (2) through (6) relating to
amounts of a Restricted Subsidiary of a Person will be added to Consolidated Net
Income to compute EBITDAX of such Person only to the extent (and in the same
proportion) that the net income (loss) of such Restricted Subsidiary was
included in calculating the Consolidated Net Income of such Person and, to the
extent the amounts set forth in clauses (2) through (6) are in excess of those
necessary to offset a net loss of such Restricted Subsidiary or if such
Restricted Subsidiary has net income for such period included in Consolidated
Net Income, only if a corresponding amount would be permitted at the date of
determination to be dividended to the Borrower by such Restricted Subsidiary
without prior approval

 

12



--------------------------------------------------------------------------------

(that has not been obtained), pursuant to the terms of its charter and all
agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Restricted Subsidiary or its
stockholders.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Restricted Subsidiary is conducting, or at any time has
conducted, business, or where any Property of the Borrower or any Restricted
Subsidiary is located, including, the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Law, as amended,
and other environmental conservation or protection Governmental Requirements.

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlord’s liens, operators’, vendors’,
carriers’,

 

13



--------------------------------------------------------------------------------

warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’, materialmen’s,
construction, customs authorities or other like Liens arising by operation of
law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) Liens which arise in the
ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farmout
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Restricted Subsidiary or materially
impair the value of such Property subject thereto; (e) Liens arising solely by
virtue of any statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained with a creditor depository institution,
provided that no such deposit account is a dedicated cash collateral account or
is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board and no such deposit account is
intended by the Borrower or any of its Restricted Subsidiaries to provide
collateral to the depository institution; (f) easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
Property of the Borrower or any Restricted Subsidiary for the purpose of roads,
pipelines, transmission lines, transportation lines, distribution lines for the
removal of gas, oil, coal or other minerals or timber, and other like purposes,
or for the joint or common use of real estate, rights of way, facilities and
equipment, that do not secure any monetary obligations and which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Borrower or any Restricted Subsidiary or
materially impair the value of such Property subject thereto; (g) Liens on cash
or securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business or to
secure letters of credit issued to ensure payment or performance of any of the
foregoing; (h) judgment and attachment Liens not giving rise to an Event of
Default, provided that any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and no action to enforce such Lien has been commenced; and
(i) Protective Liens. Notwithstanding the foregoing, no intention to subordinate
the first priority Lien granted in favor of the Administrative Agent and the
Lenders is to be hereby implied or expressed by the permitted existence of
Excepted Liens.

 

14



--------------------------------------------------------------------------------

“Exchange Rate” means, on any day, with respect to any foreign currency, the
noon buying rate in New York City for such foreign currency on such date for
cable transfers as certified for customs purposes by the Federal Reserve Bank of
New York.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income (however denominated) by the United States of America (or any
political subdivision thereof) or such other jurisdiction under the laws of
which such recipient is organized or is resident or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located or by any jurisdiction described in
(a) above, (c) in the case of a Foreign Lender or Foreign Issuing Bank (other
than an assignee pursuant to a request by the Borrower under Section 5.04(a)),
any withholding tax that is imposed on amounts payable to such Foreign Lender or
Foreign Issuing Bank at the time such Foreign Lender or Foreign Issuing Bank
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Foreign Lender’s or Foreign Issuing Bank’s failure to
comply with Section 5.03(e), except to the extent that such Foreign Lender or
Foreign Issuing Bank (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 5.03(a) or
Section 5.03(c), and (d) in the case of a Foreign Lender or Foreign Issuing
Bank, any withholding taxes imposed on amounts payable to such Foreign Lender or
Foreign Issuing Bank as a result of such Foreign Lender’s or Foreign Issuing
Bank’s failure to comply with the requirements of Sections 1471 through 1474 of
the Code and any regulations promulgated thereunder (“FATCA”) to establish a
complete exemption from withholding thereunder and (e) interest and penalties
with respect to taxes referred to in subsection (a)-(d) hereof.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
June 27, 2008, among the Borrower, the lenders party thereto, and Credit Suisse,
as administrative agent, as amended by the First Amendment thereto dated
November 2, 2009 and the Second Amendment thereto dated January 29, 2010 and as
may be further amended, supplemented or modified.

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Fee Letter” means that certain letter agreement dated as of April 12, 2010
between the Borrower, the Administrative Agent and J.P. Morgan Securities Inc.
related to the payment of certain fees by the Borrower.

 

15



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

“Force Majeure” means any of the following events: acts of God, lightning,
fires, tornadoes, named tropical storms and hurricanes and explosions.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments under any applicable law on or before the due date for
such contributions or payments, (c) the receipt of a notice by a Governmental
Authority relating to the intention to terminate any such Foreign Pension Plan
or to appoint a trustee or similar official to administer any such Foreign
Pension Plan, or alleging the insolvency of any such Foreign Pension Plan,
(d) the incurrence of any liability in excess of $2,500,000 by the Borrower or
any of the Subsidiaries under applicable law on account of the complete or
partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein or (e) the occurrence of any
transaction that is prohibited under any applicable law and could reasonably be
expected to result in the incurrence of any liability by the Borrower or any of
the Subsidiaries, or the imposition on the Borrower or any of the Subsidiaries
of any fine, excise tax or penalty resulting from any noncompliance with any
applicable law, in each case in excess of $2,500,000.

“Foreign Issuing Bank” means any Issuing Bank that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code.

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of section 7701(a)(30) of the Code.

“Foreign Pension Plan” means any benefit plan that under applicable law of any
jurisdiction other than the United States is required to be funded through a
trust or other funding vehicle other than a trust or funding vehicle maintained
exclusively by a Governmental Authority.

 

16



--------------------------------------------------------------------------------

“Foreign Pledge Agreement” means the Charge of Shares in ATP Oil & Gas (UK)
Limited, in a form acceptable to the Administrative Agent, between the Borrower
and the Administrative Agent or any subsequent Security Instrument creating a
Lien on Foreign Pledged Collateral.

“Foreign Pledged Collateral” means the Capital Stock pledged by the Borrower or
any Subsidiary under the Foreign Pledge Agreement, for the ratable benefit of
the Lenders, to secure the Indebtedness.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“GP” means any Affiliate of the Borrower which is a general partner in an MLP.

“GP Equity Interest” means Capital Stock as a general partner in an MLP.

“GP Equity Issuance” means the sale, transfer or other disposition of any
Capital Stock in a GP by such GP in connection with, or following, the initial
public offering of such GP.

“GP Equity Transfer” means the sale, transfer or other disposition of any
Capital Stock in a GP by the Borrower or any Subsidiary.

“Guarantors” means each Material Domestic Subsidiary or other Domestic
Subsidiary that guarantees the Indebtedness pursuant to Section 8.14(b).

“Guarantee and Collateral Agreement” means an agreement executed by the
Guarantors in a form acceptable to the Administrative Agent, unconditionally
guarantying on a joint and several basis, payment of the Indebtedness, as the
same may be amended, modified or supplemented from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,

 

17



--------------------------------------------------------------------------------

petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Incur” means issue, create, assume, guarantee, incur or otherwise become
directly or indirectly liable for, contingently or otherwise; provided, however,
that any Debt or Capital Stock of a Person existing at the time such Person
becomes a Restricted Subsidiary (whether by merger, consolidation, acquisition
or otherwise) will be deemed to be Incurred by such Restricted Subsidiary at the
time it becomes a Restricted Subsidiary; and the terms “Incurred” and
“Incurrence” have meanings correlative to the foregoing.

“Indebtedness” means any and all amounts owing or to be owing by the Borrower,
any Subsidiary or any Guarantor (whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising): (a) to the Administrative Agent, the Issuing
Bank or any Lender under any Loan Document, (b) to any Lender or any Affiliate
of a Lender under any Swap Agreement between the Borrower or any Subsidiary and
such Lender or Affiliate of a Lender while such Person (or in the case of its
Affiliate, the Person affiliated therewith) is a Lender hereunder (after giving
effect to all netting agreements relating to such Swap Agreements),
(c) obligations under all Treasury Management Agreements with Lenders or
Affiliates of Lenders while such Person (or in the case of its Affiliate, the
Person affiliated therewith) is a Lender hereunder and (d) all renewals,
extensions and/or rearrangements of any of the above.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

“Indenture” means the Indenture under or pursuant to which the Second Lien Notes
are issued, together with any supplemental indentures related thereto.

 

18



--------------------------------------------------------------------------------

“Infrastructure Subsidiaries” means ATP Infrastructure Partners, L.P., ATP
IP-GP, LLC, ATP IP-LP, LLC, ATP Holdco, LLC and any other Person (a) (i) in
which the Borrower or any of its Subsidiaries owns Capital Stock and (ii) to
which the Borrower or any Restricted Subsidiary has transferred or transfers any
of the following infrastructure assets: ATP Innovator drilling and production
platform and related assets, ATP Titan drilling and production platform and
related assets and ATP Octabuoy drilling and production platform and related
assets; or (b) that owns or holds, directly or indirectly through one or more
subsidiaries, Capital Stock of a Person described in the preceding clause (a).

“Initial Reserve Report” means, collectively, (i) those certain reserve reports
which were prepared by Ryder Scott Company, L.P., each dated February 3, 2010,
and (ii) that certain reserve report which was prepared by Collarini Associates,
dated February 15, 2010, evaluating the Oil and Gas Properties of the Borrower
and its Subsidiaries prepared as of December 31, 2009, or January 1, 2010, as
applicable.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Effective Date, among the Borrower and the Guarantors, the Administrative
Agent, as first lien collateral agent and The Bank of New York Mellon Trust
Company, N.A., as second lien collateral agent.

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Borrower and the
Consolidated Restricted Subsidiaries for such period, including to the extent
included in interest expense under GAAP: (a) amortization of debt discount,
(b) capitalized interest, (c) the portion of any payments or accruals under
Capital Leases allocable to interest expense, (d) the portion of any payments or
accruals under Synthetic Leases allocable to interest expense whether or not the
same constitutes interest expense under GAAP and (e) the portion of any payments
or accruals under Production Payments and Reserve Sales allocable to interest
expense whether or not the same constitutes interest expense under GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business

 

19



--------------------------------------------------------------------------------

Day and (b) any Interest Period pertaining to a Eurodollar Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Interest Rate Agreement” means with respect to any Person any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extensions of credit (including by way of guarantee or
similar arrangement, but excluding any debt or extension of credit represented
by a bank deposit other than a time deposit and advances or extensions of credit
to customers in the ordinary course of business) or capital contribution to (by
means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others), or any purchase or
acquisition of Capital Stock, Debt or other similar instruments (excluding any
interest in a crude oil or natural gas leasehold to the extent constituting a
security under applicable law) issued by, such other Person and all other items
that are or would be classified as investments on a balance sheet prepared in
accordance with GAAP; provided that none of the following will be deemed to be
an Investment:

(v) Swap Agreements entered into in the ordinary course of business and in
compliance with this Agreement;

(w) endorsements of negotiable instruments and documents in the ordinary course
of business; and

(x) an acquisition of assets, Capital Stock or other securities by the Borrower
or a Subsidiary for consideration to the extent such consideration consists of
Common Stock of the Borrower.

The amount of any Investment shall not be adjusted for increases or decreases in
value, writeups, write-downs or write-offs with respect to such Investment.

“IRS” means the U.S. Internal Revenue Service.

“Issuing Bank” means JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder. The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to

 

20



--------------------------------------------------------------------------------

be issued by Affiliates of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

“Joint Venture” has the meaning set forth in the definition of “Debt.”

“LC Commitment” at any time means Seventy-Five Million Dollars ($75,000,000).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate (rounded upwards, if necessary, to the next 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which
dollar deposits of an amount comparable to such Eurodollar Borrowing and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

“Lien” means, with respect to any Property, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such Property, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing

 

21



--------------------------------------------------------------------------------

of or agreement to give any financing statement under the UCC (or equivalent
statutes) of any jurisdiction.

“Loan Documents” means this Agreement, the Notes, if any, the Fee Letter, the
Letter of Credit Agreements, the Letters of Credit and the Security Instruments.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, at any time while no Loans or LC Exposure are
outstanding, Lenders having more than fifty percent (50.0%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure are
outstanding, Lenders holding more than fifty percent (50.0%) of the outstanding
aggregate principal amount of the Loans and participation interests in Letters
of Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)).

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property condition (financial or
otherwise) of the Borrower and the Restricted Subsidiaries taken as a whole,
(b) the ability of the Borrower or any Guarantor to perform any of its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any Loan Document or (d) the rights and remedies of or
benefits available to the Administrative Agent, any other Agent, the Issuing
Bank or any Lender under any Loan Document.

“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
whose total assets (based on Fair Market Value), as of such date (as determined
in good faith by the Board of Directors), are at least $5,000,000 or whose total
revenues for the most recent 12-month period exceed $5,000,000.

“Material Foreign Subsidiary” means any Foreign Subsidiary whose total assets
(based on Fair Market Value), as of such date (as determined in good faith by
the Board of Directors), are at least $5,000,000 or whose total revenues for the
most recent 12-month period exceed $5,000,000.

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and its Restricted Subsidiary in an aggregate principal amount
equal to or greater than $25,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
Swap Termination Value.

“Maturity Date” means April 23, 2013.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b).

 

22



--------------------------------------------------------------------------------

“Maximum Credit Amount Increase Certificate” has the meaning assigned to such
term in Section 2.06(c)(ii)(E).

“Minerals Management Service” means the Minerals Management Service of the
United States Department of the Interior.

“MLP” means a master limited partnership with limited partner units, regardless
whether such units are traded publicly or not.

“MLP Asset Transfer” means the sale, transfer or other disposition of floating
infrastructure assets and other assets not comprised of Oil and Gas Properties
or interests in Hydrocarbons by the Borrower or any Subsidiary to (a) an MLP,
(b) a subsidiary of an MLP or (c) a subsidiary of the Borrower which is a
partner in an MLP and which, substantially contemporaneously, contributes such
assets to the capital of such MLP.

“MLP Equity Transfer” means the sale, transfer or other disposition of any
Capital Stock in an MLP by the Borrower or any Subsidiary.

“MLP Holdco” means any Subsidiary which owns the Capital Stock of an LP or GP.

“MLP Transfer” means any MLP Asset Transfer, MLP Equity Transfer or GP Equity
Transfer.

“Money Laundering Laws” means the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the money laundering statutes of all jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgages” means the mortgages and deeds of trust described or referred to in
Exhibit E.

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Mortgages and Security Instruments.

“Net Cash Proceeds” means:

(a) with respect to any issuance or sale of Capital Stock, means the cash
proceeds of such issuance or sale net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, listing fees, discounts or commissions
and brokerage, consultant and other fees and charges actually Incurred in
connection with such issuance or sale and satisfactorily documented in
connection therewith and net of taxes paid or payable as a result of such
issuance or sale (after taking into account any available tax credit or
deductions and any tax sharing arrangements);

 

23



--------------------------------------------------------------------------------

(b) with respect to any sale or other disposition (other than an Investment
under Section 9.05), the cash proceeds received from such sale or disposition
net of all reserves for taxes reasonably expected to be paid in connection with
such sale or disposition (after taking into account any available tax credit or
deductions and any tax sharing arrangements), swap termination fees in
connection with the termination of Swap Agreements, investment banking fees,
legal fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses, actually Incurred and satisfactorily documented in
connection therewith; and

(c) with respect to an Investment in an Infrastructure Subsidiary under
Section 9.05(e) made with floating infrastructure assets and other assets not
comprised of Oil and Gas Properties or interests in Hydrocarbons, if

(i) such Infrastructure Subsidiary (or any Infrastructure Subsidiary that is a
direct or indirect subsidiary of such Infrastructure Subsidiary) shall
concurrently or thereafter Incur any Debt in respect of borrowed money, 100% of
the aggregate principal amount of such Debt net of original issue discount,
attorneys’ fees, accountants’ fees, underwriters’ or placement agents’ fees and
other fees and charges actually Incurred in connection with such issuance or
sale and satisfactorily documented in connection therewith and net of any
reserve determined in good faith by the Borrower to be required by such
Infrastructure Subsidiary to maintain adequate working capital for the starting
up and continued conduct of such Infrastructure Subsidiary’s operations; and

(ii) such Infrastructure Subsidiary shall concurrently or thereafter issue or
sell any Capital Stock, 100% of the Net Cash Proceeds of such sale or offering
(as determined by reference to clause (a) of this definition).

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Debt” means any Debt of any Unrestricted Subsidiary, in respect of
which: (a) the holder or holders thereof (i) shall have recourse only to, and
shall have the right to require the obligations of such Unrestricted Subsidiary
to be performed, satisfied, and paid only out of, the Property of such
Unrestricted Subsidiary and/or one or more of its Subsidiaries (but only to the
extent that such Subsidiaries are Unrestricted Subsidiaries) and/or any other
Person (other than the Borrower and/or any Restricted Subsidiary) and (ii) shall
have no direct or indirect recourse (including by way of guaranty, support or
indemnity) to the Borrower or any Restricted Subsidiary or to any of the
Property of the Borrower or any Restricted Subsidiary, whether for principal,
interest, fees, expenses or otherwise; (b) such Debt contains customary
provisions providing that the holder(s) of such Debt shall have no recourse to
the Borrower or Credit Parties or any of their respective Property and (c) the
assets financed by such Debt are floating infrastructure assets and other assets
not comprised of Oil and Gas Properties or interests in Hydrocarbons of such
Subsidiary.

 

24



--------------------------------------------------------------------------------

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“North Sea” means the UK Sector and surrounding areas of the North Sea.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Oil and Gas Business” means:

(1) the business of acquiring, exploring, exploiting, developing, producing,
operating and disposing of interests in oil, natural gas, liquid natural gas and
other Hydrocarbon and mineral properties or products produced in association
with any of the foregoing;

(2) the business of gathering, marketing, distributing, treating, processing,
storing, refining, selling and transporting of any production from such
interests or properties and products produced in association therewith and the
marketing of oil, natural gas, other Hydrocarbons and minerals obtained from
unrelated Persons;

(3) any other related energy business, including, without limitation, power
generation and electrical transmission business, directly or indirectly, from
oil, natural gas and other Hydrocarbons and minerals produced substantially from
properties in which the Borrower or its Subsidiaries, directly or indirectly,
participates;

(4) any business relating to oil field sales and service; and

(5) any business or activity relating to, arising from, or necessary,
appropriate or incidental to the activities described in the foregoing clauses
(1) through (4) of this definition.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other

 

25



--------------------------------------------------------------------------------

similar temporary uses) and including any and all oil wells, gas wells,
injection wells or other wells, buildings, structures, fuel separators, liquid
extraction plants, plant compressors, pumps, pumping units, field gathering
systems, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.

“Organizational Documents” means, with respect to any Person, (a) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (b) in the case of any limited liability company, the
certificate of formation and limited liability company agreement (or similar
documents) of such Person, (c) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such Person, (d) in the case of any general partnership, the
partnership agreement (or similar document) of such Person and (e) in any other
case, the functional equivalent of the foregoing.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies imposed by any
Governmental Authority arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement and any other Loan Document.

“Outer Continental Shelf” shall have the meaning ascribed to such term in the
Outer Continental Shelf Lands Act, 43 U.S.C. 1331, et seq.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Permitted GP” means any GP of a Permitted MLP; provided that (a) the GP’s sole
business is to act as the GP of the applicable Permitted MLP and engage in
activities ancillary thereto; (b) such GP owns no assets (other than
(i) ownership interests in such Permitted MLP, (ii) temporarily holding assets
to be transferred or distributed in connection with a Permitted MLP Transfer or
distributions from a Permitted MLP, (iii) current assets sufficient to satisfy
its ordinary course operating expenses (including, if applicable, such expenses
after it has become a publicly traded company, and other assets necessary for
its existence and operation as a public company) or amounts funded to such GP to
cover non-budgeted items by the Borrower or any Subsidiary in accordance with
Section 9.05(h) and (iv) the reserves referred to in clause (d) below); (c) any
GP Equity Issuance shall be at least at Fair Market Value of the Capital Stock
subject to such GP Equity Issuance; and (d) such GP is required by its
partnership agreement to distribute all cash and cash equivalents that it
receives from time to time (including pursuant to any GP Equity Issuance, if
applicable) to its partners on the basis of the sharing ratios of the partners
of such GP in effect at the time of such distribution, subject to the
establishment of such reserves as management of such GP determines are
appropriate for general, administrative and operating expenses in the ordinary
course of its business and as are prudent to maintain for the proper conduct of
its business or to provide for future distributions, in each case in accordance
with the terms of the Organizational Documents of the GP; provided that such
Organizational Documents are, in the reasonable judgment of the Borrower and the
Administrative Agent, in a

 

26



--------------------------------------------------------------------------------

form that is customary for similar entities whose primary function is to serve
as a GP of entities operating as an MLP.

“Permitted GP Equity Transfer” shall have the meaning assigned to such term in
Section 9.12(f).

“Permitted LP” means any LP of a Permitted MLP; provided that (a) the LP’s sole
business is to act as an LP of the applicable Permitted MLP and engage in
activities ancillary thereto, (b) such LP owns no assets (other than
(i) ownership interests in such Permitted MLP, (ii) temporarily holding assets
to be transferred or distributed in connection with a Permitted MLP Transfer or
distributions from a Permitted MLP and (iii) current assets sufficient to
satisfy its ordinary course operating expenses) and (c) the Organizational
Documents of such LP are, in the reasonable judgment of the Borrower and the
Administrative Agent, in a form that is customary for similar entities whose
primary function is to serve as an LP of entities operating as an MLP.

“Permitted LP Equity Transfer” shall have the meaning assigned to such term in
Section 9.12(f).

“Permitted MLP” means any MLP to which the Borrower or a Subsidiary shall have
made a Permitted MLP Asset Transfer, including any successor Person to such MLP.

“Permitted MLP Asset Transfer” shall have the meaning assigned to such term in
Section 9.12(f).

“Permitted MLP Equity Transfer” shall have the meaning assigned to such term in
Section 9.12(f).

“Permitted MLP Holdco” means any MLP Holdco directly owning Capital Stock of a
Permitted LP and/or Permitted GP; provided that (a) such MLP Holdco’s sole
business is to act as a holding company for the Capital Stock of such Permitted
LP and/or Permitted GP and engage in activities ancillary thereto, (b) such MLP
Holdco owns no assets (other than (i) ownership interests in such Permitted LP
and/or Permitted GP, (ii) temporarily holding assets to be transferred or
distributed in connection with a Permitted MLP Transfer or distributions from a
Permitted GP or Permitted LP and (iii) current assets sufficient to satisfy its
ordinary course operating expenses), (c) regardless of whether or not
permissible under Article IX, such MLP Holdco has no Indebtedness for borrowed
money, and (d) the Organizational Documents of such MLP Holdco are, in the
reasonable judgment of the Borrower and the Administrative Agent, in a form that
is customary for similar entities whose primary function is to serve solely as a
holding company for the Capital Stock of an LP or GP.

“Permitted MLP Operating Agreement” means any platform use agreement, general
operating or administrative services agreement or similar agreement entered into
between the Borrower or any Subsidiary and a Permitted MLP in connection with a
Permitted MLP Asset Transfer.

“Permitted MLP Transfer” shall have the meaning assigned to such term in
Section 9.12(f).

 

27



--------------------------------------------------------------------------------

“Permitted Refinancing Debt” shall mean any Debt issued in exchange for, or the
Net Cash Proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Debt being Refinanced (or
previous refinancings thereof constituting Permitted Refinancing Debt); provided
that (a) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Debt does not exceed the principal amount (or accreted
value, if applicable) of the Debt so Refinanced (plus unpaid accrued interest
and premium thereon and underwriting discounts or commissions and other fees and
expenses in connection therewith), (b) the maturity date of such Permitted
Refinancing Debt is no earlier than the first anniversary of the Maturity Date,
(c) the average life to maturity of such Permitted Refinancing Debt is greater
than or equal to that of the Debt being Refinanced, (d) if the Debt being
Refinanced is subordinated in right of payment to the Indebtedness, such
Permitted Refinancing Debt shall be subordinated in right of payment to the
Indebtedness on terms at least as favorable to the Lenders as those contained in
the documentation governing the Debt being Refinanced, (e) no Permitted
Refinancing Debt shall have obligors that are not Credit Parties hereunder, or
greater guarantees or security, than the Debt being Refinanced, (f) in the case
of any Permitted Refinancing Debt in respect of the Debt under the Second Lien
Notes, such Permitted Refinancing Debt is secured only by all or any portion of
the Property (but not by any other assets) pursuant to one or more security
agreements subject to the Intercreditor Agreement (or another intercreditor
agreement that is no less favorable to the Lenders than the Intercreditor
Agreement) and (g) has no scheduled amortization, payments of principal, sinking
fund payments or similar scheduled payments (other than regularly scheduled
payments of interest), and shall have provisions relating to mandatory
prepayment, repurchase, redemption and offers to purchase that are consistent
with the Debt so Refinanced.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

“Pledge Agreements” means the Foreign Pledge Agreement.

“Preferred Stock” as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) which is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
Such rate is set by the Administrative Agent as a general reference rate of
interest, taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually

 

28



--------------------------------------------------------------------------------

charged to any customer and that the Administrative Agent may make various
commercial or other loans at rates of interest having no relationship to such
rate.

“Production Payments and Reserve Sales” means the grant or transfer by the
Borrower or a Subsidiary to any Person of a royalty, overriding royalty, net
profits interest, Volumetric Production Payments, Dollar-Denominated Production
Payments, partnership or other interest in Oil and Gas Properties, reserves or
the right to receive all or a portion of the production or the proceeds from the
sale of production attributable to such properties where the holder of such
interest has recourse solely to such production or proceeds of production,
subject to the obligation of the grantor or transferor to operate and maintain,
or cause the subject interests to be operated and maintained, in a reasonably
prudent manner or other customary standard or subject to the obligation of the
grantor or transferor to indemnify for environmental, title or other matters
customary in the Oil and Gas Business, including any such grants or transfers
pursuant to incentive compensation programs on terms that are reasonably
customary in the Oil and Gas Business for geologists, geophysicists or other
providers of technical services to the Borrower or a Subsidiary and including
overriding royalty interests in the form of net profits interests in Oil and Gas
Properties granted to vendors in exchange for Oil and Gas Property development
services.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“Proved Reserves” means the estimated quantities of crude oil, condensate,
natural gas and natural gas liquids that geological and engineering data
demonstrate with reasonable certainty to be recoverable in future years from
known reservoirs under existing economic and operating conditions (i.e., prices
and costs as of the date the estimate is made).

“Protective Liens” means Liens granted in connection with the disposition of an
asset in order to protect the economic rights of the purchaser of such asset
therein in the event such disposition were recharacterized as a financing
transaction in which ownership was retained by the seller of such asset.

“PV-10 Value” means, as of any date of determination, the present value of
future cash flows from Proved Reserves on the Borrower’s and the Subsidiaries’
Oil and Gas Properties as set forth in the Initial Reserve Report or the most
recent Reserve Report delivered pursuant to Section 8.12, utilizing (a) in the
case of any Oil and Gas Properties located in, or in U.S. Federal waters
adjacent to, the United States or any of its territories or possessions, the
average of the Three-Year Strip Price for crude oil (WTI Cushing) and natural
gas (Henry Hub), quoted on the New York Mercantile Exchange (or its successor),
(b) in the case of any Oil and Gas Properties located in the North Sea, the
average of the Three-Year Strip Price for crude oil (North Sea Brent) and
natural gas (UK National Balancing Point), in each case quoted on the
International

 

29



--------------------------------------------------------------------------------

Petroleum Exchange (or its successor) and (c) in the case of any Oil and Gas
Properties located in any other jurisdiction, the average of the Three-Year
Strip Price for crude oil and natural gas, in each case quoted on any
commodities exchange or other price quotation source generally recognized in the
oil and gas industry in such jurisdiction and reasonably acceptable to the
Administrative Agent, in the case of each of clauses (a), (b) and (c), as of the
date as of which the information set forth in such Reserve Report is provided
(as adjusted for basis differentials) and utilizing a 10% discount rate. PV-10
Value shall be adjusted to give effect to the Swap Agreements of the Borrower
and the Subsidiaries then in effect. For purposes of calculating PV-10 Value,
any future cash flow calculations set forth in any Reserve Report and made in
any currency other than dollars shall be converted into dollars based on the
Exchange Rate on the date as of which the information set forth in such Reserve
Report is provided.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

“Required Lenders” means, at any time while no Loans or LC Exposure are
outstanding, Lenders having at least sixty-six and two-thirds percent (66-2/3%)
of the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure are outstanding, Lenders holding at least sixty-six and two-thirds
percent (66-2/3%) of the outstanding aggregate principal amount of the Loans or
participation interests in such Letters of Credit (without regard to any sale by
a Lender of a participation in any Loan under Section 12.04(c)).

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31st or
June 30th (or such other date in the event of an Interim Redetermination), the
oil and gas reserves attributable to the Oil and Gas Properties of the Borrower
and the Restricted Subsidiaries, together with a projection of the rate of
production and future net income, taxes, operating expenses and Capital
Expenditures with

 

30



--------------------------------------------------------------------------------

respect thereto as of such date, based upon the economic assumptions consistent
with the Administrative Agent’s lending requirements at the time.

“Reserve Report Certificate” means a certificate of a Responsible Officer in
substantially the form of Exhibit H attached hereto certifying as the matters
set forth in Section 8.12(c).

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Capital Stock in the Borrower
or any of its Subsidiaries, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock in the Borrower or any of its Subsidiaries.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Second Lien Notes” means the Borrower’s 11.875% Senior Second Lien Notes due
2015, in an aggregate principal amount up to $1,600,000,000.

“Second Lien Notes Closing” means the closing of the Borrower’s issuance of the
Second Lien Notes concurrent with the Effective Date.

“Security Instruments” means the Guarantee and Collateral Agreement, the Pledge
Agreements, the Mortgages and other agreements, instruments or certificates
described or referred to in Exhibit E, and any and all other agreements,
instruments, consents or certificates now or hereafter executed and delivered by
the Borrower or any other Person (other than Swap Agreements with the Lenders or
any Affiliate of a Lender or participation or similar agreements between any
Lender and any other Lender or Treasury Management Agreements) in connection
with, or as security for the payment or performance of the Indebtedness, the
Notes, this Agreement, reimbursement obligations under the Letters of Credit, as
such agreements may be amended, modified, supplemented or restated from time to
time.

 

31



--------------------------------------------------------------------------------

“Specified Convertible Preferred” means 1,400,000 shares of the Borrower’s 8%
convertible perpetual preferred stock issued September 29, 2009.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person whose Capital Stock representing more than 50% of the equity or
more than 50% of the ordinary voting power (irrespective of whether or not at
the time Capital Stock of any other class or classes of such Person shall have
or might have voting power by reason of the happening of any contingency) or, in
the case of a partnership, any general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions, including any Commodity Agreement, Currency Agreement, or
Interest Rate Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b)

 

32



--------------------------------------------------------------------------------

for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Swap Agreements, as
determined by the counterparties to such Swap Agreements.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such Person in accordance with GAAP if
such obligations were accounted for as Capitalized Lease Obligations.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Total Debt” means, at any date, all Debt and all Production Payments and
Reserve Sales of the Borrower and the Consolidated Restricted Subsidiaries,
excluding non-cash gains and losses under Swap Agreements under FASB
consolidation rules.

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the issuance of the Senior Notes
the use of the proceeds thereof and the issuance of Letters of Credit hereunder,
and the grant of Liens by the Borrower on Mortgaged Properties and other
Properties pursuant to the Security Instruments and (b) each Guarantor, the
execution, delivery and performance by such Guarantor of each Loan Document to
which it is a party, the guaranteeing of the Indebtedness and the other
obligations under the Guarantee and Collateral Agreement by such Guarantor and
such Guarantor’s grant of the security interests and provision of collateral
under the Security Instruments, and the grant of Liens by such Guarantor on
Mortgaged Properties and other Properties pursuant to the Security Instruments.

“Treasury Management Agreements” means any agreements regarding bank services
provided to any Credit Party for commercial credit cards, stored value cards and
treasury management services, including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

33



--------------------------------------------------------------------------------

“UK Sector” means the jurisdiction of the United Kingdom commonly referred to as
the UK Sector—North Sea.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
the Administrative Agent may otherwise determine).

“Unrestricted Subsidiary” means:

(y) ATP Infrastructure Partners, L.P., ATP IP-GP, LLC, ATP IP-LP, LLC and ATP
Holdco, LLC and any other Infrastructure Subsidiary, whether in existence on the
Effective Date or created thereafter, designated an Unrestricted Subsidiary by
the Borrower in accordance with the requirements of Section 9.18;

(z) any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Borrower in accordance with the
requirements of Section 9.18; and

(aa) any subsidiary of an Unrestricted Subsidiary.

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

“Wholly-Owned Subsidiary” means (a) any Restricted Subsidiary of which all of
the outstanding Capital Stock (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or are owned by the Borrower and
one or more of the Wholly-Owned Subsidiaries or (b) any Subsidiary that is
organized in a foreign jurisdiction and is required by the applicable laws and
regulations of such foreign jurisdiction to be partially owned by the government
of such foreign jurisdiction or individual or corporate citizens of such foreign
jurisdiction, provided that the Borrower, directly or indirectly, owns the
remaining Capital Stock in such Subsidiary and, by contract or otherwise,
controls the management and business of such Subsidiary and derives economic
benefits of ownership of such Subsidiary to substantially the same extent as if
such Subsidiary were a Wholly-Owned Subsidiary.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Credit Agreement shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a)

 

34



--------------------------------------------------------------------------------

any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth in the Loan Documents), (b) any reference herein to any law shall be
construed as referring to such law as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time, (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained in the Loan Documents), (d) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” means “to and
including” and (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement. No provision of this
Agreement or any other Loan Document shall be interpreted or construed against
any Person solely because such Person or its legal representative drafted such
provision.

Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Majority Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower during the Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the total
Revolving Credit Exposures exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, repay and reborrow the Loans.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

35



--------------------------------------------------------------------------------

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$3,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $500,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in a lesser aggregate
amount that is equal to the entire unused balance of the total Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.08(e). Borrowings of more than one Type may be
outstanding at the same time, provided that there shall not at any time be more
than a total of eight Eurodollar Borrowings outstanding. Notwithstanding any
other provision of this Agreement, the Borrower shall not be entitled to
request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.

(d) Notes. If requested by a Lender, the Loans made by each Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, dated, in the case of (i) any Lender party hereto as of the date
of this Agreement, as of the date of this Agreement, (ii) any Lender that
becomes a party hereto pursuant to an Assignment and Assumption, as of the
effective date of the Assignment and Assumption, or (iii) any Lender that
becomes a party hereto in connection with an increase in the Aggregate Maximum
Credit Amounts pursuant to Section 2.06(c), as of the effective date of such
increase, payable to the order of such Lender in a face principal amount of up
to its Maximum Credit Amount as in effect on such date, and otherwise duly
completed. In the event that any Lender’s Maximum Credit Amount increases or
decreases for any reason (whether pursuant to Section 2.06, Section 12.04(b) or
otherwise), the Borrower shall deliver or cause to be delivered on the effective
date of such increase or decrease, a new Note payable to such Lender in a
principal amount equal to its Maximum Credit Amount after giving effect to such
increase or decrease, and otherwise duly completed. The date, amount, Type,
interest rate and, if applicable, Interest Period of each Loan made by each
Lender, and all payments made on account of the principal thereof, shall be
recorded by such Lender on its books for its Note, and, prior to any transfer,
may be endorsed by such Lender on a schedule attached to such Note or any
continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or the Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Note.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone or e-mail, with
respect to the initial Borrowing on the date of closing, and by telephone or
e-mail, with respect to each subsequent Borrowing, (a) in the case of a
Eurodollar Borrowing, not later than 12:00 Noon, New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed

 

36



--------------------------------------------------------------------------------

Borrowing; provided that no such notice shall be required for any deemed request
of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
provided in Section 2.08(e). Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in substantially the form of
Exhibit B and signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(a) the aggregate amount of the requested Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e) the amount of the then effective Borrowing Base, the current total Revolving
Credit Exposures (without regard to the requested Borrowing) and the pro forma
total Revolving Credit Exposures (giving effect to the requested Borrowing); and

(f) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base).

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably

 

37



--------------------------------------------------------------------------------

among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in substantially the form of Exhibit C and
signed by the Borrower.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(ii) and (iii) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default and Borrowing Base Deficiencies on Interest Election. If the Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default or a Borrowing Base
Deficiency has occurred and is continuing: (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing

 

38



--------------------------------------------------------------------------------

shall be ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York, New York or such
other account designated by Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.08(e) shall be remitted by the Administrative Agent to
the Issuing Bank. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for its Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount together with
the accrued interest thereon without duplication, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

Section 2.06 Termination, Reduction and Increase of Aggregate Maximum Credit
Amounts.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amounts are, or the Borrowing Base is, terminated or reduced to
zero, then the Commitments shall terminate on the effective date of such
termination or reduction.

(b) Optional Termination and Reduction of Aggregate Credit Amounts.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the

 

39



--------------------------------------------------------------------------------

Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $10,000,000 and (B) the Borrower shall not terminate or reduce the
Aggregate Maximum Credit Amounts if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 3.04(b), the total Revolving
Credit Exposures would exceed the total Commitments.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable. Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent and may not be reinstated. Each reduction of the Aggregate Maximum
Credit Amounts shall be made ratably among the Lenders in accordance with each
Lender’s Applicable Percentage.

(c) Optional Increase in Aggregate Maximum Credit Amounts.

(i) Subject to the conditions set forth in Section 2.06(c)(ii), the Borrower may
increase the Aggregate Maximum Credit Amounts then in effect without the prior
consent of the Lenders by increasing the Maximum Credit Amount of a Lender or by
causing a Person that at such time is not a Lender to become a Lender (an
“Additional Lender”).

(ii) Any increase in the Aggregate Maximum Credit Amounts shall be subject to
the following additional conditions:

(A) such increase shall not be less than $25,000,000 unless the Administrative
Agent otherwise consents, and no such increase shall be permitted if after
giving effect thereto the Aggregate Maximum Credit Amounts would exceed
$150,000,000.00;

(B) no Event of Default shall have occurred and be continuing at the effective
date of such increase;

(C) on the effective date of such increase, no Eurodollar Borrowings shall be
outstanding or if any Eurodollar Borrowings are outstanding, then the effective
date of such increase shall be the last day of the Interest Period in respect of
such Eurodollar Borrowings unless the Borrower pays compensation required by
Section 5.02;

(D) no Lender’s Maximum Credit Amount may be increased without the consent of
such Lender;

(E) if the Borrower elects to increase the Aggregate Maximum Credit Amounts by
increasing the Maximum Credit Amount of a Lender, the Borrower and such Lender
shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit G-1 (a “Maximum Credit Amount Increase
Certificate”), together with a processing and recordation fee of $3,500, and, if
requested, the Borrower shall deliver a new Note payable to the order of such
Lender in a principal amount equal to its Maximum Credit Amount after giving
effect to such increase, and otherwise duly completed;

 

40



--------------------------------------------------------------------------------

(F) if the Borrower elects to increase the Aggregate Maximum Credit Amounts by
causing an Additional Lender to become a party to this Agreement, then the
Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit G-2 (an
“Additional Lender Certificate”), together with an Administrative Questionnaire
and a processing and recordation fee of $3,500, and, if requested, the Borrower
shall deliver a Note payable to the order of such Additional Lender in a
principal amount equal to its Maximum Credit Amount, and otherwise duly
completed; and

(G) Each Additional Lender must be approved in writing by the Administrative
Agent.

(iii) Subject to acceptance and recording thereof pursuant to
Section 2.06(c)(iv), from and after the effective date specified in the Maximum
Credit Amount Increase Certificate or the Additional Lender Certificate (or if
any Eurodollar Borrowings are outstanding, then the last day of the Interest
Period in respect of such Eurodollar Borrowings, unless the Borrower has paid
compensation required by Section 5.02): (A) the amount of the Aggregate Maximum
Credit Amounts shall be increased as set forth therein, and (B) in the case of
an Additional Lender Certificate, any Additional Lender party thereto shall be a
party to this Agreement and the other Loan Documents and have the rights and
obligations of a Lender under this Agreement and the other Loan Documents. In
addition, the Lender or the Additional Lender, as applicable, shall purchase a
pro rata portion of the outstanding Loans (and participation interests in
Letters of Credit) of each of the other Lenders (and such Lenders hereby agree
to sell and to take all such further action to effectuate such sale) such that
each Lender (including any Additional Lender, if applicable) shall hold its
Applicable Percentage of the outstanding Loans (and participation interests)
after giving effect to the increase in the Aggregate Maximum Credit Amounts.

(iv) Upon its receipt of a duly completed Maximum Credit Amount Increase
Certificate or an Additional Lender Certificate, executed by the Borrower and
the Lender or the Borrower and the Additional Lender party thereto, as
applicable, the processing and recording fee referred to in Section 2.06(c)(ii),
the Administrative Questionnaire referred to in Section 2.06(c)(ii), if
applicable, and the written approval by the Administrative Agent of any
Additional Lender required by Section 2.06(c)(ii), the Administrative Agent
shall accept such Maximum Credit Amount Increase Certificate or Additional
Lender Certificate and record the information contained therein in the Register
required to be maintained by the Administrative Agent pursuant to
Section 12.04(b)(iv). No increase in the Aggregate Maximum Credit Amounts shall
be effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 2.06(c)(iv).

Section 2.07 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the first Redetermination Date, the amount of the Borrowing
Base shall be $100,000,000. Notwithstanding the foregoing, the Borrowing Base
may be subject to further adjustments from time to time pursuant to
Section 2.07(e), Section 8.13(c), Section 9.05 and Section 9.12.

 

41



--------------------------------------------------------------------------------

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders on April 1st and October 1st of each
year, commencing October 1, 2010. In addition, the Borrower may, by notifying
the Administrative Agent thereof, and the Administrative Agent may, at the
direction of the Required Lenders, by notifying the Borrower thereof, one time
during any 12-month period, each elect to cause the Borrowing Base to be
redetermined between Scheduled Redeterminations (an “Interim Redetermination”)
in accordance with this Section 2.07.

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the Reserve Report Certificate, and (B) such other reports,
data and supplemental information, including, without limitation, the
information provided pursuant to Section 8.12(c), as may, from time to time, be
reasonably requested by the Majority Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall, in its sole discretion, propose
a new Borrowing Base (the “Proposed Borrowing Base”) based upon such information
and such other information as the Administrative Agent deems appropriate in its
sole discretion and consistent with its normal oil and gas lending criteria as
it exists at the particular time. In no event shall the Borrowing Base exceed
the Aggregate Maximum Credit Amounts.

Without limitation of the generality of the foregoing, the Administrative Agent
and the Lenders will calculate the Borrowing Base considering the following
factors:

(a) the Proved Reserves attributable to the Borrower’s and its Subsidiaries’ Oil
and Gas Properties; and

(b) the Borrower’s direct or indirect interests in reusable floating
infrastructure assets to the extent a Lien in form and substance reasonably
satisfactory to the Administrative Agent can be granted on either the asset or
the Borrower’s Capital Stock in the Person owning the asset.

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on or before the March 15th and September 15th of such year following the
date of delivery or (2) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then promptly after the
Administrative Agent has received complete Engineering Reports from

 

42



--------------------------------------------------------------------------------

the Borrower and has had a reasonable opportunity to determine the Proposed
Borrowing Base in accordance with Section 2.07(c)(i); and

(B) in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by all of the Lenders in
their sole discretion as provided in this Section 2.07(c)(iii); and any Proposed
Borrowing Base that would decrease or maintain the Borrowing Base then in effect
must be approved or be deemed to have been approved by the Required Lenders in
their sole discretion as provided in this Section 2.07(c)(iii). Upon receipt of
the Proposed Borrowing Base Notice, each Lender shall have fifteen (15) days to
agree with the Proposed Borrowing Base or disagree with the Proposed Borrowing
Base by proposing an alternate Borrowing Base. If at the end of such fifteen
(15) days, any Lender has not communicated its approval or disapproval in
writing to the Administrative Agent, such silence shall be deemed to be an
approval of the Proposed Borrowing Base. If, at the end of such 15-day period,
all of the Lenders, in the case of a Proposed Borrowing Base that would increase
the Borrowing Base then in effect, or the Required Lenders, in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.07(d). If, however, at the end of such 15-day
period, all of the Lenders or the Required Lenders, as applicable, have not
approved or deemed to have approved, as aforesaid, then the Administrative Agent
shall poll the Lenders to ascertain the highest Borrowing Base then acceptable
to all of the Lenders or a number of Lenders sufficient to constitute the
Required Lenders, as applicable, and, so long as such amount does not increase
the Borrowing Base then in effect, such amount shall become the new Borrowing
Base, effective on the date specified in Section 2.07(d).

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”), and such amount shall become the new Borrowing Base, effective
and applicable to the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on the April 1st or October 1st, as applicable, following such notice, or
(B) if the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.12(a) and (c) in
a timely and complete manner, then on the Business Day next succeeding delivery
of such New Borrowing Base Notice; and

 

43



--------------------------------------------------------------------------------

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 8.13(c),
Section 9.05 or Section 9.12, whichever occurs first. Notwithstanding the
foregoing, no Scheduled Redetermination or Interim Redetermination shall become
effective until the New Borrowing Base Notice related thereto is received by the
Borrower.

(e) Reduction of Borrowing Base Upon Termination of Hedge Positions. If the
Borrower or any Subsidiary shall terminate or create any off-setting positions
in respect of any hedge positions (whether evidenced by a floor, put or Swap
Agreement) upon which the Lenders relied in determining the Borrowing Base, then
the Borrowing Base shall be contemporaneously reduced in an amount determined by
the Required Lenders equal to the economic value of such hedge positions.

Section 2.08 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of dollar denominated Letters of Credit for its own
account or for the account of any of its Restricted Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period; provided that the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if a Borrowing Base Deficiency exists at such time
or would exist as a result thereof. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than five (5) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice:

(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv) specifying the amount of such Letter of Credit;

 

44



--------------------------------------------------------------------------------

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi) specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current total Revolving
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures shall not exceed the total Commitments (i.e. the lesser of the
Aggregate Maximum Credit Amounts and the then effective Borrowing Base).

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

(d) Participations. On the date of the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.08(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default, the existence of a Borrowing Base Deficiency or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date,

 

45



--------------------------------------------------------------------------------

or, if such notice has not been received by the Borrower prior to such time on
such date, then not later than 12:00 noon, New York City time, on (i) the
Business Day that the Borrower receives such notice, if such notice is received
prior to 10:00 a.m., New York City time, on the day of receipt, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that if such LC Disbursement is not less than $1,000,000, the Borrower
shall, subject to the conditions to Borrowing set forth herein, be deemed to
have requested, and the Borrower does hereby request under such circumstances,
that such payment be financed with an ABR Borrowing in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Borrowing. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this Section 2.08(e), the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this Section 2.08(e) to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any
LC Disbursement (other than the funding of ABR Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or of any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct

 

46



--------------------------------------------------------------------------------

damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised all requisite
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(i), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then the Borrower shall deposit, in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to, in the case of
an Event of Default, the LC Exposure, and in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c), as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower or any Restricted Subsidiary described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j). The Borrower hereby
grants to the Administrative Agent, for the benefit of the Issuing Bank and the
Lenders, an exclusive first priority and continuing perfected security

 

47



--------------------------------------------------------------------------------

interest in and Lien on such account and all cash, checks, drafts, certificates
and instruments, if any, from time to time deposited or held in such account,
all deposits or wire transfers made thereto, any and all investments purchased
with funds deposited in such account, all interest, dividends, cash,
instruments, financial assets and other Property from time to time received,
receivable or otherwise payable in respect of, or in exchange for, any or all of
the foregoing, and all proceeds, products, accessions, rents, profits, income
and benefits therefrom, and any substitutions and replacements therefor. The
Borrower’s obligation to deposit amounts pursuant to this Section 2.08(i) shall
be absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit, and, to the fullest extent permitted by
applicable law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the Borrower or any of its
Subsidiaries may now or hereafter have against any such beneficiary, the Issuing
Bank, the Administrative Agent, the Lenders or any other Person for any reason
whatsoever. Such deposit shall be held as collateral securing the payment and
performance of the Borrower’s and the Guarantor’s obligations under this
Agreement and the other Loan Documents. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrower and the
Guarantors under this Agreement or the other Loan Documents. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, and the Borrower is not otherwise required to
pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 3.04(c), then such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

ARTICLE III

Payments of Principal and Interest; Prepayments; Fees

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

 

48



--------------------------------------------------------------------------------

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c) Post-Default Rate. Notwithstanding the foregoing, during the continuance of
an Event of Default the Majority Lenders may, at their option, by notice to the
Borrower, declare that (A) each Eurodollar Borrowing shall bear interest for the
remainder of the applicable Interest Period at the Adjusted LIBO Rate plus the
Applicable Margin plus 2% per annum, (B) each ABR Borrowing shall bear interest
at a rate per annum equal to the Alternate Base Rate in effect from time to time
plus the Applicable Margin plus 2% per annum and (C) the fees described in
Section 3.05(b) shall be increased by 2% per annum, provided that, during the
continuance of an Event of Default under Section 10.01(h) or Section 10.01(i),
the interest rates set forth in clauses (A) and (B) above and the increase in
the Letter of Credit fee set forth in clause (C) above shall be applicable to
all Borrowings without any election or action on the part of the Administrative
Agent or any Lender.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

49



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made either as an ABR Borrowing or at an alternate rate of
interest determined by the Majority Lenders as their cost of funds.

Section 3.04 Prepayments.

(a) Optional Prepayments. Subject to any break funding costs payable pursuant to
Section 5.02 and prior notice in accordance with Section 3.04(b), the Borrower
shall have the right at any time and from time to time to (i) prepay any ABR
Borrowing in whole in or in part, in a minimum aggregate amount of $1,000,000 or
any integral multiple of $500,000 in excess thereof or if less than $1,000,000,
the remaining balance of the ABR Loans, and (ii) prepay any Eurodollar Borrowing
in whole or in part, in a minimum aggregate amount of $3,000,000 or any integral
multiple of $500,000 in excess thereof or if less than $3,000,000, the remaining
balance of such Eurodollar Borrowing.

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), the total Revolving Credit
Exposures exceed the total Commitments, then the Borrower shall (A) prepay the
Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(i).

(ii) Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.07 (other than Section 2.07(e)) or
Section 8.13(c), if the total Revolving Credit Exposures exceed the redetermined
or adjusted Borrowing Base,

 

50



--------------------------------------------------------------------------------

then the Borrower shall within 30 days after its receipt of a New Borrowing Base
Notice give written notice to the Administrative Agent of the Borrower’s
election to: (A) within 60 days following its receipt of such New Borrowing Base
Notice prepay the Loans in an aggregate principal amount equal to such excess
(provided that all payments required to be made pursuant to this
Section 3.04(c)(ii) must be made on or prior to the Termination Date),
(B) prepay the Loans in six (6) equal monthly installments, commencing on the
day such election is made with each payment being equal to 1/6th of the
aggregate principal amount of such excess (provided that all payments required
to be made pursuant to this Section 3.04(c)(ii) must be made on or prior to the
Termination Date), (C) within 30 days following its receipt of such New
Borrowing Base Notice, provide additional collateral in the form of additional
Oil and Gas Properties having proved reserves not evaluated in the most recently
delivered Reserve Report or other collateral reasonably acceptable to the
Administrative Agent having a Borrowing Base value (as proposed by the
Administrative Agent and approved by the Required Lenders) sufficient, after
giving effect to any other actions taken pursuant to this Section 3.04(c)(ii) to
eliminate any such excess or (D) undertake a combination of clauses (A), (B) and
(C). If, because of Letter of Credit Exposure, a Borrowing Base Deficiency
remains after prepaying all of the Loans, the Borrower shall cash collateralize
such remaining Borrowing Base Deficiency as provided in Section 2.08(i).

(iii) Upon any adjustments to the Borrowing Base pursuant to Section 2.07(e), if
the total Revolving Credit Exposures exceed the Borrowing Base as adjusted, then
the Borrower shall (A) prepay the Borrowings in an aggregate principal amount
equal to such excess, and (B) if any excess remains after prepaying all of the
Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(j). The Borrower shall be obligated to
make such prepayment and/or deposit of cash collateral on the date it or any
Subsidiary receives cash proceeds as a result of such termination, creation of
offsetting positions or disposition, as applicable; provided that all payments
required to be made pursuant to this Section 3.04(c)(iii) must be made on or
prior to the Termination Date.

(iv) Upon any adjustment to the Borrowing Base pursuant to Section 9.05 or
Section 9.12, if the total Revolving Credit Exposures exceeds the Borrowing Base
as adjusted, then the Borrower shall (A) prepay the Borrowings in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(i). The Borrower shall be
obligated to make such prepayment and/or deposit of cash collateral either on
the date it or any Subsidiary receives cash proceeds as a result of such
disposition; provided that all payments required to be made pursuant to this
Section 3.04(c)(iv) must be made on or prior to the Termination Date.

(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable

 

51



--------------------------------------------------------------------------------

thereto and ending with the Eurodollar Borrowing with the most number of days
remaining in the Interest Period applicable thereto.

(vi) Each prepayment of Borrowings pursuant to this Section 3.04(b) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(b) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the rate per
annum of 1.00% on the average daily amount of the unused amount of each Lender’s
Applicable Percentage of the aggregate Commitments during the period from and
including the date of this Agreement to but excluding the Termination Date.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the Termination Date,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, (ii) to the Issuing Bank a fronting fee, which
shall accrue at the rate of 0.25% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, provided that in no event
shall such fee be less than $125 during any quarter, and (iii) to the Issuing
Bank, for its own account, its standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Termination Date and any such fees accruing
after the Termination Date shall be payable on written demand. Any other fees
payable to the Issuing Bank pursuant to this Section 3.05(a) shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days, unless

 

52



--------------------------------------------------------------------------------

such computation would exceed the Highest Lawful Rate, in which case interest
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times agreed
upon between the Borrower and the Administrative Agent in the Fee Letter.

ARTICLE IV

Payments; Pro Rata Treatment; Sharing of Set-offs

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value)

 

53



--------------------------------------------------------------------------------

participations in the Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price returned to the extent
of such recovery, without interest, and (ii) the provisions of this
Section 4.01(c) shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
Section 4.01(c) shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03 Payments and Deductions to a Defaulting Lender.

(a) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(a), Section 2.08(d), Section 2.08(e) or Section 4.02
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid in cash.

(b) If a Defaulting Lender (or a Lender who would be a Defaulting Lender but for
the expiration of the relevant grace period) as a result of the exercise of a
set-off shall have received a payment in respect of its Revolving Credit
Exposure which results in its Revolving Credit Exposure being less than its
Applicable Percentage of the aggregate Revolving Credit Exposures, then no
payments will be made to such Defaulting Lender until such time as such
Defaulting Lender shall have complied with Section 4.03(c) and all amounts due
and owing to the Lenders has been equalized in accordance with each Lender’s
respective pro rata share of the

 

54



--------------------------------------------------------------------------------

Indebtedness. Further, if at any time prior to the acceleration or maturity of
the Loans, the Administrative Agent shall receive any payment in respect of
principal of a Loan or a reimbursement of an LC Disbursement while one or more
Defaulting Lenders shall be party to this Agreement, the Administrative Agent
shall apply such payment first to the Borrowing(s) for which such Defaulting
Lender(s) shall have failed to fund its pro rata share until such time as such
Borrowing(s) are paid in full or each Lender (including each Defaulting Lender)
is owed its Applicable Percentage of all Loans then outstanding. After
acceleration or maturity of the Loans, subject to the first sentence of this
Section 4.03(b), all principal will be paid ratably as provided in
Section 10.02(d).

(c) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) Fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 3.05.

(ii) The Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Majority Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 12.02(b)); provided that (i) any waiver,
amendment or modification requiring the consent of all Lenders pursuant to
Section 12.02(b) (other than Section 12.02(b)(vii) or requiring the consent of
each affected Lender pursuant to Section 12.02(b)(i), (iii), (iv) or (v) shall
require the consent of such Defaulting Lender (which for the avoidance of doubt
would include any change to the Maturity Date applicable to such Defaulting
Lender, decreasing or forgiving any principal or interest due to such Defaulting
Lender, any decrease of any interest rate applicable to Loans made by such
Defaulting Lender (other than the waiving of post-default or Borrowing Base
Deficiency interest rates) and any increase in such Defaulting Lender’s
Commitment) and (ii) any redetermination, whether an increase, decrease or
affirmation, of the Borrowing Base shall occur without the participation of a
Defaulting Lender, but the Commitment (i.e. the Applicable Percentage of the
Borrowing Base) of a Defaulting Lender may not be increased without the consent
of such Defaulting Lender.

(iii) If any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(A) all or any part of such LC Exposure shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (for the purposes of such reallocation the Defaulting Lender’s
Commitment shall be disregarded in determining the Non-Defaulting Lender’s
Applicable Percentage) but only to the extent (x) the sum of all Non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure
does not exceed the total of all Non-Defaulting Lenders’ Commitments, (y) the
conditions set forth in Section 6.02 are satisfied at such time and (z) the sum
of each Non-Defaulting Lender’s Revolving Credit Exposure plus its reallocated
share of such Defaulting Lender’s LC Exposure does not exceed such
Non-Defaulting Lender’s Commitment;

 

55



--------------------------------------------------------------------------------

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, then the Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (A) above) in accordance with the procedures set forth in
Section 10.02 for so long as such LC Exposure is outstanding;

(C) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this Section 4.03 then the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.05(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(D) if the LC Exposure of the Non-Defaulting Lenders is reallocated pursuant to
Section 4.03(c), then the fees payable to the Lenders pursuant to
Section 3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Applicable Percentages; or

(E) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 4.03(c)(iii), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated.

(d) So long as any Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 4.03(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.08(d) (and
Defaulting Lenders shall not participate therein).

(e) In the event that the Administrative Agent, the Borrower and the Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date, if necessary as a result of a Loan funding pursuant to
Section 2.08(e), such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable Percentage.

Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s or
each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such

 

56



--------------------------------------------------------------------------------

proceeds to the satisfaction of the Indebtedness and other obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Instruments, until the occurrence of an Event of Default, (a) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and its
Restricted Subsidiaries and (b) the Lenders hereby authorize the Administrative
Agent to take such actions as may be necessary to cause such proceeds to be paid
to the Borrower and/or such Restricted Subsidiaries.

ARTICLE V

Increased Costs; Break Funding Payments; Taxes; Illegality

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law (other than a Change in Law
with respect to Indemnified Taxes or Other Taxes, which shall be governed
exclusively by Section 5.03, or Excluded Taxes) shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates. A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or
(b) shall be delivered to the

 

57



--------------------------------------------------------------------------------

Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 365 days
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 365-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower or any Guarantor shall be
required by applicable law to deduct or withhold any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section 5.03(a)), the Administrative Agent, Lender or Issuing Bank
(as the case may be) receives an

 

58



--------------------------------------------------------------------------------

amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the Borrower or such Guarantor shall make such
deductions or withholdings and (iii) the Borrower or such Guarantor shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b) Payment of Other Taxes by the Borrower. The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate of the Administrative Agent, a Lender or
the Issuing Bank as to the amount of such payment or liability under this
Section 5.03(c) shall be delivered to the Borrower and shall be conclusive
absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders and Issuing Bank. Any Foreign Lender or Foreign Issuing
Bank that is entitled to an exemption from or reduction of withholding tax under
the law of the jurisdiction in which the Borrower is located or is resident for
tax purposes, or any treaty to which such jurisdiction is a party, with respect
to payments under this Agreement or any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, each Foreign Lender and
Foreign Issuing Bank shall deliver to the Borrower and the Administrative Agent
on or prior to the date on which such Foreign Lender or Foreign Issuing Bank
becomes a Lender or Issuing Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent, but only if such Foreign Lender or Foreign Issuing Bank is legally
entitled to do so), whichever of the following is applicable:

 

59



--------------------------------------------------------------------------------

(i) two (2) properly completed and executed IRS Forms W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) two (2) properly completed and executed IRS Forms W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
(2) properly completed and executed IRS Forms W-8BEN,

(iv) two (2) properly completed and executed Forms W-8IMY (together with forms
listed under clauses (i) through (iii) or (v) hereof, as may be required), or

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax properly completed
and executed together with any supplementary documentation as may be prescribed
by applicable law to permit the Borrower and the Administrative Agent to
determine the withholding or deduction required to be made.

(f) Tax Refunds. If the Administrative Agent or a Lender or Issuing Bank
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or any Guarantor or with respect to which the Borrower or any Guarantor
has paid additional amounts pursuant to this Section 5.03, it shall pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower or such Guarantor under this
Section 5.03 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender or Issuing Bank and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided,
that the Borrower, upon the request of the Administrative Agent or such Lender
or Issuing Bank, agrees to repay the amount paid over to the Borrower or any
Guarantor (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender or Issuing
Bank in the event the Administrative Agent or such Lender or Issuing Bank is
required to repay such refund to such Governmental Authority. This Section 5.03
shall not be construed to require the Administrative Agent or any Lender or
Issuing Bank to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

Section 5.04 Mitigation Obligations; Replacement of Lenders.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 5.01, or if any Credit Party is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
or indemnify any

 

60



--------------------------------------------------------------------------------

Lender pursuant to Section 5.03, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 5.01 or Section 5.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 5.01, or if any Credit Party is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender or
indemnify any Lender pursuant to Section 5.03, or if any Lender becomes a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04(b)), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 5.01 or payments required to be made
pursuant to Section 5.03, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

Section 5.05 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

 

61



--------------------------------------------------------------------------------

ARTICLE VI

Conditions Precedent

Section 6.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.02):

(a) The Administrative Agent, the Arrangers and the Lenders shall have received
all commitment, facility and agency fees and all other fees and amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder (including, without limitation, the fees and
expenses of Vinson & Elkins L.L.P., counsel to the Administrative Agent).

(b) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(i) resolutions of its board of directors with respect to the authorization of
the Borrower or such Guarantor to execute and deliver the Loan Documents to
which it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers of the Borrower or such Guarantor (y) who are
authorized to sign the Loan Documents to which the Borrower or such Guarantor is
a party and (z) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (iii) specimen
signatures of such authorized officers, and (iv) the Organizational Documents of
the Borrower and such Guarantor, certified as being true and complete. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary.

(c) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Borrower and each Guarantor.

(d) The Administrative Agent shall have received a compliance certificate which
shall be substantially in the form of Exhibit D, duly and properly executed by a
Responsible Officer and dated as of the date of Effective Date.

(e) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(f) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments, including the Guarantee and Collateral
Agreement and the other Security Instruments described on Exhibit E and shall
provide each Lender with fully executed copies thereof. In connection with the
execution and delivery of the Security Instruments, the Administrative Agent
shall:

 

62



--------------------------------------------------------------------------------

(i) be reasonably satisfied that the Security Instruments create first priority,
perfected Liens (subject only to Excepted Liens but subject to the proviso at
the end of such definition) on at least 80% of the PV-10 Value of the Oil and
Gas Properties evaluated in the Initial Reserve Report and located in, or in
U.S. Federal waters adjacent to, the United States; and

(ii) have received certificates, together with undated, blank stock powers for
each such certificate, representing all of the issued and outstanding Capital
Stock of ATP Holdco, LLC, a Delaware limited liability company, and not less
than 65% of all of the issued and outstanding capital stock of ATP Oil & Gas
(UK) Limited, a UK Limited Company.

(g) The Administrative Agent shall have received an opinion of (i) Jackson
Walker L.L.P., special counsel to the Borrower, in a form acceptable to the
Administrative Agent, (ii) local counsel in the state of Louisiana, in a form
acceptable to the Administrative Agent and (iii) Slaughter and May for matters
relating to the Foreign Pledge Agreement, in a form acceptable to the
Administrative Agent.

(h) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Borrower is carrying insurance in
accordance with Section 7.12.

(i) The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to at least 80% of the PV-10 Value of
the Oil and Gas Properties evaluated in the Initial Reserve Report and located
in, or in U.S. Federal waters adjacent to, the United States.

(j) The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties evaluated in the Initial
Reserve Report and located in, or in U.S. Federal waters adjacent to, the United
States.

(k) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Borrower has received all consents
and approvals required by Section 7.03.

(l) The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a) and the Initial Reserve Report accompanied by a
Reserve Report Certificate.

(m) The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the
Borrower and the Restricted Subsidiaries for each of the following
jurisdictions: Texas, Delaware, Louisiana, and any other jurisdiction requested
by the Administrative Agent; other than those being assigned or released on or
prior to the Effective Date or Liens permitted by Section 9.03.

(n) The Administrative Agent shall have received evidence reasonably
satisfactory to it that (i) all commitments to lend under the Existing Credit
Agreement shall have been terminated, all amounts outstanding thereunder have
been paid in full and all Liens related

 

63



--------------------------------------------------------------------------------

thereto shall be fully released, (ii) the Borrower and the Subsidiaries have no
outstanding Debt in respect of borrowed money other than the Second Lien Notes,
(iii) the Borrower and its Subsidiaries have no obligations or liabilities in
respect of Production Payments and Reserve Sales or other similar burdens on oil
and gas production other than as set forth in the Preliminary Offering
Memorandum for the Second Lien Notes dated April 13, 2010 and (iv) there are no
Borrowings, Letters of Credit or other Indebtedness outstanding under this
Agreement.

(o) The Administrative Agent shall have received evidence reasonably
satisfactory to it that (i) the Borrower and the Subsidiaries are qualified
under all applicable laws, rules and regulations (including, without limitation,
the regulations of the Minerals Management Service and any applicable state
regulatory agency or other Governmental Authority) to own and operate the Oil
and Gas Properties, rights of way, and other rights of the Borrower and the
Subsidiaries issued by the Minerals Management Service and any applicable
Governmental Authority regulating activities on the Outer Continental Shelf or
in state waters; and (ii) the Borrower and the Subsidiaries are in compliance
with all bonding requirements for ownership and operation of such properties.

(p) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Second Lien Notes Closing has occurred (i) on terms
reasonably acceptable to the Administrative Agent and (ii) with gross cash
proceeds to the Borrower of at least $1,500,000,000.

(q) The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 2:00 p.m., New York City time, on April 30, 2010 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

Section 6.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit (including
any Loan made or Letter of Credit issued on the initial date of Borrowing), is
subject to the satisfaction of the following conditions:

(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no event, development or circumstance has occurred or shall then
exist that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect.

 

64



--------------------------------------------------------------------------------

(c) The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct as of such specified earlier date.

(d) The making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or the Issuing Bank to violate or exceed, any applicable Governmental
Requirement, and no Change in Law shall have occurred, and no litigation shall
be pending or threatened, which does or, with respect to any threatened
litigation, seeks to, enjoin, prohibit or restrain, the making or repayment of
any Loan, the issuance, amendment, renewal, extension or repayment of any Letter
of Credit or any participations therein or the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

(e) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit in accordance with
Section 2.08(b), as applicable.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) through (d).

ARTICLE VII

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 7.01 Organization; Powers. Each of the Borrower and the Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.

Section 7.02 Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate powers and have been duly authorized
by all necessary corporate and, if required, stockholder action (including,
without limitation, any action required to be taken by any class of directors of
the Borrower or any other Person, whether interested or disinterested, in order
to ensure the due authorization of the Transactions). Each Loan Document to
which the Borrower and each Guarantor is a party has been duly executed and
delivered by the Borrower and such Guarantor and constitutes a legal, valid and
binding obligation of the Borrower and

 

65



--------------------------------------------------------------------------------

such Guarantor, as applicable, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or any
class of directors, whether interested or disinterested, of the Borrower or any
other Person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than (i) the recording
and filing of the Security Instruments as required by this Agreement and
(ii) those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder, could not reasonably be expected to have a
Material Adverse Effect or do not have an adverse effect on the enforceability
of the Loan Documents, (b) will not violate any applicable law or regulation or
the charter, by-laws or other Organizational Documents of the Borrower or any
Restricted Subsidiary or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any Restricted Subsidiary or its
Properties, or give rise to a right thereunder to require any payment to be made
by the Borrower or such Restricted Subsidiary and (d) will not result in the
creation or imposition of any Lien on any Property of the Borrower or any
Restricted Subsidiary (other than the Liens created by the Loan Documents).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of operations, stockholders’ equity and
comprehensive income (loss), and cash flows as of and for the fiscal year ended
December 31, 2009, reported on by the Borrower’s independent public accountants,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of such date and for such fiscal year in accordance with GAAP.

(b) Since December 31, 2009, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Restricted
Subsidiaries has been conducted only in the ordinary course consistent with past
business practices.

(c) Neither the Borrower nor any Restricted Subsidiary has on the date hereof
any material Debt (including Disqualified Capital Stock) or any contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in the Financial Statements or otherwise disclosed to the
Administrative Agent and the Lenders in writing.

 

66



--------------------------------------------------------------------------------

Section 7.05 Litigation. Except as set forth on Schedule 7.05, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Restricted Subsidiary
(i) not fully covered by insurance (except for normal deductibles) as to which
there is a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions.

Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the Borrower and the Subsidiaries and each of their respective Properties
and operations thereon are, and within all applicable statute of limitation
periods have been, in compliance with all applicable Environmental Laws.

(b) the Borrower and the Subsidiaries have obtained all Environmental Permits
required for their respective operations and each of their Properties, with all
such Environmental Permits being currently in full force and effect, and none of
Borrower or the Subsidiaries has received any written notice or otherwise has
knowledge that any such existing Environmental Permit will be revoked or that
any application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied.

(c) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to Borrower’s knowledge, threatened against the Borrower or any Subsidiary or
any of their respective Properties or as a result of any operations at such
Properties.

(d) none of the Properties of the Borrower or any Subsidiary contain or have
contained any: (i) underground storage tanks; (ii) asbestos-containing
materials; (iii) landfills or dumps; (iv) hazardous waste management units as
defined pursuant to RCRA or any comparable state law; or (v) sites on or
nominated for the National Priority List promulgated pursuant to CERCLA or any
state remedial priority list promulgated or published pursuant to any comparable
state law.

(e) there has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from the Borrower’s or any
Subsidiary’s Properties, there are no investigations, remediations, abatements,
removals, or monitorings of Hazardous Materials required under applicable
Environmental Laws at such Properties and, to the knowledge of the Borrower,
none of such Properties are adversely affected by any Release or threatened
Release of a Hazardous Material originating or emanating from any other real
property.

(f) neither the Borrower nor any Subsidiary has received any written notice
asserting an alleged liability or obligation under any applicable Environmental
Laws with respect to the investigation, remediation, abatement, removal, or
monitoring of any Hazardous Materials

 

67



--------------------------------------------------------------------------------

at, under, or Released or threatened to be Released from any real properties
offsite the Borrower’s or any Subsidiary’s Properties and there are no
conditions or circumstances that could reasonably be expected to result in the
receipt of such written notice.

(g) there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Borrower’s or the Subsidiaries’ Properties that could reasonably be
expected to form the basis for a claim for damages or compensation.

(h) The Borrower and the Subsidiaries have provided to the Lenders complete and
correct copies of all environmental site assessment reports, investigations,
studies, analyses, and correspondence on environmental matters (including
matters relating to any alleged non-compliance with or liability under
Environmental Laws) that are in any of the Borrower’s or the Subsidiaries’
possession or control and relating to their respective Properties or operations
thereon.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Borrower and each Restricted Subsidiary is in compliance with
all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property, and possesses
all licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Neither the Borrower nor any Restricted Subsidiary is in default nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a default or
would require the Borrower or a Restricted Subsidiary to Redeem or make any
offer to Redeem under any indenture, note, credit agreement or instrument
(including, without limitation, the Indenture and the Second Lien Notes)
pursuant to which any Material Indebtedness is outstanding or by which the
Borrower or any Restricted Subsidiary or any of their Properties is bound.

(c) No Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.

Section 7.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed by
or with respect to it and has paid or caused to be paid all Taxes required to
have been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. The charges, accruals and reserves on
the books of the Borrower and its Subsidiaries in respect of Taxes and other
governmental charges are, in the reasonable opinion of the Borrower, adequate.
No Tax Lien has been filed and, to the knowledge of the

 

68



--------------------------------------------------------------------------------

Borrower, no claim is being asserted with respect to any such Tax or other such
governmental charge.

Section 7.10 Employee Benefit Plans.

(a) The Borrower, the Subsidiaries and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan.

(b) Except as disclosed on Schedule 7.10, each Plan is, and has been,
established and maintained in substantial compliance with its terms, ERISA and,
where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on the Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA, except as where such penalty
or damages would not have a Material Adverse Effect.

(d) Full payment when due has been made of all amounts which the Borrower, the
Subsidiaries or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan as of the date hereof,
except where a failure would not have a Material Adverse Effect or any amount
being contested in good faith and pursuant to appropriate action being pursued
diligently.

(e) Except as disclosed in Schedule 7.10, neither the Borrower, the Subsidiaries
nor any ERISA Affiliate sponsors, maintains, or contributes to an employee
welfare benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by the Borrower, a Subsidiary or any
ERISA Affiliate in its sole discretion at any time without any material
liability.

(f) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any employee pension
benefit plan, as defined in section 3(2) of ERISA, that is subject to Title IV
of ERISA, section 302 of ERISA or section 412 of the Code.

(g) Each Foreign Pension Plan is in compliance in all material respects with all
requirements of law applicable thereto and the respective requirements of the
governing documents for such plan. With respect to each Foreign Pension Plan,
none of the Borrower, its Affiliates or any of their respective directors,
officers, employees or agents has engaged in a transaction that could subject
the Borrower or any Subsidiary, directly or indirectly, to a tax or civil
penalty that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. With respect to each Foreign Pension Plan,
reserves have been established in the financial statements furnished to the
Lenders in respect of any unfunded liabilities in accordance with applicable law
and prudent business practice or, where required, in accordance with ordinary
accounting practices in the jurisdiction in which such Foreign Pension

 

69



--------------------------------------------------------------------------------

Plan is maintained. The aggregate unfunded liabilities with respect to such
Foreign Pension Plans could not reasonably be expected to result in a Material
Adverse Effect; the present value of the aggregate accumulated benefit
liabilities of all such Foreign Pension Plans (based on those assumptions used
to fund each such Foreign Pension Plan) did not, as of the last annual valuation
date applicable thereto, exceed by more than $25,000,000 the Fair Market Value
of the assets of all such Foreign Pension Plans.

Section 7.11 Disclosure; No Material Misstatements. The Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Restricted
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower or any Restricted
Subsidiary to the Administrative Agent or any Lender or any of their Affiliates
in connection with the negotiation of this Agreement or any other Loan Document
or delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. There
is no fact peculiar to the Borrower or any Restricted Subsidiary which could
reasonably be expected to have a Material Adverse Effect or in the future is
reasonably likely to have a Material Adverse Effect and which has not been set
forth in this Agreement or the Loan Documents or the other documents,
certificates and statements furnished to the Administrative Agent or the Lenders
by or on behalf of the Borrower or any Restricted Subsidiary prior to, or on,
the date hereof in connection with the transactions contemplated hereby. There
are no statements or conclusions in any Reserve Report which are based upon or
include misleading information or fail to take into account material information
regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties of the Borrower
and the Restricted Subsidiaries and production and cost estimates contained in
each Reserve Report are necessarily based upon professional opinions, estimates
and projections and that the Borrower and the Restricted Subsidiaries do not
warrant that such opinions, estimates and projections will ultimately prove to
have been accurate.

Section 7.12 Insurance. The Borrower has, and has caused all of its Restricted
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Governmental Requirements and all material
agreements and (b) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Borrower and its Restricted
Subsidiaries. The Administrative Agent and the Lenders have been named as
additional insureds in respect of such liability insurance policies and the
Administrative Agent has been named as loss payee with respect to Property loss
insurance.

Section 7.13 Restriction on Liens. Neither the Borrower nor any of the
Restricted Subsidiaries is a party to any material agreement or arrangement, or
subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to

 

70



--------------------------------------------------------------------------------

the Administrative Agent and the Lenders on or in respect of their Properties to
secure the Indebtedness and the Loan Documents, other than the Indenture and the
Intercreditor Agreement.

Section 7.14 Subsidiaries; Foreign Operations. Except as set forth on Schedule
7.14 or as disclosed in writing to the Administrative Agent (which shall
promptly furnish a copy to the Lenders), which shall be a supplement to
Schedule 7.14, the Borrower has no Subsidiaries and the Borrower has no
Restricted Subsidiaries. Schedule 7.14 identifies each Subsidiary as either
Restricted or Unrestricted, and each Restricted Subsidiary on such schedule is a
Wholly-Owned Subsidiary.

Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Texas; the name of the Borrower as listed in the public records
of its jurisdiction of organization is ATP Oil & Gas Corporation; and the
organizational identification number of the Borrower in its jurisdiction of
organization is 0120230900 (or, in each case, as set forth in a notice delivered
to the Administrative Agent pursuant to Section 8.01(l) in accordance with
Section 12.01). The Borrower’s principal place of business and chief executive
offices are located at the address specified in Section 12.01 (or as set forth
in a notice delivered pursuant to Section 8.01(l) and in accordance with
Section 12.01). Each Restricted Subsidiary’s jurisdiction of organization, name
as listed in the public records of its jurisdiction of organization,
organizational identification number in its jurisdiction of organization, and
the location of its principal place of business and chief executive office is
stated on Schedule 7.15 (or as set forth in a notice delivered pursuant to
Section 8.01(l) accordance with Section 12.01).

Section 7.16 Properties; Titles, Etc.

(a) Each of the Borrower and the Restricted Subsidiaries has good and defensible
title to the Oil and Gas Properties evaluated in the most recently delivered
Reserve Report and good title to all its personal Properties, in each case, free
and clear of all Liens except Liens permitted by Section 9.03. After giving full
effect to the Excepted Liens, the Borrower or the Restricted Subsidiary
specified as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such Properties shall not in any material respect
obligate the Borrower or such Restricted Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such Restricted
Subsidiary’s net revenue interest in such Property. The quantum and nature of
the interest of the Borrower and the Subsidiaries in and to the Oil and Gas
Properties as set forth in each Reserve Report includes or will include the
entire interest of the Borrower and the Subsidiaries in such Oil and Gas
Properties as of the date of such Reserve Report and are or will be complete and
accurate in all material respects as of the date of such Reserve Report; and
there are no “back-in” or “reversionary” interests held by third parties which
could reduce the interest of the Borrower and the Subsidiaries in such Oil and
Gas Properties in any material respect, except as expressly set forth or given
effect to in such Reserve Report.

(b) All material licenses, leases and agreements necessary for the conduct of
the business of the Borrower and the Restricted Subsidiaries are valid and
subsisting, in full force

 

71



--------------------------------------------------------------------------------

and effect, and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or leases, which could reasonably be expected to have a
Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the
Borrower and the Restricted Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Borrower and the Restricted Subsidiaries to conduct their business in
all material respects in the same manner as its business has been conducted
prior to the date hereof.

(d) All of the Properties of the Borrower and the Restricted Subsidiaries which
are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards.

(e) The Borrower and each Restricted Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Restricted Subsidiary does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The Borrower
and its Restricted Subsidiaries either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

Section 7.17 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Borrower and its
Restricted Subsidiaries have been maintained, operated and developed in a good
and workmanlike manner and in conformity with all Governmental Requirements and
in conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries. Specifically in connection with the foregoing, except
for those as could not be reasonably expected to have a Material Adverse Effect,
(i) no Oil and Gas Property of the Borrower or any Restricted Subsidiary is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of the Borrower or any Restricted Subsidiary is
deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, the Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties) of the Borrower or such Restricted Subsidiary. All pipelines, wells,
gas processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Borrower or any of its Restricted
Subsidiaries that are necessary to conduct normal operations are being

 

72



--------------------------------------------------------------------------------

maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by the Borrower or any of its
Restricted Subsidiaries, in a manner consistent with the Borrower’s or its
Restricted Subsidiaries’ past practices (other than those the failure of which
to maintain in accordance with this Section 7.17 could not reasonably be
expected to have a Material Adverse Effect).

Section 7.18 Prepayments. Except as set forth on Schedule 7.18 or on the most
recent Reserve Report Certificate, on a net basis there are no take or pay or
other prepayments which would require the Borrower or any of its Restricted
Subsidiaries to deliver Hydrocarbons produced from their Oil and Gas Properties
at some future time without then or thereafter receiving full payment therefor.

Section 7.19 Marketing of Production. Except for contracts listed on Schedule
7.19 and in effect on the date hereof, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report (with respect to all of which contracts the Borrower represents
that it or its Restricted Subsidiaries are receiving a price for all production
sold thereunder which is computed substantially in accordance with the terms of
the relevant contract and are not having deliveries curtailed substantially
below the subject Property’s delivery capacity), no material agreements exist
which are not cancelable on 60 days notice or less without penalty or detriment
for the sale of production from the Borrower’s or its Restricted Subsidiaries’
Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six (6) months from the date hereof.

Section 7.20 Swap Agreements. Schedule 7.20, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(d), sets forth, a true and complete list of all Swap Agreements
of the Borrower and each Restricted Subsidiary, the material terms thereof
(including, without limitation, the type, term, effective date, termination date
and notional amounts or volumes), the net mark to market value thereof, all
credit support agreements relating thereto (including, without limitation, any
margin required or supplied) and the counterparty to each such agreement.

Section 7.21 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used to repay outstanding amounts under the
Existing Credit Agreement and to provide working capital for exploration and
production operations and for general corporate purposes. The Borrower and its
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan or Letter of Credit will be used for any purpose which violates the
provisions of Regulations T, U or X of the Board.

Section 7.22 Solvency. After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the Guarantors, taken as
a whole, will exceed the aggregate Debt of the Borrower and the

 

73



--------------------------------------------------------------------------------

Guarantors on a consolidated basis, as the Debt becomes absolute and matures,
(b) each of the Borrower and the Guarantors will not have incurred or intended
to incur, and will not believe that it will incur, Debt beyond its ability to
pay such Debt (after taking into account the timing and amounts of cash to be
received by each of the Borrower and the Guarantors and the amounts to be
payable on or in respect of its liabilities, and giving effect to amounts that
could reasonably be received by reason of indemnity, offset, insurance or any
similar arrangement) as such Debt becomes absolute and matures and (c) each of
the Borrower and the Guarantors will not have (and will have no reason to
believe that it will have thereafter) unreasonably small capital for the conduct
of its business.

Section 7.23 Foreign Corrupt Practices. Neither the Borrower nor any of its
Subsidiaries, nor any director, officer, agent, employee or Affiliate of the
Borrower or any of its Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
Persons of the FCPA, including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and, the Borrower, its
Subsidiaries and its and their Affiliates have conducted their business in
material compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

Section 7.24 Money Laundering. The operations of the Borrower and its
Subsidiaries are and have been conducted at all times in material compliance
with applicable financial recordkeeping and reporting requirements of the Money
Laundering Laws, and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Borrower
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Borrower, threatened.

Section 7.25 OFAC. Neither the Borrower nor any of its Subsidiaries, nor any
director, officer, agent, employee or Affiliate of the Borrower or any of its
Subsidiaries is currently subject to any material U.S. sanctions administered by
OFAC, and the Borrower will not directly or indirectly use the proceeds from the
Loans or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

ARTICLE VIII

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents (other than contingent indemnification
obligations) shall have been paid in full and all Letters of Credit shall have
expired or terminated and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:

 

74



--------------------------------------------------------------------------------

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 95 days after the end of
each fiscal year of the Borrower, its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied.

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 50 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

(c) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since December 31, 2009 and,
if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate.

(d) Certificate of Financial Officer – Swap Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a) and Section 8.01(b), a
certificate of a Financial Officer, in form and substance satisfactory to the
Administrative Agent, setting forth as of the last Business Day of such fiscal
quarter or fiscal year, a true and complete list of all Swap Agreements of the
Borrower and each Restricted Subsidiary, the material terms thereof (including
the type, term, effective date, termination date and notional amounts or
volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto not listed on Schedule 7.20, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement.

 

75



--------------------------------------------------------------------------------

(e) Certificate of Financial Officer – Gas Imbalances. A certificate of a
Financial Officer of the Borrower, if at any time the Borrower has gas
imbalances in excess of five (5) Bcfe of Hydrocarbon volumes (stated on a gas
equivalent basis) more than the gas imbalances in the most recent Reserve
Report.

(f) Certificate of Insurer – Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of insurance
coverage from each insurer or its authorized agent or broker with respect to the
insurance required by Section 8.07, in form and substance satisfactory to the
Administrative Agent, and, if requested by the Administrative Agent or any
Lender, all copies of the applicable policies.

(g) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other material or non-routine report or letter submitted to the Borrower or any
of its Subsidiaries by independent accountants in connection with any annual,
interim or special audit made by them of the books of the Borrower or any such
Subsidiary, and a copy of any response by the Borrower or any such Subsidiary,
or the Board of Directors of the Borrower or any such Subsidiary, to such letter
or report.

(h) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or with any national securities exchange, or distributed by the Borrower to
its shareholders generally, as the case may be.

(i) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01 including, without limitation, copies of any
financial or other report or notice delivered to, or received from, any holder
of Second Lien Notes or the trustee under the Indenture.

(j) Lists of Purchasers. If requested in connection with the delivery of any
Reserve Report to the Administrative Agent pursuant to Section 8.12, a list of
Persons purchasing Hydrocarbons from the Borrower or any Restricted Subsidiary
in the one-year period prior to the “as of” date of such Reserve Report.

(k) Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.

(l) Information Regarding Borrower and Guarantors. Prompt written notice (and in
any event within thirty (30) days prior thereto) of any change (i) in the
Borrower or any Guarantor’s corporate name or in any trade name used to identify
such Person in the conduct of its business or in the ownership of its
Properties, (ii) in the location of the Borrower or any Guarantor’s chief
executive office or principal place of business, (iii) in the Borrower or any
Guarantor’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Borrower or any Guarantor’s
jurisdiction of organization or

 

76



--------------------------------------------------------------------------------

such Person’s organizational identification number in such jurisdiction of
organization, and (v) in the Borrower or any Guarantor’s federal taxpayer
identification number.

(m) Production Report, Lease Operating Statements and Budget. In connection with
the delivery of any Reserve Report, (i) a report setting forth, for each
calendar month during the then current fiscal year to date, the volume of
production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month from the Oil and Gas Properties, and setting forth the related ad valorem,
severance and production taxes and lease operating expenses attributable thereto
and incurred for each such calendar month and (ii) an updated operating budget
and cash flow budget for the Borrower and its Subsidiaries covering the current
and next two fiscal quarters.

(n) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the Organizational Documents, any preferred stock
designation or any other organic document of the Borrower or any Subsidiary.

(o) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary (including, without limitation, any
Plan and any reports or other information required to be filed with respect
thereto under the Code or under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Affiliate
thereof not previously disclosed in writing to the Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect; and

(c) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. The Borrower will, and will cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties is located or the

 

77



--------------------------------------------------------------------------------

ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.11.

Section 8.04 Payment of Obligations. The Borrower will, and will cause each
Restricted Subsidiary to, pay its obligations, including Tax liabilities of the
Borrower and all of its Subsidiaries before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect or
result in the seizure or levy of any Property of the Borrower or any Subsidiary.

Section 8.05 Performance of Obligations under Loan Documents. The Borrower will
pay the Notes according to the reading, tenor and effect thereof, and the
Borrower will, and will cause each Restricted Subsidiary to, do and perform
every act and discharge all of the obligations to be performed and discharged by
them under the Loan Documents, including, without limitation, this Agreement, at
the time or times and in the manner specified.

Section 8.06 Operation and Maintenance of Properties. The Borrower, at its own
expense, will, and will cause each Restricted Subsidiary to:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder.

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the

 

78



--------------------------------------------------------------------------------

assignments, deeds, leases, sub-leases, contracts and agreements affecting its
interests in its Oil and Gas Properties and other material Properties.

(e) to the extent the Borrower is not the operator of any Property, the Borrower
shall use reasonable efforts to cause the operator to comply with this
Section 8.06.

Section 8.07 Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. The loss payable clauses or provisions in said
insurance policy or policies insuring any of the collateral for the Loans shall
be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent and
the Lenders as “additional insureds” and provide that the insurer will endeavor
to give at least 30 days (or 10 days as to any failure to pay premium) prior
notice of any cancellation to the Administrative Agent. Any such insurance
policies may also cover risks attributable to the assets and operations of
Unrestricted Subsidiaries, and in such event, the loss payable clauses or
provisions may name parties other than the Administrative Agent as “additional
insureds” as such other parties’ interests may appear in respect of such loss.

Section 8.08 Books and Records; Inspection Rights. The Borrower will, and will
cause each Restricted Subsidiary to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each Restricted Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice and during
normal business hours, to visit and inspect its Properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested.

Section 8.09 Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 8.10 Environmental Matters.

(a) The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Restricted Subsidiary and each Restricted
Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not Release or threaten to Release, and shall
cause each Restricted Subsidiary not to Release or threaten to Release, any
Hazardous Material on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties or any other property offsite the Property to the
extent caused by the Borrower’s or any of its Subsidiaries’ operations except in
compliance with applicable Environmental Laws, the Release or threatened Release
of which could reasonably be expected to have a Material Adverse Effect;
(iii) timely obtain or file, and shall cause each Subsidiary to

 

79



--------------------------------------------------------------------------------

timely obtain or file, all Environmental Permits, if any, required under
applicable Environmental Laws to be obtained or filed in connection with the
operation or use of the Borrower’s or its Subsidiaries’ Properties, which
failure to obtain or file could reasonably be expected to have a Material
Adverse Effect; (iv) promptly commence and diligently prosecute to completion,
and shall cause each Subsidiary to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of the
Borrower’s or its Subsidiaries’ Properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; (v) conduct, and cause its Subsidiaries to conduct,
their respective operations and businesses in a manner that will not expose any
Property or Person to Hazardous Materials that could reasonably be expected to
form the basis for a claim for damages or compensation; and (vi) establish and
implement, and shall cause each Subsidiary to establish and implement, such
procedures as may be necessary to continuously determine and assure that the
Borrower’s and its Subsidiaries’ obligations under this Section 8.10(a) are
timely and fully satisfied, which failure to establish and implement could
reasonably be expected to have a Material Adverse Effect.

(b) The Borrower will promptly, but in no event later than five Business Days of
the occurrence of a triggering event, notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any Person against
the Borrower or its Subsidiaries or their Properties of which the Borrower has
knowledge in connection with any Environmental Laws if the Borrower could
reasonably anticipate that such action will result in liability (whether
individually or in the aggregate) that would have a Material Adverse Effect.

(c) The Borrower will, and will cause each Subsidiary to, provide environmental
assessments, audits and tests in accordance with the most current version of the
American Society of Testing Materials standards upon request by the
Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), in
connection with any future acquisitions of Oil and Gas Properties or other
Properties.

Section 8.11 Further Assurances.

(a) The Borrower at its sole expense will, and will cause each Restricted
Subsidiary to, promptly execute and deliver to the Administrative Agent all such
other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any Restricted
Subsidiary, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the collateral intended as security
for the Indebtedness, or to correct any omissions in this Agreement or the
Security Instruments, or to state more fully the obligations secured therein, or
to perfect, protect or preserve any Liens created pursuant to this Agreement or
any of the Security Instruments or the

 

80



--------------------------------------------------------------------------------

priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Administrative Agent, in connection therewith.

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property without the signature of the Borrower or any
other Guarantor where permitted by law. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law.

Section 8.12 Reserve Reports.

(a) On or before April 1st and October 1st of each year, commencing October 1,
2010, the Borrower shall furnish to the Administrative Agent and the Lenders a
Reserve Report evaluating the oil and gas reserves attributable to the Oil and
Gas Properties of the Borrower and its Restricted Subsidiaries as of the
immediately preceding December 31 and June 30, respectively. The Reserve Report
as of December 31 of each year shall be prepared by one or more Approved
Petroleum Engineers, and the June 30 Reserve Report of each year shall be
prepared by or under the supervision of the chief engineer of the Borrower who
shall certify such Reserve Report to be true and accurate and to have been
prepared in accordance with the procedures used in the immediately preceding
December 31 Reserve Report.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by or under
the supervision of the chief engineer of the Borrower who shall certify such
Reserve Report to be true and accurate and to have been prepared in accordance
with the procedures used in the immediately preceding December 31 Reserve
Report. For any Interim Redetermination requested by the Administrative Agent or
the Borrower pursuant to Section 2.07(b), the Borrower shall provide such
Reserve Report with an “as of” date as required by the Administrative Agent as
soon as possible, but in any event no later than thirty (30) days following the
receipt of such request.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a Reserve Report Certificate certifying
that in all material respects: (i) the information contained in the Reserve
Report and any other information delivered in connection therewith is true and
correct, (ii) the Borrower or its Restricted Subsidiaries owns good and
defensible title to the Oil and Gas Properties evaluated in such Reserve Report
and such Properties are free of all Liens except for Liens permitted by
Section 9.03, (iii) except as set forth on an exhibit to the certificate, on a
net basis there are no take or pay or other prepayments, with respect to its Oil
and Gas Properties evaluated in such Reserve Report which would require the
Borrower or any Restricted Subsidiary to deliver Hydrocarbons either generally
or produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor, (iv) none of their Oil and Gas
Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold and in such detail
as reasonably required by the Administrative Agent, (v) attached to the
certificate is a list of all marketing agreements entered into subsequent to the
later of the date hereof or the most recently

 

81



--------------------------------------------------------------------------------

delivered Reserve Report which the Borrower could reasonably be expected to have
been obligated to list on Schedule 7.19 had such agreement been in effect on the
date hereof and (vi) attached thereto is a schedule of the Oil and Gas
Properties evaluated by such Reserve Report that are Mortgaged Properties and
demonstrating the percentage of the PV-10 Value of the Oil and Gas Properties
that the value of such Mortgaged Properties represent in compliance with
Section 8.14(a).

Section 8.13 Title Information.

(a) On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12(a), the Borrower will deliver title
information in form and substance acceptable to the Administrative Agent
covering enough of the Oil and Gas Properties evaluated by such Reserve Report
that were not included in the immediately preceding Reserve Report, so that the
Administrative Agent shall have received together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the PV-10 Value of the Oil and Gas Properties evaluated by
such Reserve Report and located in, or in U.S. Federal waters adjacent to, the
United States.

(b) If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than Excepted Liens described in clauses (e), (g) and (h) of such definition)
having an equivalent value or (iii) deliver title information in form and
substance acceptable to the Administrative Agent so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, satisfactory title information on at least 80% of
the PV-10 Value of the Oil and Gas Properties evaluated by such Reserve Report
and located in, or in U.S. Federal waters adjacent to, the United States.

(c) If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering 80% of the PV-10 Value of the Oil and Gas Properties
evaluated in the most recent Reserve Report and located in, or in U.S. Federal
waters adjacent to, the United States, such default shall not be a Default, but
instead the Administrative Agent and/or the Required Lenders shall have the
right to exercise the following remedy in their sole discretion from time to
time, and any failure to so exercise this remedy at any time shall not be a
waiver as to future exercise of the remedy by the Administrative Agent or the
Lenders. To the extent that the Administrative Agent or the Required Lenders are
not satisfied with title to any Mortgaged Property after the 60-day period has
elapsed, such unacceptable Mortgaged Property shall not count towards the 80%
requirement, and the Administrative Agent may send a notice to the Borrower and
the Lenders that the then outstanding Borrowing Base shall be reduced by an
amount as determined by the Required Lenders to cause the Borrower to be in
compliance with the requirement to provide acceptable title information on 80%
of the PV-10 Value of the Oil and Gas Properties evaluated

 

82



--------------------------------------------------------------------------------

by such Reserve Report and located in, or in U.S. Federal waters adjacent to,
the United States. This new Borrowing Base shall become effective immediately
after receipt of such notice.

Section 8.14 Additional Collateral; Additional Guarantors.

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least 80% of the PV-10 Value of the Oil and Gas Properties
evaluated in the most recently completed Reserve Report and located in, or in
U.S. Federal waters adjacent to, the United States, after giving effect to
exploration and production activities, acquisitions, dispositions and
production. In the event that the Mortgaged Properties do not represent at least
80% of such total value, then the Borrower shall, and shall cause its Restricted
Subsidiaries to, grant, within thirty (30) days of delivery of the Reserve
Report Certificate, to the Administrative Agent as security for the Indebtedness
a first-priority Lien interest (provided that Excepted Liens may exist, but
subject to the provisos at the end of such definition) on additional Oil and Gas
Properties not already subject to a Lien of the Security Instruments such that
after giving effect thereto, the Mortgaged Properties will represent at least
80% of such PV-10 Value of the Oil and Gas Properties located in, or in U.S.
Federal waters adjacent to, the United States. All such Liens will be created
and perfected by and in accordance with the provisions of deeds of trust,
security agreements and financing statements or other Security Instruments, all
in form and substance reasonably satisfactory to the Administrative Agent and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes. In order to comply with the foregoing, if
any Restricted Subsidiary places a Lien on its Oil and Gas Properties and such
Restricted Subsidiary is not a Guarantor, then it shall become a Guarantor and
comply with Section 8.14(b).

(b) In the event that (i) the Borrower determines that any Restricted Subsidiary
is a Material Domestic Subsidiary or (ii) any Domestic Subsidiary (other than an
Unrestricted Subsidiary) incurs or guarantees any Debt, the Borrower shall
promptly cause such Restricted Subsidiary to guarantee the Indebtedness pursuant
to the Guarantee and Collateral Agreement. In connection with any such guaranty,
the Borrower shall, or shall cause such Restricted Subsidiary to, (A) execute
and deliver a supplement to the Guarantee and Collateral Agreement executed by
such Subsidiary, (B) pledge all of the Capital Stock of such new Subsidiary
(including, without limitation, delivery of original stock certificates
evidencing the Capital Stock of such Subsidiary, together with an appropriate
undated stock powers for each certificate duly executed in blank by the
registered owner thereof) owned by the Borrower or such Material Domestic
Subsidiary and (C) execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent.

(c) In the event that the Borrower or any Domestic Subsidiary becomes the owner
of a Material Foreign Subsidiary, then the Borrower shall promptly, or shall
cause such Domestic Subsidiary to promptly, pledge Capital Stock representing
65% of the total combined voting power of all classes of stock entitled to vote
and 100% of any other class of stock of such Material Foreign Subsidiary
(including, without limitation, delivery of original stock certificates
evidencing such Capital Stock of such Material Foreign Subsidiary, together with
appropriate

 

83



--------------------------------------------------------------------------------

stock powers for each certificate duly executed in blank by the registered owner
thereof) owned by the Borrower or such Domestic Subsidiary and execute and
deliver such other additional closing documents, certificates and legal opinions
as shall reasonably be requested by the Administrative Agent.

(d) The Borrower agrees that it will not, and will not permit any Subsidiary to,
grant a Lien on any Property to secure the Second Lien Notes, except for such
Liens granted on or before the date hereof, without first (1) giving
fifteen (15) days’ prior written notice to the Administrative Agent thereof and
(2) granting to the Administrative Agent to secure the Indebtedness a
first-priority, perfected Lien on this same Property pursuant to Security
Instruments in form and substance satisfactory to the Administrative Agent. In
connection therewith, the Borrower shall, or shall cause its Subsidiaries to,
execute and deliver such other additional closing documents, certificates and
legal opinions as shall reasonably be requested by the Administrative Agent.

(e) In the event that the Borrower shall, or shall cause a Restricted Subsidiary
to, register and/or document any of its floating infrastructure assets,
including, without limitation, the ATP Titan or the ATP Octabuoy, but excluding
any infrastructure assets held by Unrestricted Subsidiaries, as a vessel in the
ownership of the Borrower or such Restricted Subsidiary under the laws and flag
of the United States or any other jurisdiction, then the Borrower shall, and
shall cause such Restricted Subsidiaries to, promptly execute as security for
the Indebtedness a first preferred ship mortgage for each such vessel, in a form
satisfactory to the Administrative Agent.

Section 8.15 ERISA Compliance. The Borrower will promptly furnish and will cause
the Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (i) promptly after the filing thereof with the United
States Secretary of Labor or the Internal Revenue Service, copies of each annual
and other report with respect to each Plan or any trust created thereunder, and
(ii) immediately upon becoming aware of the occurrence of any non-exempt
“prohibited transaction,” as described in section 406 of ERISA or in section
4975 of the Code, in connection with any Plan or any trust created thereunder, a
written notice signed by a Responsible Officer of the Borrower, the Subsidiary
or the ERISA Affiliate, as the case may be, specifying the nature thereof, what
action the Borrower, the Subsidiary or the ERISA Affiliate is taking or proposes
to take with respect thereto, and, when known, any action taken or proposed by
the Internal Revenue Service or the Department of Labor with respect thereto.

Section 8.16 Marketing Activities. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than
(i) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to
be produced from their proved Oil and Gas Properties during the period of such
contract, (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries that the Borrower or one of its
Restricted Subsidiaries has the right to market pursuant to joint operating
agreements, unitization agreements or other similar contracts that are usual and
customary in the oil and gas business and (iii) other contracts for the purchase
and/or sale of Hydrocarbons of third parties (A) which have generally offsetting
provisions (i.e.

 

84



--------------------------------------------------------------------------------

corresponding pricing mechanics, delivery dates and points and volumes) such
that no “position” is taken and (B) for which appropriate credit support has
been taken to alleviate the material credit risks of the counterparty thereto.

Section 8.17 Capital Stock in MLPs. The Borrower will, and will cause each
Restricted Subsidiary to (a) cause all Capital Stock in Permitted MLP Holdcos
received by the Borrower or any Restricted Subsidiary in connection with an MLP
Transfer to be held by the Borrower and the Guarantors and pledged as collateral
until such time as any such Capital Stock is disposed of pursuant to a Permitted
MLP Transfer, and (b) cause all Permitted GPs, Permitted LPs, Permitted MLPs and
Permitted MLP Holdcos formed or acquired after the Effective Date to comply with
the requirements for such entities set forth in the definitions of Permitted GP,
Permitted LP, Permitted MLP and Permitted MLP Holdco respectively, including,
without limitation, in respect of the distribution of dividends to the owners
thereof.

ARTICLE IX

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents (other than contingent indemnification
obligations) have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

Section 9.01 Financial Covenants.

(a) Ratio of Total Debt to EBITDAX. The Borrower will not, as of the last day of
any fiscal quarter commencing June 30, 2010, permit its ratio of Total Debt as
of such date to EBITDAX for the four fiscal quarters ending on the last day of
such fiscal quarter to be greater than the applicable ratio set forth in the
following table for the applicable date set forth opposite thereto:

 

Applicable Ratio

  

Applicable Date

5.0 to 1.0

  

June 30, 2010

5.0 to 1.0

  

September 30, 2010

3.5 to 1.0

  

December 31, 2010

3.5 to 1.0

  

March 31, 2011

3.0 to 1.0

  

Thereafter

provided that for purposes of this Section 9.01(a), (i) EBITDAX for the fiscal
quarter ending June 30, 2010 shall be EBITDAX for the three month period ending
on such date multiplied by 4, (ii) EBITDAX for the fiscal quarter ending
September 30, 2010 shall be EBITDAX for the six month period ending on such date
multiplied by 2 and (ii) EBITDAX for the fiscal quarter ending December 31, 2010
shall be EBITDAX for the nine month period ending on such date multiplied by
4/3.

 

85



--------------------------------------------------------------------------------

(b) Current Ratio. The Borrower will not, as of the last day of any fiscal
quarter commencing June 30, 2010, permit its ratio of (i) consolidated current
assets (including the unused amount of the total Commitments, but excluding
non-cash gains on derivative instruments) of the Borrower and the Consolidated
Restricted Subsidiaries to (ii) consolidated current liabilities (excluding
non-cash losses on derivative instruments and current maturities of long-term
Debt and maturities under this Agreement) of the Borrower and the Consolidated
Restricted Subsidiaries to be less than (i) 0.80 to 1.00, if the last day of
such fiscal quarter ends during the period from the Effective Date through and
including December 31, 2010, and (ii) thereafter, 1.00 to 1.00.

(c) Interest Coverage Ratio. The Borrower will not, as of the last day of any
fiscal quarter commencing June 30, 2010, permit its ratio of EBITDAX as of such
date to Interest Expense for the four fiscal quarters ending on the last day of
such fiscal quarter to be less than 2.0 to 1.0.

Section 9.02 Debt. The Borrower will not, and will not permit any Restricted
Subsidiary to, incur, create, assume or suffer to exist any Debt, except:

(a) the Notes or other Indebtedness arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.

(b) Debt of the Borrower and its Restricted Subsidiaries existing on the date
hereof that is reflected in the Financial Statements.

(c) Debt under the Second Lien Notes and any guarantees thereof and any
Permitted Refinancing Debt in respect thereof; provided that, such Debt and the
holders thereof shall be at all times subject to and in compliance with the
Intercreditor Agreement.

(d) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than ninety
(90) days past the date of invoice or delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP.

(e) Debt associated with bonds or surety obligations required by Governmental
Requirements in connection with the operation of the Oil and Gas Properties.

(f) intercompany Debt between the Borrower and any Restricted Subsidiary or
between Restricted Subsidiaries to the extent permitted by Section 9.05(d);
provided that such Debt is not held, assigned, transferred, negotiated or
pledged to any Person other than the Borrower or one of its Wholly-Owned
Subsidiaries, and, provided further, that any such Debt owed by either the
Borrower or a Guarantor shall be subordinated to the Indebtedness on terms set
forth in the Guarantee and Collateral Agreement.

(g) endorsements of negotiable instruments for collection in the ordinary course
of business.

 

86



--------------------------------------------------------------------------------

(h) Non-Recourse Debt.

(i) Debt incurred pursuant to Capital Leases, Synthetic Leases, mortgage
financings and purchase money Debt, in an aggregate amount not to exceed
$60,000,000 in the aggregate at any one time outstanding.

(j) Debt pursuant to vendor financings for the construction of ATP Octabuoy not
to exceed $350,000,000 in the aggregate at any time outstanding.

(k) other unsecured Debt not to exceed $100,000,000 in the aggregate at any one
time outstanding.

Section 9.03 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:

(a) Liens securing the payment of any Indebtedness.

(b) Excepted Liens.

(c) Liens on Property securing the Second Lien Notes and any guaranties thereof
and any Permitted Refinancing Debt in respect thereof as permitted by
Section 9.02(c); provided, however, that (1) such Liens securing such Debt are
subordinate to the Liens securing the Indebtedness, this Agreement and the other
Loan Documents pursuant to the Intercreditor Agreement and (2) both before and
after giving effect to the incurrence of any such Lien, the Borrower is in
compliance with Section 8.14(d).

(d) Liens on Property not included in the Borrowing Base and pledged to secure
Non-Recourse Debt under Section 9.02(h).

(e) Liens securing Debt permitted by Section 9.02(i) but only on the Property
under lease or other financing.

(f) Liens on cash and Cash Equivalents, up to a maximum aggregate amount at any
time of $25,000,000, pledged to secure obligations under any Swap Agreement
permitted by Section 9.17.

Section 9.04 Dividends, Distributions and Redemptions; Repayment of Second Lien
Notes.

(a) Restricted Payments. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to the holders of its Capital Stock,
except:

(i) the Borrower may declare and pay dividends with respect to its Capital Stock
payable solely in additional shares of its Capital Stock (other than
Disqualified Capital Stock),

 

87



--------------------------------------------------------------------------------

(ii) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their Capital Stock,

(iii) any Restricted Subsidiary may declare or make any Restricted Payments to
the Borrower or to a Wholly-Owned Subsidiary,

(iv) if, at the time of declaration, no Borrowing Base Deficiency or Event of
Default then exists, declare and pay cash dividends with respect to the
Specified Convertible Preferred,

(v) if, at the time of repurchase, no Event of Default then exists and the
Borrower has the greater of (A) unused availability of 50% of the then effective
Borrowing Base and (B) $50,000,000 in cash and Cash Equivalents, the Borrower
may repurchase shares of its common stock in the open market, and

(vi) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may repurchase its Capital
Stock owned by employees of the Borrower or the Subsidiaries or make payments to
employees of the Borrower or the Subsidiaries upon termination of employment in
connection with the exercise of stock options, stock appreciation rights or
similar equity incentives or equity based incentives pursuant to management
incentive plans or in connection with the death or disability of such employees
in an aggregate amount not to exceed $5,000,000 in any fiscal year.

(b) Redemption of Second Lien Notes; Amendment of Indenture. The Borrower will
not, and will not permit any Restricted Subsidiary to, prior to the date that is
ninety-one (91) days after the Maturity Date: (i) call, make or offer to make
any optional or voluntary Redemption of or otherwise optionally or voluntarily
Redeem (whether in whole or in part) the Second Lien Notes, provided that so
long as no Event of Default or Borrowing Base Deficiency then exists, the
Borrower may Redeem all or any portion of the Second Lien Notes with the
proceeds of a substantially concurrent sale of Capital Stock (other than
Disqualified Capital Stock) of the Borrower, or (ii) amend, modify, waive or
otherwise change, consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Second Lien Notes or the Indenture if
(A) the effect thereof would be to shorten its maturity or average life or
increase the amount of any payment of principal thereof or increase the rate or
shorten any period for payment of interest thereon, (B) such action requires the
payment of a consent fee (howsoever described), provided that the foregoing
shall not prohibit the execution of supplemental indentures to add guarantors if
required by the terms of any Indenture provided such Person complies with
Section 8.14(b) or (C) such amendment, modification, waiver or change is not
permitted under the Intercreditor Agreement.

Section 9.05 Investments, Loans and Advances. The Borrower will not, and will
not permit any Restricted Subsidiary to, make or permit to remain outstanding
any Investments in or to any Person, except that the foregoing restriction shall
not apply to:

(a) Investments reflected in the Financial Statements or which are disclosed to
the Lenders in Schedule 9.05.

(b) accounts receivable arising in the ordinary course of business.

 

88



--------------------------------------------------------------------------------

(c) Investments in Cash Equivalents.

(d) Investments (i) made by the Borrower in or to the Guarantors, (ii) made by
any Subsidiary in or to the Borrower or any Guarantor and (iii) made by the
Borrower or any Guarantor in or to any Foreign Subsidiary to fund Capital
Expenditures and other development costs in respect of Oil and Gas Properties
located in the North Sea (A) prior to the Effective Date and (B) following the
Effective Date (determined, in any case, without regard to any write-downs or
write-offs of such investments, loans and advances) not to exceed $900,000,000
outstanding at any point in time.

(e) subject to the limits in Section 9.06, Investments (including, without
limitation, capital contributions) in one or more Infrastructure Subsidiaries,
provided that (i) any such Infrastructure Subsidiary is engaged exclusively in
the business of oil and gas gathering, processing, transportation and related
activities or owning or holding, directly or indirectly through one or more
subsidiaries, Capital Stock of one or more Infrastructure Subsidiaries, (ii) all
of the Net Cash Proceeds resulting from such Investment are distributed by each
Infrastructure Subsidiary receiving such proceeds (including proceeds received
from one or more other Infrastructure Subsidiaries) to the Borrower or another
Credit Party, (iii) the Borrowing Base shall be adjusted to reflect such
Investment and the Borrower’s or such Restricted Subsidiary’s retained Capital
Stock in the Infrastructure Subsidiary, (iv) the Borrower or such Restricted
Subsidiary shall pledge all of the Capital Stock in any Infrastructure
Subsidiary owned directly by such Person to the Administrative Agent to secure
the Indebtedness and (v) at the time of and immediately after giving effect to
such Investment and any concurrent repayment of Debt from the Net Cash Proceeds
of such Investment, (A) no Borrowing Base Deficiency or Event of Default then
exists and (B) any Debt Incurred by such Infrastructure Subsidiary is
Non-Recourse Debt.

(f) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Borrower or any Restricted Subsidiary as a result of a bankruptcy or other
insolvency proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of the Borrower or any of its Restricted
Subsidiaries.

(g) subject to the limits in Section 9.06, Investments in direct ownership
interests in additional Oil and Gas Properties and gas gathering systems related
thereto or related to farmout, farm-in, joint operating or area of mutual
interest agreements, gathering systems, production facilities, pipelines or
other similar arrangements which are usual and customary in the oil and gas
exploration and production business located within the geographic boundaries of
the United States of America.

(h) Investments consisting of Capital Stock (including any Convertible Equity,
but only to the extent that 545 days have not yet elapsed since such Convertible
Equity was received) in (i) Permitted MLPs, (ii) subsidiaries of Permitted MLPs,
(iii) Permitted GPs and (iv) Permitted LPs, in each case received in connection
with a Permitted MLP Transfer permitted by Section 9.12(f).

 

89



--------------------------------------------------------------------------------

(i) loans or advances to employees, officers or directors in the ordinary course
of business of the Borrower or any of its Restricted Subsidiaries, in each case
only as permitted by applicable law, including Section 402 of the Sarbanes Oxley
Act of 2002, but in any event not to exceed $1,000,000 in the aggregate at any
time.

(j) stock, obligations or securities received in settlement of debts arising
from Investments permitted under this Section 9.05 owing to the Borrower or any
Restricted Subsidiary as a result of a bankruptcy or other insolvency proceeding
of the obligor in respect of such debts or upon the enforcement of any Lien in
favor of the Borrower or any of its Subsidiaries.

(k) other Investments not to exceed $40,000,000 in the aggregate during any
fiscal year.

Section 9.06 Nature of Business; International Operations. The Borrower will
not, and will not permit any Restricted Subsidiary to, allow any material change
to be made in the character of its business as an independent oil and gas
exploration and production company. From and after the date hereof, the Borrower
and its Domestic Subsidiaries will not acquire or make any other expenditure
(whether such expenditure is capital, operating or otherwise) in or related to,
any Oil and Gas Properties not located within the geographical boundaries of the
United States or the U.S. Federal waters adjacent thereto or the North Sea.

Section 9.07 Limitation on Leases. The Borrower will not, and will not permit
any Restricted Subsidiary to, create, incur, assume or suffer to exist any
obligation for the payment of rent or hire of Property of any kind whatsoever
(real or personal but excluding in all instances, (i) Capital Leases,
(ii) leases of Hydrocarbon Interests and (iii) leases, facility use agreements
and other agreements between the Borrower and one or more Restricted
Subsidiaries and an Infrastructure Subsidiary permitted in accordance with
Section 9.14), under leases or lease agreements which would cause the aggregate
amount of all payments made by the Borrower and the Restricted Subsidiaries
pursuant to all such leases or lease agreements, including, without limitation,
any residual payments at the end of any lease, to exceed $25,000,000 in any
period of twelve consecutive calendar months during the life of such leases.

Section 9.08 Proceeds of Notes. The Borrower will not permit the proceeds of the
Notes to be used for any purpose other than those permitted by Section 7.21.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.

Section 9.09 ERISA Compliance. The Borrower will not, and will not permit any
Restricted Subsidiary to, at any time:

 

90



--------------------------------------------------------------------------------

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction
(i) in connection with which the Borrower, a Subsidiary or any ERISA Affiliate
could be subjected to either a civil penalty assessed pursuant to subsections
(c), (i), (l) or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of
Subtitle D of the Code except where such penalty or tax would not have a
Material Adverse Effect or (ii) that could be reasonably expected to result in a
Foreign Benefit Event.

(b) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto except where failure would
not have a Material Adverse Effect.

(c) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to (i) any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without material liability in excess of $25,000,000,
or (ii) any employee pension benefit plan, as defined in section 3(2) of ERISA,
that is subject to Title IV of ERISA, section 302 of ERISA or section 412 of the
Code.

Section 9.10 Sale or Discount of Receivables. Except for receivables obtained by
the Borrower or any Restricted Subsidiary out of the ordinary course of business
or the settlement of joint interest billing accounts in the ordinary course of
business or discounts granted to settle collection of accounts receivable or the
sale of defaulted accounts arising in the ordinary course of business in
connection with the compromise or collection thereof and not in connection with
any financing transaction, the Borrower will not, and will not permit any
Restricted Subsidiary to, discount or sell (with or without recourse) any of its
notes receivable or accounts receivable.

Section 9.11 Mergers, Etc. The Borrower will not, and will not permit any
Restricted Subsidiary to, merge into or with or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its Property to any other
Person (whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve; provided that (a) any Restricted
Subsidiary may participate in a consolidation with the Borrower so long as the
Borrower shall be the continuing or surviving entity and (b) any Restricted
Subsidiary may participate in a consolidation with any other Restricted
Subsidiary (provided that if one of such Restricted Subsidiaries is a
Wholly-Owned Subsidiary, then the surviving Person shall be a Wholly-Owned
Subsidiary).

Section 9.12 Sale of Properties. The Borrower will not, and will not permit any
Restricted Subsidiary to, sell, assign, farmout, convey or otherwise transfer
any Property (other than to the Borrower or any Guarantor) except for:

(a) the sale of Hydrocarbons in the ordinary course of business.

(b) farmouts and Production Payment and Reserve Sales; provided, that the
Borrowing Base shall be adjusted to reflect any such transaction.

 

91



--------------------------------------------------------------------------------

(c) the sale or transfer of equipment that is no longer necessary for the
business of the Borrower or such Restricted Subsidiary or is replaced by
equipment of at least comparable value and use.

(d) the sale or other disposition of any Oil and Gas Property or any interest
therein or any Restricted Subsidiary owning Oil and Gas Properties; provided
that (i) either (A) at least 75% of the consideration received in respect of
such sale or other disposition shall be cash and any portion of the non-cash
consideration received (to the extent constituting an Investment) is permitted
under Section 9.05 or (B) such consideration consists of Oil and Gas Properties
which qualify for nonrecognition of gain or loss under the provisions of
Section 1031 of the Code (provided that notwithstanding the foregoing, if a
Borrowing Base Deficiency results from such disposition, the cash portion of the
consideration shall be an amount at least sufficient to pay such Borrowing Base
Deficiency under Section 3.04(c)(iv)), (ii) the consideration received in
respect of such sale or other disposition shall be equal to or greater than the
Fair Market Value of the Oil and Gas Property, interest therein or Restricted
Subsidiary subject of such sale or other disposition (and if such sale is for
Oil and Gas Properties having a Fair Market Value in excess of $15,000,000, as
reasonably determined by the board of directors of the Borrower and, if
requested by the Administrative Agent, the Borrower shall deliver a certificate
of a Responsible Officer of the Borrower certifying to that effect), (iii) if
such sale or other disposition of Oil and Gas Property or Restricted Subsidiary
owning Oil and Gas Properties included in the most recently delivered Reserve
Report during any period between two successive Scheduled Redetermination Dates
has a Fair Market Value in excess of five percent (5%) of the then effective
Borrowing Base, the Borrowing Base shall be reduced, effective immediately upon
such sale or disposition, by an amount equal to the value, if any, assigned such
Property in the most recently delivered Reserve Report and (iv) if any such sale
or other disposition is of a Restricted Subsidiary owning Oil and Gas
Properties, such sale or other disposition shall include all the Capital Stock
of such Restricted Subsidiary.

(e) the sale or other disposition of floating infrastructure assets and other
assets not comprised of Oil and Gas Properties or interests in Hydrocarbons by
the Borrower or any Restricted Subsidiary to an Infrastructure Subsidiary
provided, that, (i) at the time of such sale or other disposition, the
conditions of Section 9.05(e) have been met and (ii) substantially
simultaneously with giving effect to such sale or other disposition (including,
without limitation, the application of any Net Cash Proceeds received therefor)
(A) the Borrowing Base shall be adjusted to reflect the disposition of such
assets and the Borrower’s or such Restricted Subsidiary’s retained Capital Stock
in the Infrastructure Subsidiary, and (B) the Borrower or such Restricted
Subsidiary shall pledge all of the Capital Stock owned directly by such Person
in any first-tier Infrastructure Subsidiary to the Administrative Agent to
secure the Indebtedness.

(f) transfers pursuant to the following MLP Asset Transfers:

(i) an MLP Asset Transfer in which (A) the assets so transferred are limited to
floating infrastructure assets and other assets not comprised of Oil and Gas
Properties or interests in Hydrocarbons, (B) the Borrower shall have notified
the Administrative Agent reasonably prior to such MLP Asset Transfer of the
principal terms and conditions thereof, (C) such MLP Asset Transfer is for Fair
Market Value, (D) such MLP Asset Transfer is for consideration consisting of
(x) not less than 30% in cash, (y) not more than 51% in Capital Stock

 

92



--------------------------------------------------------------------------------

(other than Convertible Equity) in the applicable Permitted MLP (provided that,
solely in respect of the Capital Stock so received by the Borrower or the
Subsidiaries in connection with such MLP Asset Transfer, (1) not more than 49%
of the Capital Stock in the applicable Permitted MLP shall consist of LP Capital
Stock and (2) not more than 2% of the Capital Stock in the applicable Permitted
MLP shall consist of GP Equity Interest; provided further that the percentages
set forth in clauses (1) and (2) above may be changed upon the Borrower’s
request to the extent reasonably satisfactory to the Administrative Agent) and
(z) Convertible Equity for the remaining portion; and (E) the other terms and
conditions and any related agreements or arrangements are (X) consistent with
the market practice, if any, for MLP Transfers of such type, as determined in
good faith by the Borrower, and (Y) reasonably acceptable to the Administrative
Agent (such an MLP Asset Transfer, a “Permitted MLP Asset Transfer”);

(ii) a sale, transfer or other disposition of any Capital Stock in a Permitted
MLP by the Borrower or any Restricted Subsidiary in which (A) the consideration
is 100% in cash, and (B) such consideration is at least equal to the Fair Market
Value of the Capital Stock being sold, transferred or otherwise disposed of (a
“Permitted MLP Equity Transfer”);

(iii) a sale, transfer or other disposition of any Capital Stock in a Permitted
LP by the Borrower or any Restricted Subsidiary in which (A) the consideration
is 100% in cash, and (B) such consideration is at least equal to the Fair Market
Value of the Capital Stock being sold, transferred or otherwise disposed of (a
“Permitted LP Equity Transfer”); and

(iv) a sale, transfer or other disposition of any Capital Stock in a Permitted
GP by the Borrower or any Restricted Subsidiary in which (A) the consideration
is 100% in cash, and (B) such consideration is at least equal to the Fair Market
Value of the Capital Stock being sold, transferred or otherwise disposed of (a
“Permitted GP Equity Transfer”, and as well as Permitted MLP Asset Transfers,
Permitted MLP Equity Transfers and Permitted LP Transfers, also referred to as a
“Permitted MLP Transfer”);

in each case provided that (1) at the time of such Permitted MLP Transfer and
immediately after giving effect thereto no Borrowing Base Deficiency or Event of
Default then exists; (2) immediately following such Permitted MLP Transfer,
(X) the Borrowing Base is adjusted to reflect the Permitted MLP Transfer and the
Borrower’s or the applicable Restricted Subsidiary’s retained Capital Stock in
the Permitted MLP, Permitted LP or Permitted GP, as applicable, and (Y) the
Borrower or relevant Restricted Subsidiary pledges all of the Capital Stock
owned by it in any related Permitted MLP Holdco to the Administrative Agent to
secure the Indebtedness; provided that Capital Stock that constitute margin
stock within the meaning of Regulation U shall only be pledged upon the request
of the Administrative Agent and in compliance with the requirements of
Regulation U.

(g) sales and other dispositions of Properties not regulated by Section 9.12(a)
to (f) having a Fair Market Value not to exceed $10,000,000 during any period
between two Scheduled Redetermination Dates, provided that, if a Borrowing Base
Deficiency results from any such sale or disposition, the cash portion of the
consideration shall be an amount at least sufficient to pay such Borrowing Base
Deficiency under Section 3.04(c)(iv).

 

93



--------------------------------------------------------------------------------

Section 9.13 Environmental Matters. The Borrower will not, and will not permit
any Restricted Subsidiary to, cause or permit any of its Property to be in
violation of, or do anything or permit anything to be done which will subject
any such Property to a Release or threatened Release of Hazardous Materials,
exposure to any Hazardous Materials, or to any Remedial Work under any
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations, Release or threatened Release, exposure, or
Remedial work could reasonably be expected to have a Material Adverse Effect.

Section 9.14 Transactions with Affiliates.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into, make, amend or conduct any
transaction (including making a payment to, the purchase, sale, lease or
exchange of any property or the rendering of any service), contract, agreement
or understanding with or for the benefit of any Affiliate of the Borrower (an
“Affiliate Transaction”) unless:

(i) the terms of such Affiliate Transaction are no less favorable to the
Borrower or such Restricted Subsidiary, as the case may be, than those that
might reasonably have been obtained in a comparable transaction at the time of
such transaction in arm’s-length dealings with a Person who is not an Affiliate
of the Borrower or such Restricted Subsidiary;

(ii) if such Affiliate Transaction involves an aggregate consideration in excess
of $15,000,000, the terms of such transaction have been approved by a majority
of the disinterested members of the Board of Directors of the Borrower (and such
majority determines that such Affiliate Transaction satisfies the criteria in
clause (i) above); and

(iii) if such Affiliate Transaction involves an aggregate consideration in
excess of $50,000,000, the Borrower has received a written opinion from an
independent investment banking, accounting or appraisal firm of nationally
recognized standing that such Affiliate Transaction is fair, from a financial
standpoint, to the Borrower or such Restricted Subsidiary or is not materially
less favorable than those that could reasonably be expected to be obtained in a
comparable transaction at such time on an arm’s-length basis from a Person that
is not an Affiliate; provided, that with respect to any operating, management or
other agreement entered into between the Borrower or any Restricted Subsidiary
and an Infrastructure Subsidiary at the time such Infrastructure Subsidiary is
an Unrestricted Subsidiary, the terms of such agreement need only comply with
clauses (i) and (ii) of this Section 9.14(a).

(b) Section 9.14(a) will not apply to:

(i) any Investment or Restricted Payment permitted by this Agreement;

(ii) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment or severance
agreements and other compensation arrangements, options to purchase securities
of the Borrower, restricted stock plans, long-term incentive plans, stock
appreciation rights plans, participation plans or

 

94



--------------------------------------------------------------------------------

similar employee benefits plans and/or indemnity provided on behalf of
directors, officers and employees approved by the Borrower;

(iii) loans or advances to employees, officers or directors in the ordinary
course of business of the Borrower or any of its Restricted Subsidiaries;

(iv) advances to or reimbursements of employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business of the Borrower or any of its Restricted Subsidiaries;

(v) any transaction between the Borrower and a Restricted Subsidiary or between
Restricted Subsidiaries and guarantees issued by the Borrower or a Restricted
Subsidiary for the benefit of the Borrower or a Restricted Subsidiary, as the
case may be, not otherwise prohibited;

(vi) any transaction with a Joint Venture or similar entity which would
constitute an Affiliate Transaction solely because the Borrower or a Restricted
Subsidiary owns, directly or indirectly, any Capital Stock in or otherwise
controls such Joint Venture or similar entity;

(vii) the issuance or sale of any Capital Stock (other than Disqualified Capital
Stock) of the Borrower or the receipt by the Borrower of any capital
contribution from its shareholders;

(viii) indemnities of officers, directors and employees of the Borrower or any
of its Restricted Subsidiaries required or permitted by bylaw or statutory
provisions and any employment agreement or other employee compensation plan or
arrangement entered into in the ordinary course of business by the Borrower or
any of its Restricted Subsidiaries;

(ix) the payment of reasonable compensation and fees paid to, and indemnity
provided on behalf of, officers, directors or employees of the Borrower or any
Restricted Subsidiary;

(x) the performance of obligations of the Borrower or any of its Restricted
Subsidiaries under the terms of any agreement to which the Borrower or any of
its Restricted Subsidiaries is a party as of or on the date hereof, as these
agreements may be amended, modified, supplemented, extended or renewed from time
to time; provided, however, that any future amendment, modification, supplement,
extension or renewal entered into after the date hereof will be permitted to the
extent that its terms are not materially more disadvantageous, taken as a whole,
to the holders of the Notes than the terms of the agreements in effect on the
date hereof;

(xi) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement which are materially no
less favorable to the Borrower and its Restricted Subsidiaries than those that
would have been obtained in a comparable transaction with an unrelated Person,
in the reasonable determination of the

 

95



--------------------------------------------------------------------------------

Borrower or the senior management thereof, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party;

(xii) transactions with a Person (other than an Unrestricted Subsidiary) that is
an Affiliate of the Borrower solely because the Borrower owns, directly or
through a Restricted Subsidiary, Capital Stock in such Person; and

(xiii) pledges of Capital Stock of Unrestricted Subsidiaries of the Borrower for
the benefit of lenders to Unrestricted Subsidiaries of the Borrower.

Section 9.15 Subsidiaries. The Borrower will not, and will not permit any
Restricted Subsidiary to, create or acquire any additional Restricted Subsidiary
unless the Borrower gives written notice to the Administrative Agent of such
creation or acquisition and complies with Section 8.14(b), and Section 8.14(c).

Section 9.16 Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any Restricted Subsidiary to, create, incur,
assume or suffer to exist any contract, agreement or understanding (other than
this Agreement, the Security Instruments or the Indenture and agreements
evidencing Non-Recourse Debt, but then only on the Property subject to the Liens
securing such Debt) which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders to secure the Indebtedness or restricts
any Restricted Subsidiary from paying dividends or making distributions to the
Borrower or any Guarantor, or which requires the consent of or notice to other
Persons in connection therewith.

Section 9.17 Swap Agreement.

(a) The Borrower will not, and will not permit any Subsidiary to, enter into any
Swap Agreements with any Person other than (i) Swap Agreements in respect of
commodities (A) with an Approved Counterparty, (B) the notional volumes for
which (when aggregated with other commodity Swap Agreements then in effect other
than puts, floors and basis differential swaps on volumes already hedged
pursuant to other Swap Agreements) do not exceed, as of the date such Swap
Agreement is executed, 85% of the reasonably anticipated projected production
from Oil and Gas Properties which are proved, developed and producing as of the
date such Swap Agreement is entered, for each month (other than August,
September and October solely with respect to Oil and Gas Properties located in
the Gulf of Mexico) during the period for which such Swap Agreement is in effect
for each of crude oil and natural gas, calculated separately; provided that
during the months of August, September and October solely with respect to Oil
and Gas Properties located in the Gulf of Mexico, the notional volumes for such
Swap Agreements (when aggregated with other commodity Swap Agreements then in
effect other than puts, floors and basis differential swaps on volumes already
hedged pursuant to other Swap Agreements) shall not exceed, as of the date such
Swap Agreement is executed, 50% of the reasonably anticipated projected
production from Oil and Gas Properties which are proved, developed and producing
as of the date such Swap Agreement is entered for each such month for each of
crude oil and natural gas, calculated separately, and (C) the tenor of which is
not more than 60 months from the date such Swap Agreement is executed, and
(ii) Swap Agreements in respect of interest rates with an Approved Counterparty,
as follows: (A) Swap Agreements

 

96



--------------------------------------------------------------------------------

effectively converting interest rates from fixed to floating, the notional
amounts of which (when aggregated with all other Swap Agreements of the Borrower
and its Subsidiaries then in effect effectively converting interest rates from
fixed to floating) do not exceed 75% of the then outstanding principal amount of
the Borrower’s Debt for borrowed money which bears interest at a fixed rate and
(B) Swap Agreements effectively converting interest rates from floating to
fixed, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and its Subsidiaries then in effect effectively
converting interest rates from floating to fixed) do not exceed 75% of the then
outstanding principal amount of the Borrower’s Debt for borrowed money which
bears interest at a floating rate. For the avoidance of doubt, Swap Agreements
entered into as of the Effective Date and disclosed on Schedule 7.20 hereto
shall not be included in the calculation of the 85% and 50% limits set forth in
this Section 9.17(a).

(b) The Borrower shall maintain the hedge positions established by any Swap
Agreements used in determining any Borrowing Base during the periods of such
Swap Agreements; provided that, if the Borrower sells, assigns, terminates or
unwinds any such Swap Agreements and the effect of such action (when taken
together with any other Swap Agreement executed contemporaneously with the
taking of such action) has the effect of cancelling the positions under such
Swap Agreements, then the Borrower shall provide the Administrative Agent
written notice of such termination and the Borrowing Base shall be adjusted in
accordance with Section 2.07(e) .

(c) The Borrower shall not enter into any Swap Agreement for speculative
purposes. It is understood that for purposes of this Section 9.17, the following
Swap Agreements shall not be deemed speculative or entered into for speculative
purposes: (i) any commodity Swap Agreement intended, at inception of execution,
to hedge or manage any of the risks related to existing and or forecasted
Hydrocarbon production of the Borrower or its Restricted Subsidiaries (whether
or not contracted) and (ii) any Swap Agreement intended, at inception of
execution, (A) to hedge or manage the interest rate exposure associated with any
debt securities, debt facilities or leases (existing or forecasted) of the
Borrower or its Restricted Subsidiaries, (B) for foreign exchange or currency
exchange management, (C) to manage commodity portfolio exposure associated with
changes in interest rates or (D) to hedge any exposure that the Borrower or its
Restricted Subsidiaries may have to counterparties under other Swap Agreements
such that the combination of such Swap Agreements is not speculative taken as a
whole.

Section 9.18 Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Debt of Unrestricted Subsidiaries.

(a) Schedule 7.14 sets forth all the Restricted Subsidiaries. Unless designated
as an Unrestricted Subsidiary on Schedule 7.14 as of the date hereof or
thereafter, assuming compliance with Section 9.18(b), any Person that becomes a
Subsidiary of the Borrower or any of its Restricted Subsidiaries shall be
classified as a Restricted Subsidiary.

(b) The Borrower may designate any Subsidiary (including any newly acquired or
newly formed Subsidiary or a Person becoming a Subsidiary through merger or
consolidation or Investment therein) to be an Unrestricted Subsidiary only if
(1) such Subsidiary is an Infrastructure Subsidiary and substantially
concurrently with such designation such Infrastructure Subsidiary (or any
Infrastructure Subsidiary owned by it, directly or indirectly

 

97



--------------------------------------------------------------------------------

through one or more subsidiaries) receives debt and/or equity financing from a
third party that is not the Borrower, a Restricted Subsidiary of the Borrower or
an Affiliate of the Borrower or any Restricted Subsidiary, or (2) such
Subsidiary satisfies the following requirements:

(i) such Subsidiary or any of its subsidiaries does not own any Capital Stock or
Debt of or have any Investment in, or own or hold any Lien on any property of,
any other subsidiary of the Borrower which is not a subsidiary of the subsidiary
to be so designated or otherwise an Unrestricted Subsidiary;

(ii) all the Debt of such Subsidiary and its subsidiaries shall, at the date of
designation, and will at all times thereafter, consist of Non-Recourse Debt;

(iii) on the date of such designation, such designation and the Investment of
the Borrower or the Restricted Subsidiary in such Subsidiary complies with
Section 9.04(a);

(iv) such Subsidiary is a Person with respect to which neither the Borrower nor
any of its Restricted Subsidiaries has any direct or indirect obligation:

(A) to subscribe for additional Capital Stock of such Person; or

(B) to maintain or preserve such Person’s financial condition or to cause such
Person to achieve any specified levels of operating results;

(v) on the date such Subsidiary is designated an Unrestricted Subsidiary, such
Subsidiary is not a party to any agreement, contract, arrangement or
understanding with the Borrower or any Restricted Subsidiary with terms
substantially less favorable to the Borrower than those that might have been
obtained from Persons who are not Affiliates of the Borrower; and

(vi) prior, and after giving effect, to such designation, neither a Default nor
a Borrowing Base deficiency would exist.

(c) Any such designation by the Borrower shall be evidenced by written notice to
the Administrative Agent giving effect to such designation and a certificate of
Financial Officer certifying that such designation complies with the foregoing
conditions. If, at any time, any Unrestricted Subsidiary would fail to meet the
foregoing requirements as an Unrestricted Subsidiary, it shall thereafter cease
to be an Unrestricted Subsidiary for purposes of this Agreement and any Debt of
such Subsidiary shall be deemed to be Incurred as of such date.

(d) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that immediately after giving effect to such designation,
no Default or Event of Default shall have occurred and be continuing or would
occur as a consequence thereof.

 

98



--------------------------------------------------------------------------------

ARTICLE X

Events of Default; Remedies

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five days.

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with any Loan Document
or any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
(other than projections) furnished pursuant to or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made.

(d) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 8.01(i),
Section 8.01(l), Section 8.02, Section 8.03, Section 8.14 or in Article IX.

(e) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or
any other Loan Document, and such failure shall continue unremedied for a period
of 30 days after the earlier to occur of (A) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) or (B) a Responsible Officer of the Borrower or such Restricted
Subsidiary otherwise becoming aware of such default.

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable.

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any Restricted Subsidiary to make
an offer in respect thereof.

 

99



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered.

(i) the Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; or any stockholder of the Borrower
shall make any request or take any action for the purpose of calling a meeting
of the stockholders of the Borrower to consider a resolution to dissolve and
wind-up the Borrower’s affairs.

(j) the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due.

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding) and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed.

(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby on
any of the collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or the Borrower or any Restricted
Subsidiary or any of their Affiliates shall so state in writing.

(m) the Intercreditor Agreement, after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, ceases to be in full force
and effect and valid, binding and enforceable in accordance with its terms
against the Borrower, any party thereto or any holder of the Liens subordinated
thereby, or shall be repudiated by any of them, or be amended, modified or
supplemented to cause the Liens securing the obligations of the Second Lien
Notes to be senior or pari passu in priority to the Liens securing the
obligations of this Agreement.

 

100



--------------------------------------------------------------------------------

(n) a Change in Control shall occur.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Majority Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Notes and the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
and the Guarantors accrued hereunder and under the Notes and the other Loan
Documents (including, without limitation, the payment of cash collateral to
secure the LC Exposure as provided in Section 2.08(i)), shall become due and
payable immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor; and in case of an Event of
Default described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the
Commitments shall automatically terminate and the Notes and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Borrower and the Guarantors accrued hereunder and
under the Notes and the other Loan Documents (including, without limitation, the
payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(i)), shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c) Notwithstanding the foregoing, other than for purposes of Section 6.02, no
Event of Default shall result from the failure to maintain the financial
covenants set forth in Section 9.01(a), Section 9.01(b) or Section 9.01(c) if,
at the time of such failure, no Loans or Letters of Credit constituting
Indebtedness are outstanding; provided, that:

(i) all fees under Section 3.05(a) shall continue to accrue following any such
failure to maintain the financial covenants set forth in Section 9.01(a),
Section 9.01(b) or Section 9.01(c);

(ii) any such failure to maintain the financial covenants set forth in
Section 9.01(a), Section 9.01(b) or Section 9.01(c) will result in an Event of
Default solely for purposes of Section 6.02 and the waiver of such Event of
Default under Section 6.02 will require the written consent of each Lender; and

(iii) the exception to the requirement to maintain the financial covenants under
Section 9.01(a), Section 9.01(b) or Section 9.01(c) provided by this
Section 10.02(c) will terminate on March 31, 2011.

 

101



--------------------------------------------------------------------------------

(d) Except as otherwise provided in Section 4.03, all proceeds realized from the
liquidation or other disposition of collateral or otherwise received after
maturity of the Notes, whether by acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of principal outstanding on the Loans and
Indebtedness referred to in Clause (b) of the definition of Indebtedness owing
to a Lender or an Affiliate of a Lender and in Clause (c) under Treasury
Management Agreements;

(v) fifth, pro rata to any other Indebtedness;

(vi) sixth, to serve as cash collateral to be held by the Administrative Agent
to secure the LC Exposure; and

(vii) seventh, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by the Intercreditor Agreement or any Governmental Requirement.

ARTICLE XI

The Agents

Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall have no duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is

 

102



--------------------------------------------------------------------------------

communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or under any other Loan Document or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or as to those conditions
precedent expressly required to be to the Administrative Agent’s satisfaction,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of the Borrower and its Subsidiaries or any
other obligor or guarantor, or (vii) any failure by the Borrower or any other
Person (other than itself) to perform any of its obligations hereunder or under
any other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein. For
purposes of determining compliance with the conditions specified in Article VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, then the Administrative Agent shall take
such action with respect to such Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities) described in this
Section 11.03, provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. If a Default
has occurred and is continuing, neither the

 

103



--------------------------------------------------------------------------------

Syndication Agent nor the Documentation Agent shall have any obligation to
perform any act in respect thereof. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Majority Lenders or the Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 12.02), and otherwise the Administrative Agent shall not be liable for
any action taken or not taken by it hereunder or under any other Loan Document
or under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and the Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.

Section 11.05 Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 11.06 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders, the Issuing Bank and the Borrower, and the Administrative Agent may
be removed at any time with or without cause by the Majority Lenders. Upon any
such resignation or removal, the Majority Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation or removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers,

 

104



--------------------------------------------------------------------------------

privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Agent’s resignation hereunder, the provisions of this Article XI and
Section 12.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.

Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.

Section 11.08 No Reliance.

(a) Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, any other Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and each other Loan Document
to which it is a party. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder. The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent or the Arrangers shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Agent or any of its Affiliates. In this
regard, each Lender acknowledges that Vinson & Elkins L.L.P. is acting in this
transaction as special counsel to the Administrative Agent only, except to the
extent otherwise expressly stated in any legal opinion or any Loan Document.
Each other party hereto will consult with its own legal counsel to the extent
that it deems necessary in connection with the Loan Documents and the matters
contemplated therein.

(b) The Lenders acknowledge that the Administrative Agent and the Arrangers are
acting solely in administrative capacities with respect to the structuring and
syndication of this facility and have no duties, responsibilities or liabilities
under this Agreement and the other Loan Documents other than their
administrative duties, responsibilities and liabilities specifically as set
forth in the Loan Documents and in their capacity as Lenders hereunder. In
structuring, arranging or syndicating this facility, each Lender acknowledges
that the Administrative Agent and/or Arrangers may be an agent or lender under
these Notes, the Second Lien Notes, other loans or other securities and waives
any existing or future conflicts of

 

105



--------------------------------------------------------------------------------

interest associated with the their role in such other debt instruments. If in
its administration of this facility or any other debt instrument, the
Administrative Agent determines (or is given written notice by any Lender that a
conflict exists), then it shall eliminate such conflict within 90 days or resign
pursuant to Section 11.06 and shall have no liability for action taken or not
taken while such conflict existed.

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10 Authority of Administrative Agent to Release Collateral and
Release or Subordinate Liens. Each Lender and the Issuing Bank hereby authorizes
the Administrative Agent to release or subordinate, to the rights of the
transferee of any such collateral, its Liens against any collateral that is
permitted to be sold or released pursuant to the terms of the Loan Documents.
Each Lender and the Issuing Bank hereby authorizes the Administrative Agent to
execute and deliver to the Borrower, at the Borrower’s sole cost and expense,
any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with any sale or
other disposition of Property to the extent such

 

106



--------------------------------------------------------------------------------

sale or other disposition is permitted by the terms of Section 9.12 or is
otherwise authorized by the terms of the Loan Documents.

Section 11.11 The Arrangers, the Syndication Agent and the Documentation Agent.
The Arrangers, the Syndication Agent and the Documentation Agent shall have no
duties, responsibilities or liabilities under this Agreement and the other Loan
Documents other than their duties, responsibilities and liabilities in their
capacity as Lenders hereunder.

ARTICLE XII

Miscellaneous

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 4600 Post Oak Place, Suite 200, Houston, Texas
77027-9726, Attention of Chief Financial Officer (Telecopy No. 713-622-6829);

(ii) if to the Administrative Agent or to JPMorgan Chase Bank, N.A., as the
Issuing Bank, to JPMorgan Chase Bank, N.A., Mid-Corp Loan Administration, 10
South Dearborn, Floor 07, Chicago, IL 60603-2003, Attention of Teresita R. Siao
(Facsimile No. 312-385-7096), with a copy to JPMorgan Chase Bank, N.A., 712 Main
Street, Floor 8 South, Houston, TX 77002, Attention of Jack D. Smith (Facsimile
No. 713-216-7770); and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article 2.08(i), Article IV and Article V unless
otherwise agreed by the Administrative Agent and the applicable Lender. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, any other Agent, the
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with

 

107



--------------------------------------------------------------------------------

respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
any other Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Majority Lenders; provided that no such agreement shall (i) increase the
Commitment or the Maximum Credit Amount of any Lender without the written
consent of such Lender, (ii) increase the Borrowing Base without the written
consent of each Lender, decrease or maintain the Borrowing Base without the
consent of the Required Lenders, or modify Section 2.07 in any manner without
the consent of each Lender; provided that a Scheduled Redetermination may be
postponed by the Required Lenders, (iii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, or reduce any other Indebtedness hereunder or under any other
Loan Document, without the written consent of each Lender affected thereby,
(iv) postpone the scheduled date of payment or prepayment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or any other Indebtedness hereunder or under any other Loan
Document, or reduce the amount of, waive or excuse any such payment, or postpone
or extend the Termination Date without the written consent of each Lender
affected thereby, (v) change Section 4.01(b) or Section 4.01(c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (vi) waive or amend Section 3.04(b),
Section 6.01, Section 8.14, Section 10.02(d) or Section 12.14 without the
written consent of each Lender, (vii) release any Guarantor (except as set forth
in the Guarantee and Collateral Agreement), release all or substantially all of
the collateral (other than as provided in Section 11.10), or reduce the
percentage set forth in Section 8.14(a) without the written consent of each
Lender, (viii) change any of the provisions of this Section 12.02(b) or the
definitions of “Required Lenders” or “Majority Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any other Agent, or the Issuing Bank hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent, such other Agent or the Issuing Bank, as the case may be, or (ix) waive
any failure to maintain the financial covenants set forth in Section 9.01(a),
Section 9.01(b) or Section 9.01(c) during the period ending March 31, 2011
without the written

 

108



--------------------------------------------------------------------------------

consent of each Lender. Notwithstanding the foregoing, any supplement to
Schedule 7.14 (Subsidiaries) shall be effective simply by delivering to the
Administrative Agent a supplemental schedule clearly marked as such and, upon
receipt, the Administrative Agent will promptly deliver a copy thereof to the
Lenders.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Arrangers and their Affiliates, including, without
limitation, the reasonable fees, charges and disbursements of counsel and other
outside consultants for the Administrative Agent, the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses, and the cost
of environmental invasive and non-invasive assessments and audits and surveys
and appraisals, in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration (both before and after the execution hereof and including advice
of counsel to the Administrative Agent as to the rights and duties of the
Administrative Agent and the Lenders with respect thereto) of this Agreement and
the other Loan Documents and any amendments, modifications or waivers of or
consents related to the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
costs, expenses, Taxes, assessments and other charges incurred by any Agent or
any Lender in connection with any filing, registration, recording or perfection
of any security interest contemplated by this Agreement or any Security
Instrument or any other document referred to therein, (iii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iv) all reasonable out-of-pocket expenses incurred by
any Agent, the Issuing Bank or any Lender, including, without limitation, the
fees, charges and disbursements of any counsel for any Agent, the Issuing Bank
or any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement or any other Loan Document, including, without
limitation, its rights under this Section 12.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including, without limitation, all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGERS, THE ISSUING BANK AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF ANY CLAIM, LITIGATION,
PROCEEDING OR INVESTIGATION, INCLUDING ANY CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING BROUGHT BY THE BORROWER OR ANY SUBSIDIARY, RELATING TO:

(i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE
BORROWER OR

 

109



--------------------------------------------------------------------------------

ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS
AGREEMENT, (iii) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (iv) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (v) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR OPERATIONS, INCLUDING, THE
PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS ON OR AT
ANY OF THEIR PROPERTIES, (vi) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR
ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY
SUBSIDIARY, (vii) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL,
GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR
ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR
OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (viii) ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
(ix) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE
LOAN DOCUMENTS, OR (x) ANY CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH
INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING, WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILFUL MISCONDUCT OF SUCH INDEMNITEE.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, the Arrangers or the Issuing Bank under Section 12.03(a) or
(b), each Lender severally agrees to pay to such Agent, the Arrangers or the
Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, the Arrangers or the
Issuing Bank in its capacity as such.

 

110



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

(e) All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)(i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required if
such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund or,
if an Event of Default has occurred and is continuing, is to any other assignee;
and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no

 

111



--------------------------------------------------------------------------------

such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits and subject to
the obligations of Section 5.01, Section 5.02, Section 5.03 and Section 12.03).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 12.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice. In connection with any
changes to the Register, if necessary, the Administrative Agent will reflect the
revisions on Annex I and forward a copy of such revised Annex I to the Borrower,
the Issuing Bank and each Lender.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall

 

112



--------------------------------------------------------------------------------

be effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 12.04(b).

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 12.02 that
affects such Participant. In addition such agreement must provide that the
Participant be bound by the provisions of Section 12.03. Subject to
Section 12.04(c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 4.01(c) as
though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (which consent, if any, expressly acknowledges any
additional obligations of the Borrower in respect of Indemnified Taxes or Other
Taxes). A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 5.03 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 5.03(e) as though it were a
Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.04(d) shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(e) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the

 

113



--------------------------------------------------------------------------------

Guarantors to file a registration statement with the SEC or to qualify the Loans
under the “Blue Sky” laws of any state.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and Article XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

(b) To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT

 

114



--------------------------------------------------------------------------------

ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
Restricted Subsidiary against any of and all the obligations of the Borrower or
any Restricted Subsidiary owed to such Lender now or hereafter existing under
this Agreement or any other Loan Document, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The rights of each
Lender under this Section 12.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its Affiliates may have.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A

 

115



--------------------------------------------------------------------------------

PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE
HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or any self-regulatory authority,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any Swap Agreement relating to the Borrower and its

 

116



--------------------------------------------------------------------------------

obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 12.11 or (ii) becomes available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower. For the purposes of this Section 12.11, “Information” means all
information received from the Borrower or any Restricted Subsidiary relating to
the Borrower or any Restricted Subsidiary and their businesses, other than any
such information that is available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Borrower or
a Restricted Subsidiary; provided that, in the case of information received from
the Borrower or any Restricted Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 12.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of New York or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (ii) in the event that the maturity of the Notes is accelerated
by reason of an election of the holder thereof resulting from any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Lender may never include more than the maximum amount
allowed by such applicable law, and excess interest, if any, provided for in
this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans evidenced by the Notes until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (i) the
amount of interest payable to any Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender

 

117



--------------------------------------------------------------------------------

computed at the Highest Lawful Rate applicable to such Lender, then the amount
of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 Collateral Matters; Swap Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any collateral
securing the Indebtedness shall also extend to and be available to those Lenders
or their Affiliates which are counterparties to any Swap Agreement with the
Borrower or any of its Subsidiaries on a pro rata basis in respect of any
obligations of the Borrower or any of its Subsidiaries which arise under any
such Swap Agreement while such Person or its Affiliate is a Lender, but only
while such Person or its Affiliate is a Lender, including any Swap Agreements
between such Persons in existence prior to the date hereof; provided that if a
Person or its Affiliate ceases to be a Lender solely because the Revolving
Credit Exposures have been paid in full and the Commitments terminated, then the
Liens securing such Swap Agreements shall continue in favor of such Person until
those obligations are paid in full in cash or otherwise expire or are
terminated. No Lender or any Affiliate of a Lender shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any such Swap Agreements.

Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialsman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
the Issuing Bank or any Lender for any reason whatsoever. There are no third
party beneficiaries.

 

118



--------------------------------------------------------------------------------

Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

[SIGNATURES BEGIN ON NEXT PAGE]

 

119



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

ATP OIL & GAS CORPORATION By:   /s/ Leland E. Tate   Leland E. Tate   President

 

SIGNATURE PAGE – ATP CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:   /s/ Robert Traband   Robert Traband   Executive Director

 

SIGNATURE PAGE – ATP CREDIT AGREEMENT



--------------------------------------------------------------------------------

CS SECURITIES (USA) LLC, as Syndication

Agent

By:   /s/ James S. Finch Name:   James S. Finch Title:   Managing Director

 

SIGNATURE PAGE – ATP CREDIT AGREEMENT



--------------------------------------------------------------------------------

NATIXIS, as Documentation Agent By:   /s/ Liana Tchernysheva Name:   Liana
Tchernysheva Title:   Director

 

/s/ Timothy L. Polvado Timothy L. Polvado Senior Managing Director

 

SIGNATURE PAGE – ATP CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:   /s/ Robert Traband   Robert Traband  
Executive Director

 

SIGNATURE PAGE – ATP CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLAND

BRANCH, as Lender

By:   /s/ Nupur Kumar Name:   Nupur Kumar Title:   Vice President By:   /s/
Lynne-Marie Paquette Name:   Lynne-Marie Paquette Title:   Associate

 

SIGNATURE PAGE – ATP CREDIT AGREEMENT



--------------------------------------------------------------------------------

NATIXIS, as Lender By:   /s/ Liana Tchernysheva Name:   Liana Tchernysheva
Title:   Director

 

/s/ Timothy L. Polvado Timothy L. Polvado Senior Managing Director

 

SIGNATURE PAGE – ATP CREDIT AGREEMENT



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender

   Applicable
Percentage     Maximum
Credit Amount

JPMorgan Chase Bank, N.A.

   37.5000 %    $ 37,500,000

Credit Suisse

   37.5000 %    $ 37,500,000

Natixis

   25.000 %    $ 25,000,000             

TOTAL

   100.0000 %    $ 100,000,000.00



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

$[            ]                                                       
                                         
                                         
                        [                     ], 20[    ]

FOR VALUE RECEIVED, ATP Oil & Gas Corporation, a Texas corporation (the
“Borrower”), hereby promises to pay to the order of [            ] (the
“Lender”), at the principal office of JPMorgan Chase Bank, N.A. (the
“Administrative Agent”), at [            ], the principal sum of [            ]
Dollars ($[            ]) (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Loans made by the Lender to the Borrower under
the Credit Agreement, as hereinafter defined), in lawful money of the United
States of America and in immediately available funds, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount of each such Loan, at such office, in like money and
funds, for the period commencing on the date of such Loan until such Loan shall
be paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender. Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

This Note is one of the Notes referred to in the Credit Agreement dated as of
April [ ], 2010 among the Borrower, the Administrative Agent, and the other
agents and lenders signatory thereto (including the Lender), and evidences Loans
made by the Lender thereunder (such Credit Agreement as the same may be amended,
supplemented or restated from time to time, the “Credit Agreement”). Capitalized
terms used in this Note have the respective meanings assigned to them in the
Credit Agreement.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents. The Credit Agreement provides
for the acceleration of the maturity of this Note upon the occurrence of certain
events, for prepayments of Loans upon the terms and conditions specified therein
and other provisions relevant to this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

ATP OIL & GAS CORPORATION By:     Name:     Title:    

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[                    ], 20[    ]

ATP Oil & Gas Corporation, a Texas corporation (the “Borrower”), pursuant to
Section 2.03 of the Credit Agreement dated as of April 23, 2010 (together with
all amendments, restatements, supplements or other modifications thereto, the
“Credit Agreement”) among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent and the other agents and lenders (the “Lenders”) which are
or become parties thereto (unless otherwise defined herein, each capitalized
term used herein is defined in the Credit Agreement), hereby requests a
Borrowing as follows:

 

(i) Aggregate amount of the requested Borrowing is $[                    ];

(ii) Date of such Borrowing is [                    ], 20[    ];

(iii) Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];

(iv) In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [                    ];

(v) Effective Borrowing Base on the date is $[            ];

(vi) Total Revolving Credit Exposures (without regard to the requested
borrowing) on the date is $[                    ]; and

(vii) Pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing) is $[                    ]; and

(viii) Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                                 ]

[                                 ]

[                                 ]

[                                 ]

[                                 ]

 

Exhibit B



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement.

 

ATP OIL & GAS CORPORATION By:     Name:     Title:    

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[                    ], 20[    ]

ATP Oil & Gas Corporation, a Texas corporation (the “Borrower”), pursuant to
Section 2.04 of the Credit Agreement dated as of April 23, 2010 (together with
all amendments, restatements, supplements or other modifications thereto, the
“Credit Agreement”) among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent and the other agents and lenders (the “Lenders”) which are
or become parties thereto (unless otherwise defined herein, each capitalized
term used herein is defined in the Credit Agreement), hereby makes an Interest
Election Request as follows:

(i) The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is [            ];

(ii) The effective date of the election made pursuant to this Interest Election
Request is [            ], 20[    ];[and]

(iii) The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and]

[(iv) [If the resulting Borrowing is a Eurodollar Borrowing] The Interest Period
applicable to the resulting Borrowing after giving effect to such election is
[            ]].

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

 

ATP OIL & GAS CORPORATION By:     Name:     Title:    

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he/she is the [            ] of ATP Oil &
Gas Corporation, a Texas corporation (the “Borrower”), and that as such he/she
is authorized to execute this certificate on behalf of the Borrower. With
reference to the Credit Agreement dated as of April 23, 2010 (together with all
amendments, restatements, supplements or other modifications thereto being the
“Credit Agreement”) among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents and lenders (the “Lenders”) which are
or become a party thereto, and such Lenders, the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Agreement unless otherwise specified):

(a) The representations and warranties of the Borrower and the Guarantors
contained in Article VII of the Credit Agreement and in the other Loan Documents
executed on the Effective Date are true and correct on and as of the date
hereof, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date
hereof, such representations and warranties are true and correct as of such
specified earlier date.

(b) As of the date hereof and immediately after giving effect to any Borrowing
or issuance of a Letter of Credit on the date hereof, no event, development or
circumstance has occurred or exists that has resulted in, or could reasonably be
expected to have, a Material Adverse Effect.

(c) The Borrower has received all consents and approvals required by
Section 7.03 of the Credit Agreement.

(d) At the time of and immediately after giving effect to any Borrowing or any
issuance of any Letter of Credit on the date hereof, no Default has occurred and
is continuing.

(e) After giving effect to the Transactions on the Effective Date, each of the
Loan Parties is Solvent, and the Loan Parties, taken as a whole, are Solvent.

EXECUTED AND DELIVERED this      day of April, 2010.

 

ATP OIL & GAS CORPORATION By:     Name:     Title:    

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

SECURITY INSTRUMENTS

 

1. Guarantee and Collateral Agreement dated as of April 23, 2010 among ATP Oil &
Gas Corporation the subsidiaries of ATP Oil & Gas Corporation identified therein
and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

2. Act of Mortgage, Security Agreement, Financing Statement, Fixture Filing and
Assignment of Production dated as of April 23, 2010 from ATP Oil & Gas
Corporation to JPMorgan Chase Bank, N.A., as Administrative Agent

 

3. Financing Statement in respect of Item 2.

 

4. UK Pledge Agreement

 

5. Patent Security Agreement dated as of April 23, 2010 among ATP Oil & Gas
Corporation and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

6. Copyright Security Agreement dated as of April 23, 2010 among ATP Oil & Gas
Corporation and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

   Assignor:   

2.

   Assignee:          [and is an Affiliate/Approved Fund of [identify Lender]1]

3.

   Borrower:    ATP Oil & Gas Corporation

4.

   Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement

5.

   Credit Agreement:    The Credit Agreement dated as of April 23, 2010 among
ATP Oil & Gas Corporation, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents and lenders parties thereto

 

1

Select as applicable.

 

Exhibit F



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Commitment Assigned

   Aggregate Amount of
Commitment/Loans  for
all Lenders    Amount of
Commitment/Loans
Assigned    Percentage Assigned  of
Commitment/Loans2    $                 $                 %    $      $      %   
$      $      %

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:     Title:   ASSIGNEE [NAME OF ASSIGNEE] By:    
Title:  

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit F



--------------------------------------------------------------------------------

ANNEX 1

[Credit Agreement dated as of April 23, 2010

among ATP Oil & Gas Corporation, JPMorgan Chase Bank, N.A., as Administrative
Agent,

and the other agents and lenders parties thereto]3

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.04 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3

Describe Credit Agreement at option of Administrative Agent.

 

Exhibit F



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF MAXIMUM CREDIT AMOUNT INCREASE CERTIFICATE

[                    ], 20[    ]

 

To: JPMorgan Chase Bank, N.A.,

     as Administrative Agent

The Borrower, the Administrative Agent and certain Lenders have heretofore
entered into a Credit Agreement, dated as of April 23, 2010, (together with all
amendments, restatements, supplements or other modifications thereto, the
“Credit Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meaning given to such terms in the Credit Agreement.

This Commitment Increase Certificate is being delivered pursuant to
Section 2.06(c)(ii)(E) of the Credit Agreement.

Please be advised that the undersigned Lender has agreed (a) to increase its
Commitment under the Credit Agreement effective [                    ], 20[    ]
from $[            ] to $[            ] and (b) that it shall continue to be a
party in all respect to the Credit Agreement and the other Loan Documents. The
Borrower shall pay the fee payable to the Administrative Agent pursuant to
Section 2.06(c)(ii)(E) of the Credit Agreement.

Very truly yours,

 

ATP OIL & GAS CORPORATION By:     Name:   Title:  

 

Exhibit G-1



--------------------------------------------------------------------------------

Accepted and Agreed:

JPMorgan Chase Bank, N.A.

    as Administrative Agent

By:     Name:   Title:   Accepted and Agreed: [Lender] By:     Name:   Title:  

 

Exhibit G-1



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF ADDITIONAL LENDER CERTIFICATE

[                    ], 20[__]

 

To: JPMorgan Chase Bank, N.A.,

   as Administrative Agent

The Borrower, the Administrative Agent and certain Lenders have heretofore
entered into a Credit Agreement, dated as of April 23, 2010, (together with all
amendments, restatements, supplements or other modifications thereto, the
“Credit Agreement”). Capitalized terms not otherwise defined herein shall have
the meaning given to such terms in the Credit Agreement.

This Additional Lender Certificate is being delivered pursuant to
Section 2.06(c)(ii)(F) of the Credit Agreement.

Please be advised that [                    ] has agreed, and does hereby agree,
(a) to become a Lender under the Credit Agreement effective
[                    ] with a Commitment of [                    ] and (b) that
it shall be a party in all respects to, and bound as a Lender in all respects
by, the Credit Agreement and the other Loan Documents.

This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 5.03(e) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender. The
Borrower shall pay the fee payable to the Administrative Agent pursuant to
Section 2.06(c)(ii)(F) of the Credit Agreement.

 

Very truly yours, ATP OIL & GAS CORPORATION By:     Name:    Title:  

 

Exhibit G-2



--------------------------------------------------------------------------------

Accepted and Agreed:

JPMorgan Chase Bank, N.A.,

    as Administrative Agent

 

By:     Name:    Title:  

 

Accepted and Agreed:

 

[Additional Lender]

By:     Name:    Title:  

 

Exhibit G-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF RESERVE REPORT CERTIFICATE

This Certificate of Initial Reserve Report is delivered pursuant to
Section 6.01(l) and Section 8.12(c) of that certain Credit Agreement dated as of
April 23, 2010 (the “Credit Agreement”) by and among ATP Oil & Gas Corporation,
a Texas corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents and lenders which are or become a
party thereto. Capitalized terms used but not otherwise defined herein shall
have the same meanings set forth in the Credit Agreement.

The undersigned, [                    ], being the duly elected
[                    ] of the Borrower, hereby certifies, to the knowledge of
such Officer, after diligent inquiry, as follows:

(a) The information contained in the reserve report attached hereto as Exhibit A
(the “Reserve Report”), and any other information delivered in connection
therewith is true and correct in all material respects;

(b) The Borrower owns good and defensible title to the Oil and Gas Properties
evaluated in such Reserve Report and such Properties are free of all Liens
except for Liens permitted by Section 9.03 of the Credit Agreement;

(c) Except as set forth on Exhibit B attached hereto, on a net basis there are
no take or pay or other prepayments with respect to the Oil and Gas Properties
evaluated in the Reserve Report which would require the Borrower or any of its
Restricted Subsidiaries to deliver Hydrocarbons produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor;

(d) Exhibit C attached hereto is a schedule of the Oil and Gas Properties
evaluated by the Reserve Report that are Mortgaged Properties and demonstrating
the percentage of the total value of the Oil and Gas Properties that the value
of such Mortgaged Properties represent in compliance with Section 8.14 of the
Credit Agreement.

[Signature Page Follows]

 

Exhibit H



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Initial
Reserve Report as of this          day of April, 2010.

 

BORROWER:     ATP OIL & GAS CORPORATION       By:           Name:         
Title:  

 

Exhibit H



--------------------------------------------------------------------------------

Schedule 7.05

Litigation

Bison Capital Corporation v. ATP Oil & Gas Corporation, Civil Action No. 10CV
714 in the United States district Court for the Southern district of New York.

In February 2010, Bison Capital Corporation filed suit against ATP alleging that
fees totaling $102 million related to certain financial transactions had not
been paid by ATP. We believe we have paid Bison Capital Corporation all amounts
due under our 2004 agreement with them. ATP is currently preparing a response to
the petition and plans to vigorously defend against these allegations.



--------------------------------------------------------------------------------

Schedule 7.06

Environmental Matters

NONE.



--------------------------------------------------------------------------------

Schedule 7.10

Employee Benefit Plans

7.10 (b) None

7.10 (e) None



--------------------------------------------------------------------------------

Schedule 7.14

Subsidiaries

Restricted Subsidiaries:

ATP Energy, Inc., Domestic – 100% owned by Borrower

ATP Oil & Gas (UK) Limited, Foreign – 100% owned by Borrower

ATP Oil & Gas (Netherlands) B.V., Foreign – 100% owned by Borrower

Unrestricted Subsidiaries:

ATP Holdco, LLC, Domestic – 100% owned by Borrower

ATP IP-GP, LLC, Domestic – 100% owned by ATP Holdco, LLC

ATP IP-LP, LLC, Domestic – 100% owned by ATP Holdco, LLC

ATP INFRASTRUCTURE PARTNERS, L.P., Domestic –

2% owned by ATP IP-GP, LLC, and

49% owned by ATP IP-LP, LLC



--------------------------------------------------------------------------------

Schedule 7.15

Location of Business and Offices

ATP Energy, Inc.

Texas Corporation, Organizational No. 13580900

Principal Place of Business

4600 Post Oak Place

Suite 200

Houston, Texas 77027

ATP Oil & Gas (UK) Limited

UK Private Limited Company, Registered No. 3949599

Principal Place of Business:

Guildford

Surrey, England

ATP Oil & Gas (Netherlands) B. V.

Dutch Private Limited Liability Company, Registration Number 34166395

Principal Place of Business

4600 Post Oak Place

Suite 200

Houston, Texas 77027

ATP HOLDCO, LLC

Delaware Limited Liability Company, Number 4603678

Principal Place of Business

4600 Post Oak Place

Suite 200

Houston, Texas 77027

ATP IP-GP, LLC

Delaware Limited Liability Company, Number 4603674

Principal Place of Business

4600 Post Oak Place

Suite 200

Houston, Texas 77027

ATP IP-LP, LLC

Delaware Limited Liability Company, Number 4603679

Principal Place of Business

4600 Post Oak Place

Suite 200

Houston, Texas 77027

ATP INFRASTRUCTURE PARTNERS, L.P.

Delaware Limited Partnership, Number 4603680

Principal Place of Business

4600 Post Oak Place

Suite 200

Houston, Texas 77027



--------------------------------------------------------------------------------

Schedule 7.18

Prepayments

None.



--------------------------------------------------------------------------------

Schedule 7.19

Marketing of Production

None.



--------------------------------------------------------------------------------

Schedule 7.20

Swap Agreements

See attached.



--------------------------------------------------------------------------------

2010 HEDGING PROGRAM FOR US OIL

 

Counterparty

 

TERM

  Days       BOPD  

Type

  STRIKE   Fees/terms   Trade Date    

ConocoPhillips

  Jan 10 - Dec 10     Conf   1,000   Oil Put   $ 24.70   $ 1.00   2/28/2009  
pay as go 5th day following month

remaining term

  May 10 - Dec 10   245              

Credit Suisse

  Aug 09 - Dec 10     ISDA   2,000   Swap   $ 70.00   $ 1.00   7/2/2009   Cal
mo. avg. settle, 5th day

remaining term

  May 10 - Dec 10   245       Call   $ 110.00      

Credit Suisse

  Jan 11 - Jun 11   181   ISDA   1,000   Swap   $ 72.00   $ 1.50   7/2/2009  
Cal mo. avg. settle, 5th day           Call   $ 115.00   $ 1.50     Premium was
off strike price.

Credit Suisse

  Jan 11 - Dec 11   365   ISDA   2,000   Swap   $ 80.00     3/3/2010   Cal mo.
avg. settle, 5th day           Call   $ 110.00       Premium was off strike
price.

Macquarie

  Feb 10 - Mar 10   59   ISDA   3,000   Swap   $ 79.00     2/18/2010   Cal mo.
avg. settle, 5th day

lift, reset $66/85

  Apr 10 - Jun 10   91   ISDA   3,000   Swap   $ 74.00     2/18/2010    

Jul 10 - Dec 10

  184   ISDA   1,500   Swap   $ 73.15     2/18/2010    

Jan 11 - Dec 11

  365   ISDA   750   Swap   $ 73.15     2/18/2010  

Shell Trading

  Jan 10 - Dec 11   730   ISDA   1,000   Swap   $ 78.50     delivery  
12/11/2009   Cal Mo Avg, 5th day Stl; Swap w/delivery -                   MTM
subject to ISDA 60-day credit

Shell Trading

  Jul 10 - Dec 11   549   ISDA   1,000   Swap   $ 81.00     delivery  
12/16/2009   SAME

Shell Trading

  Jul 10 - Dec 11   549   ISDA   1,000   Swap   $ 81.00     delivery  
12/22/2009   SAME

Shell Trading

  Apr 11 - Mar 12   365   ISDA   1,500   Swap   $ 87.05     delivery   4/1/2010
  SAME

Shell Trading

  Apr 11 - Mar 12   365   ISDA   500   Swap   $ 89.30     delivery   4/6/2010  
SAME

Shell Trading

  Apr 11 - Mar 12   365   ISDA   250   Swap   $ 90.00     delivery   4/7/2010  
SAME

Shell Trading

  Apr 12 - Dec 12   275   ISDA   500   Swap   $ 89.90     delivery   4/8/2010  
SAME

Shell Trading

  Apr 12 - Dec 12   275   ISDA   500   Swap   $ 90.00     delivery   4/8/2010  
SAME

ISDA 60-day payable: Shell Trading swaps are secured by an ISDA and like value
of physical delivery volumes agreed to.



--------------------------------------------------------------------------------

2010 HEDGING PROGRAM FOR US GAS

 

Counterparty

 

TERM

  Days   Mmbtu/d    

Type

  Price   Price est.   Trade Date    

GAS

               

Adams Resources

  Apr 10 - Dec 10     5000 **    Fixed Pr.   $ 5.720     7/20/2009        
150000/mo.             

Southwest Energy

  May 10 - Aug 10     15,000      Fixed Pr.   $ 5.000   wt.avg.   2/24/2010  
Forward sale at weighted avg. price.             + basis    

Southwest Energy

  Sep 10 - Mar 11     10,000      Fixed Pr.   $ 5.410   wt.avg.   2/25/2010  
Forward sale fixed price.             + basis    

Southwest Energy

  Sep 10 - Dec 10     5,000      Fixed Pr.   $ 5.730   orig. price   7/16/2009  
Forward sale fixed price.

Shell Energy

  Apr 10 - Mar 11   365   15,000      Costless   $ 4.750     3/12/2009  
Physical embedded collar;         Collar   $ 7.950       delivery required.

ATP HAS NO US GAS SWAPS; the fixed price sales are embedded in physical sales.



--------------------------------------------------------------------------------

2010 HEDGING PROGRAM FOR UK GAS

 

Counterparty

  

TERM

   Days         Therms    Mmbtus   

Type

   STRIKE    Trade Date                     per day    per day         p/th     

Macquarie

   Apr 10 - Mar 11       ISDA    50,000    5,000    Swap    36.30    2/23/2010

Hess Energy

   Jan 10 - Dec 10       Gas Sale    30,000    3,000    Fixed Pr.    44.00   
2/24/2009         

Beach 2000

              



--------------------------------------------------------------------------------

2010 MTM Estimate for US OIL

 

          SHELL
BOPD    CSE
BOPD    MBL
BOPD         TOTAL
BOPD                         

10-Jan

   31                   MTM    MTM    MTM      

10-Feb

   28                   SHELL    CSE    MBL      

10-Mar

   31                   $4,642,107    -$17,356,890    $2,135,250      

10-Apr

   30                              

10-May

   31    1000    2000    3000       6,000             May-10    $ 81.450

10-Jun

   30    1000    2000    3000       6,000             Jun-10    $ 83.130

10-Jul

   31    3000    2000    1500       6,500             Jul-10    $ 84.620

10-Aug

   31    3000    2000    1500       6,500             Aug-10    $ 85.540

10-Sep

   30    3000    2000    1500       6,500             Sep-10    $ 86.220

10-Oct

   31    3000    2000    1500       6,500             Oct-10    $ 86.720

10-Nov

   30    3000    2000    1500       6,500             Nov-10    $ 87.130

10-Dec

   31    3000    2000    1500       6,500             Dec-10    $ 87.510

11-Jan

   31    3000    3000    750       6,750             Jan-11    $ 87.790

11-Feb

   28    3000    3000    750       6,750             Feb-11    $ 88.070    31   
3000    3000    750       6,750             Mar-11    $ 88.340    30    5250   
3000    750       9,000             Apr-11    $ 88.580    31    5250    3000   
750       9,000             May-11    $ 88.790    30    5250    3000    750   
   9,000             Jun-11    $ 88.970    31    5250    2000    750       8,000
            Jul-11    $ 89.110    31    5250    2000    750       8,000         
   Aug-11    $ 89.230    30    5250    2000    750       8,000            
Sep-11    $ 89.370    31    5250    2000    750       8,000             Oct-11
   $ 89.510    30    5250    2000    750       8,000             Nov-11    $
89.680    31    5250    2000    750       8,000             Dec-11    $ 89.890

12-Jan

   31    2250             2,250             Jan-12    $ 89.890    28    2250   
         2,250             Feb-12    $ 89.900    31    2250             2,250   
         Mar-12    $ 89.930    30    1000             1,000             Apr-12
   $ 89.980    31    1000             1,000             May-12    $ 90.040    30
   1000             1,000             Jun-12    $ 90.100    31    1000         
   1,000             Jul-12    $ 90.170    31    1000             1,000         
   Aug-12    $ 90.230    30    1000             1,000             Sep-12    $
90.300    31    1000             1,000             Oct-12    $ 90.380    30   
1000             1,000             Nov-12    $ 90.480    31    1000            
1,000             Dec-12    $ 90.580       92000    46000    24000    162000   
162,000               



--------------------------------------------------------------------------------

SHELL TRADING

 

                         SHELL
TOTAL BOPD    SWAP $                        NYMEX CLOSE

10-Jan

   31    1000             1,000                     4/19/2010    28    1000   
         1,000                      31    1000             1,000               
      30    1000             1,000         diff                31    1000      
      1,000    88.45    $ 7.000    31000    $ 217,000    May-10    $ 81.450   
30    1000             1,000    88.45    $ 5.320    30000    $ 159,600    Jun-10
   $ 83.130    31    1000    2000          3,000    88.45    $ 3.830    93000   
$ 356,190    Jul-10    $ 84.620    31    1000    2000          3,000    88.45   
$ 2.910    93000    $ 270,630    Aug-10    $ 85.540    30    1000    2000      
   3,000    88.45    $ 2.230    90000    $ 200,700    Sep-10    $ 86.220    31
   1000    2000          3,000    88.45    $ 1.730    93000    $ 160,890   
Oct-10    $ 86.720    30    1000    2000          3,000    88.45    $ 1.320   
90000    $ 118,800    Nov-10    $ 87.130    31    1000    2000          3,000   
88.45    $ 0.940    93000    $ 87,420    Dec-10    $ 87.510

11-Jan

   31    1000    2000          3,000    90.44    $ 2.650    93000    $ 246,450
   Jan-11    $ 87.790    28    1000    2000          3,000    90.44    $ 2.370
   84000    $ 199,080    Feb-11    $ 88.070    31    1000    2000          3,000
   90.44    $ 2.100    93000    $ 195,300    Mar-11    $ 88.340    30    1000   
2000    2250       5,250    90.44    $ 1.860    157500    $ 292,950    Apr-11   
$ 88.580    31    1000    2000    2250       5,250    90.44    $ 1.650    162750
   $ 268,537    May-11    $ 88.790    30    1000    2000    2250       5,250   
90.44    $ 1.470    157500    $ 231,525    Jun-11    $ 88.970    31    1000   
2000    2250       5,250    90.44    $ 1.330    162750    $ 216,458    Jul-11   
$ 89.110    31    1000    2000    2250       5,250    90.44    $ 1.210    162750
   $ 196,927    Aug-11    $ 89.230    30    1000    2000    2250       5,250   
90.44    $ 1.070    157500    $ 168,525    Sep-11    $ 89.370    31    1000   
2000    2250       5,250    90.44    $ 0.930    162750    $ 151,357    Oct-11   
$ 89.510    30    1000    2000    2250       5,250    90.44    $ 0.760    157500
   $ 119,700    Nov-11    $ 89.680    31    1000    2000    2250       5,250   
90.44    $ 0.550    162750    $ 89,512    Dec-11    $ 89.890

12-Jan

   31          2250       2,250    91.56    $ 1.670    69750    $ 116,483   
Jan-12    $ 89.890    28          2250       2,250    91.56    $ 1.660    63000
   $ 104,580    Feb-12    $ 89.900    31          2250       2,250    91.56    $
1.630    69750    $ 113,693    Mar-12    $ 89.930    30             1000   
1,000    91.56    $ 1.580    30000    $ 47,400    Apr-12    $ 89.980    31      
      1000    1,000    91.56    $ 1.520    31000    $ 47,120    May-12    $
90.040    30             1000    1,000    91.56    $ 1.460    30000    $ 43,800
   Jun-12    $ 90.100    31             1000    1,000    91.56    $ 1.390   
31000    $ 43,090    Jul-12    $ 90.170    31             1000    1,000    91.56
   $ 1.330    31000    $ 41,230    Aug-12    $ 90.230    30             1000   
1,000    91.56    $ 1.260    30000    $ 37,800    Sep-12    $ 90.300    31      
      1000    1,000    91.56    $ 1.180    31000    $ 36,580    Oct-12    $
90.380    30             1000    1,000    91.56    $ 1.080    30000    $ 32,400
   Nov-12    $ 90.480    31             1000    1,000    91.56    $ 0.980   
31000    $ 30,380    Dec-12    $ 90.580                   96,000             $
4,642,107      



--------------------------------------------------------------------------------

CREDIT SUISSE MTM OIL

 

    SWAP $   70-110   72-115   80-110   CSE
TOTAL BOPD   SWAP $                     NYMEX CLOSE        

10-Jan

  31         0               4/19/2010       28         0                   31  
      0                   30         0       diff               

May-10

  31   2000       2,000   70   ($ 11.450 )      62000   -$ 709,900   May-10   $
81.450       30   2000       2,000   70   ($ 13.130 )      60000   -$ 787,800  
Jun-10   $ 83.130       31   2000       2,000   70   ($ 14.620 )      62000   -$
906,440   Jul-10   $ 84.620       31   2000       2,000   70   ($ 15.540 )     
62000   -$ 963,480   Aug-10   $ 85.540       30   2000       2,000   70   ($
16.220 )      60000   -$ 973,200   Sep-10   $ 86.220       31   2000       2,000
  70   ($ 16.720 )      62000   -$ 1,036,640   Oct-10   $ 86.720       30   2000
      2,000   70   ($ 17.130 )      60000   -$ 1,027,800   Nov-10   $ 87.130    
  31   2000       2,000   70   ($ 17.510 )      62000   -$ 1,085,620   Dec-10  
$ 87.510    

11-Jan

  31     1000   2000   3,000   76.67   ($ 11.120 )      93000   -$ 1,034,160  
Jan-11   $ 87.790   70000   160000   28     1000   2000   3,000   76.67   ($
11.400 )      84000   -$ 957,600   Feb-11   $ 88.070   70000   160000   31    
1000   2000   3,000   76.67   ($ 11.670 )      93000   -$ 1,085,310   Mar-11   $
88.340   70000   160000   30     1000   2000   3,000   76.67   ($ 11.910 )     
90000   -$ 1,071,900   Apr-11   $ 88.580   70000   160000   31     1000   2000  
3,000   76.67   ($ 12.120 )      93000   -$ 1,127,160   May-11   $ 88.790  
70000   160000

Jun-10

  30     1000   2000   3,000   76.67   ($ 12.300 )      90000   -$ 1,107,000  
Jun-11   $ 88.970   70000   160000   31       2000   2,000   80   ($ 9.110 )   
  62000   -$ 564,820   Jul-11   $ 89.110   420000   960000   31       2000  
2,000   80   ($ 9.230 )      62000   -$ 572,260   Aug-11   $ 89.230       30    
  2000   2,000   80   ($ 9.370 )      60000   -$ 562,200   Sep-11   $ 89.370  
1380000     31       2000   2,000   80   ($ 9.510 )      62000   -$ 589,620  
Oct-11   $ 89.510   76.66667     30       2000   2,000   80   ($ 9.680 )     
60000   -$ 580,800   Nov-11   $ 89.680       31       2000   2,000   80   ($
9.890 )      62000   -$ 613,180   Dec-11   $ 89.890    

12-Jan

  31         0     ($ 89.890 )      0   $ 0   Jan-12   $ 89.890       28        
0     ($ 89.900 )      0   $ 0   Feb-12   $ 89.900       31         0     ($
89.930 )      0   $ 0   Mar-12   $ 89.930       30         0     ($ 89.980 )   
  0   $ 0   Apr-12   $ 89.980       31         0     ($ 90.040 )      0   $ 0  
May-12   $ 90.040       30         0     ($ 90.100 )      0   $ 0   Jun-12   $
90.100       31         0     ($ 90.170 )      0   $ 0   Jul-12   $ 90.170      
31         0     ($ 90.230 )      0   $ 0   Aug-12   $ 90.230       30         0
    ($ 90.300 )      0   $ 0   Sep-12   $ 90.300       31         0     ($
90.380 )      0   $ 0   Oct-12   $ 90.380       30         0     ($ 90.480 )   
  0   $ 0   Nov-12   $ 90.480       31         0     ($ 90.580 )      0   $ 0  
Dec-12   $ 90.580               46,000       $ 1,401,000   -$ 17,356,890        



--------------------------------------------------------------------------------

MACQUARIE

 

          $74.00    $73.15    $73.15    MACQUARIE
TOTAL BOPD    SWAP $                        NYMEX CLOSE

10-Jan

   31             0                     4/19/2010    28             0         
            31             0                      30             0         diff
           

May-10

   31    3000          3,000    88.45    $ 7.000    93000    $ 651,000    May-10
   $ 81.450    30    3000          3,000    88.45    $ 5.320    90000    $
478,800    Jun-10    $ 83.130

Jul-10

   31       1500       1,500    88.45    $ 3.830    46500    $ 178,095    Jul-10
   $ 84.620    31       1500       1,500    88.45    $ 2.910    46500    $
135,315    Aug-10    $ 85.540    30       1500       1,500    88.45    $ 2.230
   45000    $ 100,350    Sep-10    $ 86.220    31       1500       1,500   
88.45    $ 1.730    46500    $ 80,445    Oct-10    $ 86.720    30       1500   
   1,500    88.45    $ 1.320    45000    $ 59,400    Nov-10    $ 87.130    31   
   1500       1,500    88.45    $ 0.940    46500    $ 43,710    Dec-10    $
87.510

11-Jan

   31          750    750    90.44    $ 2.650    23250    $ 61,612    Jan-11   
$ 87.790    28          750    750    90.44    $ 2.370    21000    $ 49,770   
Feb-11    $ 88.070    31          750    750    90.44    $ 2.100    23250    $
48,825    Mar-11    $ 88.340    30          750    750    90.44    $ 1.860   
22500    $ 41,850    Apr-11    $ 88.580    31          750    750    90.44    $
1.650    23250    $ 38,362    May-11    $ 88.790    30          750    750   
90.44    $ 1.470    22500    $ 33,075    Jun-11    $ 88.970    31          750
   750    90.44    $ 1.330    23250    $ 30,923    Jul-11    $ 89.110    31   
      750    750    90.44    $ 1.210    23250    $ 28,132    Aug-11    $ 89.230
   30          750    750    90.44    $ 1.070    22500    $ 24,075    Sep-11   
$ 89.370    31          750    750    90.44    $ 0.930    23250    $ 21,622   
Oct-11    $ 89.510    30          750    750    90.44    $ 0.760    22500    $
17,100    Nov-11    $ 89.680    31          750    750    90.44    $ 0.550   
23250    $ 12,787    Dec-11    $ 89.890

12-Jan

   31             0    91.56    $ 1.670    0    $ 0    Jan-12    $ 89.890    28
            0    91.56    $ 1.660    0    $ 0    Feb-12    $ 89.900    31      
      0    91.56    $ 1.630    0    $ 0    Mar-12    $ 89.930    30            
0    91.56    $ 1.580    0    $ 0    Apr-12    $ 89.980    31             0   
91.56    $ 1.520    0    $ 0    May-12    $ 90.040    30             0    91.56
   $ 1.460    0    $ 0    Jun-12    $ 90.100    31             0    91.56    $
1.390    0    $ 0    Jul-12    $ 90.170    31             0    91.56    $ 1.330
   0    $ 0    Aug-12    $ 90.230    30             0    91.56    $ 1.260    0
   $ 0    Sep-12    $ 90.300    31             0    91.56    $ 1.180    0    $ 0
   Oct-12    $ 90.380    30             0    91.56    $ 1.080    0    $ 0   
Nov-12    $ 90.480    31             0    91.56    $ 0.980    0    $ 0    Dec-12
   $ 90.580                24,000             $ 2,135,250      



--------------------------------------------------------------------------------

2010 MTM Estimate for UK GAS

 

                10-Jan   31     Macquarie
therms   pence/therm   swap-strip   MTM
Est.   4/20/2010       28


31

                  30 31   May-10   50,000   36.5   6.3   9,765,000   30.2  
1550000   May-10   31 30   Jun-10   50,000   36.5   6.125   9,187,500   30.375  
1500000     30 31   Jul-10   50,000   36.5   6.35   9,842,500   30.15   1550000
  Jul-10   31 31   Aug-10   50,000   36.5   6.35   9,842,500   30.15   1550000  
  31 30   Sep-10   50,000   36.5   6.35   9,525,000   30.15   1500000     30 31
  Oct-10   50,000   36.5   -4.65   -7,207,500   41.15   1550000     31 30  
Nov-10   50,000   36.5   -4.65   -6,975,000   41.15   1500000     30 31   Dec-10
  50,000   36.5   -4.65   -7,207,500   41.15   1550000     31 31   Jan-11  
50,000   36.5   -4.65   -7,207,500   41.15   1550000   11-Jan   31 28   Feb-11  
50,000   36.5   -4.65   -6,510,000   41.15   1400000     28 31   Mar-11   50,000
  36.5   -4.65   -7,207,500   41.15   1550000     31 30   Apr-11           38.15
      30 31   May-11           38.15       31 30   Jun-11           38.15      
30 31   Jul-11           38.15       31 31   Aug-11           38.15       31 30
  Sep-11           38.15       30 31   Oct-11           48.5       31 30  
Nov-11           48.5       30 31   Dec-11           48.5       31          
5,847,500       12-Jan   31           5,848         28                   31    
              30                   31                   30                   31
                  31                   30                   31                  
30                   31



--------------------------------------------------------------------------------

     4/20/2010

May-10

   $ 3.9440

Jun-10

   $ 4.0270

Jul-10

   $ 4.1470

Aug-10

   $ 4.2410

Sep-10

   $ 4.2950

Oct-10

   $ 4.4090

Nov-10

   $ 4.7790

Dec-10

   $ 5.1890

Jan-11

   $ 5.4020

Feb-11

   $ 5.3700

Mar-11

   $ 5.2770

Apr-11

   $ 5.0910

May-11

   $ 5.1070

Jun-11

   $ 5.1580

Jul-11

   $ 5.2240

Aug-11

   $ 5.2750

Sep-11

   $ 5.3050

Oct-11

   $ 5.4040

Nov-11

   $ 5.6560

Dec-11

   $ 5.9560

Jan-12

   $ 6.1590

Feb-12

   $ 6.0990

Mar-12

   $ 5.9240

Apr-12

   $ 5.4790

May-12

   $ 5.4760

Jun-12

   $ 5.5190

Jul-12

   $ 5.5790

Aug-12

   $ 5.6320

Sep-12

   $ 5.6650

Oct-12

   $ 5.7630

Nov-12

   $ 6.0030

Dec-12

   $ 6.2680



--------------------------------------------------------------------------------

Schedule 9.05

Investments

None.